EXECUTION COPY

 

Exhibit 10.1


$300,000,000

CREDIT AGREEMENT

 

Dated as of August 31, 2005,

Among

AQUILA, INC.

as Borrower

and

THE BANKS NAMED HEREIN

as Banks

and

UNION BANK OF CALIFORNIA, N.A.

as Administrative Agent

and

UNION BANK OF CALIFORNIA, N.A.

as Issuing Bank

 

______________________________________________________

UNION BANK OF CALIFORNIA, N.A.

as Sole Lead Arranger

 


 

DC1 - 221047.18

 



 

 

TABLE OF CONTENTS

 

 

Page

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

1

 

 

 

Section 1.01.

Certain Defined Terms

1

Section 1.02.

Computation of Time Periods; Construction

22

Section 1.03.

Accounting Terms

23

 

 

 

ARTICLE II

COMMITMENTS

23

 

 

 

Section 2.01.

The Commitments

23

Section 2.02.

Fees

23

Section 2.03.

Reduction of the Commitments

24

Section 2.04.

Computations of Outstandings

24

 

 

 

ARTICLE III

LOANS

25

 

 

 

Section 3.01.

Loans

25

Section 3.02.

Conversion of Loans

27

Section 3.03.

Interest Periods

27

Section 3.04.

Other Terms Relating to the Making and Conversion of Loans

28

Section 3.05.

Repayment of Loans; Interest.

30

Section 3.06.

Additional Interest on Eurodollar Rate Loans

30

 

 

 

ARTICLE IV

LETTERS OF CREDIT

31

 

 

 

Section 4.01.

General

31

Section 4.02.

Letters of Credit

31

Section 4.03.

Reimbursement to Issuing Bank

32

Section 4.04.

Obligations Absolute

33

Section 4.05.

Liability of Issuing Bank and the Lenders

34

 

 

 

ARTICLE V

PAYMENTS, COMPUTATIONS AND YIELD PROTECTION

34

 

 

 

Section 5.01.

Payments and Computations

34

Section 5.02.

Interest Rate Determination

36

Section 5.03.

Prepayments

36

Section 5.04.

Yield Protection.

37

Section 5.05.

Sharing of Payments, Etc

39

Section 5.06.

Taxes

39

 

 

 

ARTICLE VI

CONDITIONS PRECEDENT

42

 

 

 

Section 6.01.

Conditions Precedent to the Closing

42

 

 

i

DC1 - 221047.04DC1 - 221047.07DC1 - 221047.18

 



Page

 

 

 

Section 6.02.

Conditions Precedent to Each Extension of Credit

44

Section 6.03.

Determinations Under Section 6.01

44

Section 6.04.

Reliance on Certificates

45

 

 

 

ARTICLE VII

REPRESENTATIONS AND WARRANTIES

45

 

 

 

Section 7.01.

Representations and Warranties of the Borrower

45

 

 

 

ARTICLE VIII

COVENANTS OF THE BORROWER

52

 

 

 

Section 8.01.

Affirmative Covenants

52

Section 8.02.

Negative Covenants

56

Section 8.03.

Financial Covenants

61

 

 

 

ARTICLE IX

DEFAULTS

62

 

 

 

Section 9.01.

Events of Default

62

Section 9.02.

Remedies

64

 

 

 

ARTICLE X

THE ADMINISTRATIVE AGENT

65

 

 

 

Section 10.01.

Authorization and Action

65

Section 10.02.

Indemnification

67

 

 

 

ARTICLE XI

MISCELLANEOUS

68

 

 

 

Section 11.01.

Amendments, Etc

68

Section 11.02.

Notices, Etc

68

Section 11.03.

No Waiver of Remedies

69

Section 11.04.

Costs, Expenses and Indemnification

69

Section 11.05.

Right of Set-off

70

Section 11.06.

Binding Effect

71

Section 11.07.

Assignments and Participation

71

Section 11.08.

Confidentiality

76

Section 11.09.

Waiver of Jury Trial

76

Section 11.10.

Governing Law; Submission to Jurisdiction

76

Section 11.11.

Relation of the Parties; No Beneficiary

77

Section 11.12.

Execution in Counterparts

77

Section 11.13.

Survival of Agreement

77

Section 11.14.

Patriot Act Notice

77

 

 

ii

DC1 - 221047.18

 



 

 

Exhibits

EXHIBIT A

-

Form of Notice of Borrowing

 

EXHIBIT B

-

Form of Notice of Conversion

 

EXHIBIT C

-

Form of Lender Assignment

 

EXHIBIT D

-

Form of Officer's Certificate

 

EXHIBIT E

-

Form of Secretary's Certificate

EXHIBIT F

-

Form of Letter of Credit

 

EXHIBIT G

-

Form of Promissory Note

 

EXHIBIT H

-

Form of Request for Issuance

 

Schedules

SCHEDULE 1.01A

Commitments

SCHEDULE 1.01B

Applicable Lending Offices

SCHEDULE 1.01C

Litigation

SCHEDULE 1.01D

Certain Liens

SCHEDULE 6.01(c)

Governmental Approvals

SCHEDULE 7.01(d)

Consents, Authorizations, Filings and Notices

SCHEDULE 7.01(h)

Title Exceptions

SCHEDULE 7.01(p)

Significant Subsidiaries

SCHEDULE 8.02(e)(iii)

Cash Equivalents

 

iii

DC1 - 221047.18

 



 

 

CREDIT AGREEMENT

 

Dated as of August 31, 2005

THIS CREDIT AGREEMENT is made by and among:

 

(i)

Aquila, Inc., a Delaware corporation (the "Borrower"),

 

(ii)

the banks (the "Banks") listed on the signature pages hereof and the other
Lenders (as hereinafter defined) from time to time party hereto, and

 

(iii)

Union Bank of California, N.A. ("Union Bank"), as administrative agent (in such
capacity, the "Administrative Agent") for the Lenders hereunder, as Issuing Bank
and Sole Lead Arranger.

PRELIMINARY STATEMENTS

The Borrower has requested the Banks to provide the credit facilities
hereinafter described in the amounts and on the terms and conditions set forth
herein. The Banks have so agreed on the terms and conditions set forth herein,
and the Administrative Agent has agreed to act as agents for the Lenders on such
terms and conditions.

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the parties hereto hereby agree as follows:

ARTICLE I

 

DEFINITIONS AND ACCOUNTING TERMS

SECTION 1.01. Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings:

"2005 Series A Mortgage Bond" means the Borrower's 2005 Series A Mortgage Bond,
due the Final Maturity Date, issued to the Administrative Agent under the
Indenture of Mortgage and Deed of Trust.

"ABR", when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

"ABR Loan" means a Loan that bears interest as provided in Section 3.05(b)(i).

"Acquired Debt" means, with respect to any specified Person, (a) Indebtedness of
any other Person existing at the time such other Person is merged with or into
or became a Subsidiary of such specified Person, whether or not such
Indebtedness is incurred in connection with, or in contemplation of, such other
Person

 

DC1 - 221047.18

 



 

merging with or into, or becoming a Subsidiary of, such specified Person, and
(b) Indebtedness secured by a Lien encumbering any asset acquired by such
specified Person.

"Additional Amounts" has the meaning assigned to that term in Section 5.06(g).

"Administrative Agent" has the meaning assigned to that term in the preamble
hereto.

"Affiliate" means, as to any Person, any other Person that, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person. For purposes of this definition, "control" of a Person means the
power, directly or indirectly, either to (a) vote 20% or more of the securities
having ordinary voting power for the election of directors (or persons
performing similar functions) of such Person or (b) direct or cause the
direction of the management and policies of such Person, whether by contract or
otherwise.

"Agreement" means this Credit Agreement.

"Alternate Base Rate" means, for any day, a rate per annum equal to the greater
of (a) the Reference Rate in effect on such day and (b) the Federal Funds
Effective Rate in effect on such day plus 1/2 of 1%. Any change in the Alternate
Base Rate due to a change in the Reference Rate or the Federal Funds Effective
Rate shall be effective from and including the effective date of such change in
the Reference Rate or the Federal Funds Effective Rate, respectively.

"Applicable Lending Office" means, with respect to each Lender, (i) such
Lender's Domestic Lending Office, in the case of an ABR Loan, and (ii) such
Lender's Eurodollar Lending Office, in the case of a Eurodollar Rate Loan.

"Applicable Margin" means, for any day, with respect to any Eurodollar Rate Loan
or ABR Loan, as the case may be, the applicable percentage per annum set forth
below under the caption "Eurodollar Margin" or "ABR Margin", respectively, based
upon the ratings, if any, by S&P and Moody's applicable on such date to the
Index Debt or, if the Index Debt is unrated on such date, the Applicable Margins
for "Category 7" below:

 

Eurodollar
Margin

ABR
Margin

Category 1
BBB- or higher by S&P and
Baa3 or higher by Moody's

0.875%

0.00%

 

 

2

DC1 - 221047.18

 



 

 

 

Category 2
BB+ or higher by S&P and
Ba1 or higher by Moody's

1.125%

0.125%

Category 3
BB or higher by S&P and
Ba2 or higher by Moody's

1.375%

0.375%

Category 4
BB- or higher by S&P and
Ba3 or higher by Moody's

1.500%

0.500%

Category 5
B+ or higher by S&P and

Ba3 or higher by Moody's

 

or

 

BB- or higher by S&P and

B1 or higher by Moody's

1.750%

0.750%

Category 6
B+ or higher by S&P and
B1 or higher by Moody's

2.000%

1.000%

Category 7
B or lower by S&P or
B2 or lower by Moody's

or

Unrated

2.250%

1.250%

Notwithstanding the foregoing:

(A) If more than one Category is applicable at any one time, the Applicable
Margin shall be based on the applicable Category having the lowest number (e.g.,
Category 1 is lower than Category 2).

(B) During the ninety (90) day period commencing on the Closing Date, if the
Borrower had begun the rating process prior to the Closing Date but Moody's or
S&P does not yet have in effect a rating for the Index Debt, then such rating
agency shall be deemed to have established a rating in Category 4 (the "Assumed
Ratings"); provided, however, (i) if the actual ratings received after the
Closing Date are higher than the Assumed Ratings, the Applicable Margin will be
adjusted on a prospective basis as of the date the actual ratings are received;
(ii) if the actual ratings are received within sixty (60) days after the Closing
Date and

 

3

DC1 - 221047.18

 



 

are lower than the Assumed Ratings, the Applicable Margin will be adjusted on a
prospective basis as of the date that the actual ratings are received; (iii) if
the actual ratings are received more than sixty (60) days after the Closing Date
(but fewer than ninety (90) days after the Closing Date) and are lower than the
Assumed Ratings (or if, as of the ninetieth (90th) day after the Closing Date,
the ratings have not been received), the Applicable Margin will be adjusted
retroactively to the date of the Closing Date.

(C) Each of the foregoing Applicable Margins shall be increased by 2.00% per
annum upon the occurrence and during the continuance of an Event of Default.

The Applicable Margins shall be increased or decreased in accordance with this
definition upon any change in the applicable ratings of the Index Debt, and such
increased or decreased Applicable Margins shall be effective from the date of
announcement of any such new ratings. The Borrower agrees to notify the
Administrative Agent promptly after each change in any rating of the Index Debt.
If the rating system of Moody's or S&P shall change, or if any such rating
agency shall cease to be in the business of rating corporate debt obligations,
the Borrower and the Lenders shall negotiate in good faith to amend this
definition to reflect such changed rating system or the non-availability of
ratings from such rating agency and, pending the effectiveness of any such
amendment, the Applicable Margin shall be determined by reference to the rating
most recently in effect prior to such change or cessation.

"Applicable Rate" means:

(i)           in the case of each ABR Loan, a rate per annum equal at all times
to the sum of the Alternate Base Rate in effect from time to time plus the
Applicable Margin in effect from time to time; and

(ii)          in the case of each Eurodollar Rate Loan comprising part of the
same Borrowing, a rate per annum during each Interest Period equal at all times
to the sum of the Eurodollar Rate for such Interest Period plus the Applicable
Margin in effect from time to time during such Interest Period.

"Asset to Loan Ratio" means as of any time, the ratio of (a) the book value of
the Mortgaged Property, to (b) the sum, without duplication, of (i) the
aggregate amount of the Extensions of Credit outstanding, (ii) the aggregate
amount of the Borrower's other Indebtedness that is secured by Liens on the
Mortgaged Property, (iii) the aggregate amount of any payment obligations of the
Borrower that is secured by Liens on the Mortgaged Property, and (iv) with
respect to any sale-leaseback transaction entered with respect to the Mortgaged
Property, the amount agreed upon with the Administrative Agent, provided,
however, that the amounts described in clauses (a) and (b) of this definition
shall exclude the Mortgaged Property described in Schedule 1.01D and the Liens
thereon.

"Available Commitment" means, the Available Tranche 1 Commitment or the
Available Tranche 2 Commitment, or both, as the context requires.

 

4

DC1 - 221047.18

 



 

 

"Available Tranche 1 Commitment" means, for each Lender on any day, the unused
portion of such Lender's Tranche 1 Commitment, computed after giving effect to
all Tranche 1 Extensions of Credit and prepayments of Tranche 1 Extensions of
Credit made under Section 3.01(c) to be made on such day. "Available Tranche 1
Commitments" means the aggregate of the Lenders' Available Tranche 1
Commitments.

"Available Tranche 2 Commitment" means, for each Lender on any day, the unused
portion of such Lender's Tranche 2 Commitment, computed after giving effect to
all Tranche 2 Extensions of Credit and prepayments of Tranche 2 Loans made under
Section 3.01(c) to be made on such day. "Available Tranche 2 Commitments" means
the aggregate of the Lenders' Available Tranche 2 Commitments.

"Board" means the Board of Governors of the Federal Reserve System of the United
States of America.

"Board of Directors" means (a) with respect to a corporation, the board of
directors of the corporation, (b) with respect to a partnership, the Board of
Directors of the general partner of the partnership and (c) with respect to any
other Person, the board or committee of such Person serving a similar function.

"Borrower" has the meaning assigned to that term in the preamble hereto.

"Borrowing" means a borrowing consisting of Loans of the same Tranche and Type,
having the same Interest Period and made or Converted on the same day by the
Lenders, ratably in accordance with their respective Percentages. Any Borrowing
consisting of Loans of a particular Type may be referred to as being a Borrowing
of such "Type". All Loans of the same Tranche and Type, having the same Interest
Period and made or Converted on the same day shall be deemed a single Borrowing
hereunder until repaid or next Converted.

"Business Day" means (a) for all purposes other than as covered by clause
(b) below, a day other than a Saturday, Sunday or other day on which commercial
banks in New York City or Los Angeles, California are authorized or required by
law to close and (b) with respect to all notices and determinations in
connection with, and payments of principal and interest on, Eurodollar Rate
Loans, any day which is a Business Day described in clause (a) and which is also
a day for trading by and between banks in Dollar deposits in the interbank
eurodollar market.

"Capital Lease Obligations" means, with respect to any Person, the obligations
of such Person to pay rent or other amounts under any lease of (or other
arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such Person under GAAP;
for the purposes of this Agreement, the amount of such obligations at any time
shall be the capitalized amount thereof at such time determined in accordance
with GAAP.

"Capital Stock" means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent

 

5

DC1 - 221047.18

 



 

ownership interests in a Person (other than a corporation) and any and all
warrants, rights or options to purchase any of the foregoing.

"Change of Control" means the occurrence of any of the following events: (a) any
"person" or "group" (as such terms are used in Sections 13(d) and 14(d) of the
Exchange Act) shall become, or obtain rights (whether by means or warrants,
options or otherwise) to become, the "beneficial owner" (as defined in Rules
13(d)-3 and 13(d)-5 under the Exchange Act), directly or indirectly, of more
than 40% of the outstanding common stock of the Borrower; or (b) for any period
of 12 consecutive calendar months, a majority of the Board of Directors of the
Borrower shall no longer be composed of individuals (i) who were members of said
Board on the first day of such period, (ii) whose election or nomination to said
Board was approved by individuals referred to in clause (i) above constituting
at the time of such election or nomination at least a majority of said Board or
(iii) whose election or nomination to said Board was approved by individuals
referred to in clauses (i) and (ii) above constituting at the time of such
election or nomination at least a majority of said Board.

"Closing Date" means the date upon which each of the conditions precedent
enumerated in Section 6.01 has been fulfilled to the satisfaction of the
Lenders, the Administrative Agent and the Borrower. The Closing Date shall take
place on or before August 31, 2005, at 10:00 A.M. (Los Angeles time), or such
other time and at such location as the parties hereto may mutually agree.

"Code" means the Internal Revenue Code of 1986, as amended from time to time.

"Collateral" means the Mortgaged Property.

"Commitment" means, for each Lender, the Tranche 1 Commitment and the Tranche 2
Commitment, collectively and individually as the context requires. "Commitments"
means the total of the Lenders' Commitments hereunder. The Commitments shall in
no event exceed $300,000,000.

"Commonly Controlled Entity" means a Person, trade or business, whether or not
incorporated, that is under common control with the Borrower within the meaning
of Section 4001 of ERISA or is part of a group that includes the Borrower and
that is treated as a single employer under Section 414 of the Code.

"Confidential Information" has the meaning assigned to that term in
Section 11.08.

"Consolidated" refers to the consolidation of accounts in accordance with GAAP.

"Consolidated Assets" means on any date of determination, all amounts that are
or should in accordance with GAAP be included under assets on a Consolidated
balance sheet of any Person and its Subsidiaries determined in accordance with
GAAP.

 

6

DC1 - 221047.18

 



 

 

"Consolidated Interest Expense" means, with reference to any period, interest on
all Debt of the Borrower and its Subsidiaries, as determined on a consolidated
basis in accordance with GAAP (except excluding amortization of Debt issuance
costs).

"Consolidated Net Income" means, with reference to any period, the net income
(or loss) of Borrower and its Subsidiaries for such period determined on a
consolidated basis in accordance with GAAP (except excluding extraordinary gains
and losses).

"Consolidated Net Worth" means, as of any date, the amount of the common equity
of the Borrower less accumulated other comprehensive gains (or if applicable
plus accumulated other comprehensive losses) as of such day determined on a
consolidated basis in accordance with GAAP.

"Contractual Obligation" means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its Property is bound.

"Conversion", "Convert" or "Converted" refers to a conversion of Loans of one
Type into Loans of another Type, or to the selection of a new, or the renewal of
the same, Interest Period for Loans, as the case may be, pursuant to
Section 3.02.

"Credit Termination Date" means the earlier to occur of (i) the Final Maturity
Date and (ii) the date of termination or reduction in whole of the Commitments
pursuant to Section 2.03 or 9.02.

"Debt" means, with respect to any Person, the aggregate principal amount of all
obligations that, in accordance with GAAP consistently applied and without
duplication, would be classified as debt on its Consolidated balance sheet;
provided, however, that with respect to the Borrower, "Debt" excludes
obligations to the extent that such obligations are cash collateralized.

"Default" means any of the events specified in Section 9.01, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

"Default Rate" means a rate per annum equal at all times to the Applicable Rate
for an ABR Loan in effect from time to time.

"Disclosed Litigation" means each of the litigation matters described in
Schedule 1.01C.

"Disposition" means, with respect to any Property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof; and
the terms "Dispose" and "Disposed of" shall have correlative meanings.

"Disqualified Stock" means any Capital Stock that, by its terms (or by the terms
of any security into which it is convertible, or for which it is exchangeable,
in each case at the option of the holder of the Capital Stock), or upon the
happening of any event

 

7

DC1 - 221047.18

 



 

(other than as a result of an optional redemption by the issuer thereof),
matures or is mandatorily redeemable, pursuant to a sinking fund obligation or
otherwise, or redeemable at the option of the holder of the Capital Stock, in
whole or in part, on or prior to the date that is 91 days after the Final
Maturity Date. Notwithstanding the preceding sentence, any Capital Stock that
would constitute Disqualified Stock solely because the holders of the Capital
Stock have the right to require the Borrower to repurchase such Capital Stock
upon the occurrence of a change of control or an asset sale will not constitute
Disqualified Stock if the terms of such Capital Stock provide that the Borrower
may not repurchase or redeem any such Capital Stock pursuant to such provisions
unless such repurchase or redemption complies with Section 8.02(e).

"Dollars" and the sign "$" each means lawful money of the United States.

"Domestic Lending Office" means, with respect to any Lender, the office or
Affiliate of such Lender specified as its "Domestic Lending Office" opposite its
name on Schedule 1.01B hereto or in the Lender Assignment pursuant to which it
became a Lender, or such other office or Affiliate of such Lender as such Lender
may from time to time specify in writing to the Borrower and the Administrative
Agent.

"Domestic Utility Business" means the regulated electric and natural gas assets
and businesses owned and operated by the Borrower in the United States.

"EBITDA" means, for any period, the total of the following calculated without
duplication: (a) Consolidated Net Income (or loss) of the Domestic Utility
Business and the Telecommunications Business for such period plus (b)(i)
Consolidated Interest Expense, (ii) Federal, state, county and local income and
franchise taxes, and (iii) depreciation, amortization, unallocated corporate
costs and other non-cash charges, in each case, of such Domestic Utility
Business and the Telecommunications Business for such period, but only to the
extent deducted in the determination of Consolidated Net Income of the Domestic
Utility Business and the Telecommunications Business for such period less (c)
all expenses of the Borrower not related to (i) the Domestic Utility Business,
the Telecommunications Business or (ii) for any period ending prior to January
1, 2008, the business conducted by Aquila Merchant Services, Inc and its
Subsidiaries.

"Eligible Assignee" means (a) a commercial bank or trust company organized under
the laws of the United States, or any State thereof; (b) a commercial bank
organized under the laws of any other country that is a member of the OECD, or a
political subdivision of any such country, provided that such bank is acting
through a branch or agency located in the United States; (c) the central bank of
any country that is a member of the OECD; (d) any other commercial bank or other
financial institution engaged generally in the business of extending credit or
purchasing debt instruments; and (e) a Lender or an Affiliate of a Lender;
provided, however, that (A) any such Person described in clauses (a) through
(e) above shall also (i) have outstanding unsecured indebtedness that is rated
A- or better by S&P or A3 or better by Moody's (or an equivalent rating by
another nationally-recognized credit rating agency of similar standing if
neither of such corporations is then in the business of rating unsecured
indebtedness of entities engaged in such businesses) or (ii) have combined
capital and

 

8

DC1 - 221047.18

 



 

surplus (as established in its most recent report of condition to its primary
regulator) of not less than $250,000,000 (or its equivalent in foreign
currency), (B) any Person described in clause (b), (c), or (d) above, shall, on
the date on which it is to become a Lender hereunder, (1) be entitled to receive
payments hereunder without deduction or withholding of any United States Federal
income taxes (as contemplated by Section 5.06) and (2) not be incurring any
losses, costs or expenses of the type for which such Person could demand payment
under Section 5.04(a) or (c) (except to the extent that, in the absence of the
making of an assignment to such Person, the assigning Lender would have incurred
an equal or greater amount of such losses, costs or expenses and such losses,
costs or expenses would have been payable by the Borrower to such assigning
Lender hereunder), and (C) any Person described in clause (a), (b), (c), (d) or
(e) above that is not a Lender shall, in addition, be acceptable to each Issuing
Bank based upon its then-existing credit criteria.

"Environmental Laws" means any and all laws, rules, orders, regulations,
statutes, ordinances, guidelines, codes, decrees, or other legally enforceable
requirements (including common law) of any international authority, foreign
government, the United States, or any state, local, municipal or other
governmental authority, regulating, relating to or imposing liability or
standards of conduct concerning protection of the environment or of human
health, or employee health and safety, as has been, is now, or may at any time
hereafter be, in effect.

"Environmental Liability" means, with respect to any Person, any liability,
contingent or otherwise (including any liability for damages, costs of
environmental remediation, fines, penalties or indemnities, natural resource
damages, costs and expenses of investigation and feasibility studies), of such
Person or any of its Subsidiaries directly or indirectly resulting from or based
upon (a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Substances,
(c) exposure to any Hazardous Substances, (d) the release or threatened release
of any Hazardous Substances into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

"Environmental Permits" means any and all permits, licenses, approvals,
registrations, notifications, exemptions and other authorizations required under
any Environmental Law.

"Equity Interests" means Capital Stock and all warrants, options or other rights
to acquire Capital Stock (but excluding any debt security that is convertible
into, or exchangeable for, Capital Stock).

"ERISA" means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

"ERISA Event" means (a) (i) the occurrence of a Reportable Event, (b) the
application for a minimum funding waiver with respect to a Plan; (c) the
withdrawal of the Borrower or any Commonly Controlled Entity from a Plan during
a

 

9

DC1 - 221047.18

 



 

plan year in which it was a substantial employer as defined in Section
4001(a)(2) of ERISA; (d) the provision by the administrator of any Plan of a
notice of intent to terminate such Plan pursuant to Section 4041(a)(2) of ERISA
(including any such notice with respect to a plan amendment referred to in
Section 4041(e) of ERISA); (e) the cessation of operations at a facility of the
Borrower or any Commonly Controlled Entity in the circumstances described in
Section 4062(e) of ERISA; (f) the conditions for the imposition of a lien under
Section 302(f) of ERISA shall have been met with respect to any Plan; (g) the
adoption of an amendment to a Plan requiring the provision of security to such
Plan pursuant to Section 307 of ERISA; (h) the filing of a notice of intent to
terminate a Plan or the treatment of a Plan amendment as a termination under
Section 4041 of ERISA; or (i) the institution by the PBGC of proceedings to
terminate a Plan pursuant to Section 4042 of ERISA, or the occurrence of any
event or condition described in Section 4042 of ERISA that constitutes grounds
for the termination of, or the appointment of a trustee to administer, a Plan.

"Eurocurrency Liabilities" has the meaning assigned to that term in Regulation D
of the Board, as in effect from time to time.

"Eurodollar Lending Office" means, with respect to any Lender, the office or
Affiliate of such Lender specified as its "Eurodollar Lending Office" opposite
its name on Schedule 1.01B hereto or in the Lender Assignment pursuant to which
it became a Lender (or, if no such office or Affiliate is specified, its
Domestic Lending Office), or such other office or Affiliate of such Lender as
such Lender may from time to time specify in writing to the Borrower and the
Administrative Agent.

"Eurodollar Rate" means, for each Interest Period for each Eurodollar Rate Loan
made as part of the same Borrowing, an interest rate per annum (rounded upwards,
if necessary, to the nearest whole multiple of 1/16 of 1%) equal to the rate at
which Dollar deposits are offered for such Interest Period as displayed on the
Reuters Screen LIBO Page (or, if such rate is not displayed on the Reuters
Screen LIBO Page, then on the Telerate Screen LIBO Page) at or about 9:00 A.M.
(Los Angeles time) two Business Days prior to the beginning of such Interest
Period for delivery on the first day of such Interest Period, and in an amount
approximately equal to the amount of such Eurodollar Rate Loan and for a period
approximately equal to such Interest Period. If for any Interest Period for a
Eurodollar Rate Loan no such displayed rate is available, the Administrative
Agent shall determine such rate based on the average rate at which the
Administrative Agent is offered deposits in Dollars of such duration and in the
amount of $5,000,000 by prime banks in the London interbank market as of
approximately 11:00 A.M. (London, England time) two Business Days before the
commencement of such Interest Period.

"Eurodollar Rate Loan" means a Loan that bears interest as provided in
Section 3.05(b)(ii).

"Eurodollar Reserve Percentage" of any Lender for each Interest Period for each
Eurodollar Rate Loan means the reserve percentage applicable to such Lender
during such Interest Period (or if more than one such percentage shall be so
applicable,

 

10

DC1 - 221047.18

 



 

the daily average of such percentages for those days in such Interest Period
during which any such percentage shall be so applicable) under Regulation D or
other regulations issued from time to time by the Board for determining the
maximum reserve requirement (including any emergency, supplemental or other
marginal reserve requirement) then applicable to such Lender with respect to
liabilities or assets consisting of or including Eurocurrency Liabilities having
a term equal to such Interest Period.

"Event of Default" means any of the events specified in Section 9.01, provided
that any requirement for the giving of notice, the lapse of time, or both, has
been satisfied.

"Exchange Act" means the Securities Exchange Act of 1934, as amended from time
to time.

"Extension of Credit" means a Tranche 1 Extension of Credit or a Tranche 2
Extension of Credit, or both, as the context requires.

"Fair Value" has the meaning assigned to that term in the Indenture of Mortgage
and Deed of Trust.

"Federal Funds Effective Rate" means, for any period, a fluctuating interest
rate per annum equal for each day during such period to the weighted average
(rounded upwards, if necessary, to the next 1/100 of 1%) of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average (rounded upwards, if
necessary, to the next 1/100 of 1%) of the quotations for such day for such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by the Administrative Agent.

"Fee Letter" has the meaning assigned to that term in Section 2.02(c).

"Final", with respect to the necessary governmental approvals identified in
Schedules 6.01(c) and 7.01(d), means that such approval shall be final and not
subject to appeal or otherwise subject to challenge and has not been revised,
stayed, enjoined, set aside, annulled, or suspended, and with respect to which
(a) any required waiting period has expired, and (b) all conditions to
effectiveness prescribed therein or otherwise by Requirement of Law have been
satisfied.

"Final Maturity Date" means August 31, 2010.

"First Supplemental Indenture of Mortgage and Deed of Trust" means the First
Supplemental Bond Indenture, Mortgage, Deed of Trust, Security Agreement and
Fixture Filing, dated as of August 31, 2005, between the Borrower and Union
Bank, as Trustee and Securities Intermediary.

 

11

DC1 - 221047.18

 



 

 

"Foreign Lender" means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

"GAAP" means generally accepted accounting principles in the United States of
America as in effect from time to time.

"Governmental Authority" means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, bureau, instrumentality, regulatory body, court,
tribunal, central bank or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government.

"Granting Lender" has the meaning assigned to that term in Section 11.07(j).

"Guarantee" means a guarantee other than by endorsement of negotiable
instruments for collection in the ordinary course of business, direct or
indirect, in any manner, including by way of a pledge of assets or through
letters of credit or reimbursement agreements in respect thereof, of all or any
part of any Indebtedness.

"Hazardous Substance" means any waste, substance, or material identified as
hazardous, dangerous or toxic, a contaminant or a pollutant by any office,
agency, department, commission, board, bureau, or instrumentality of the United
States or of the State or locality in which the same is located having or
exercising jurisdiction over such waste, substance or material.

"Hedge Agreement" means, with respect to any Person, the collective reference to
any of the following: interest rate swap agreements, interest rate cap
agreements and interest rate collar agreements designed to protect such Person
against fluctuations in interest rates with respect to Indebtedness (i) incurred
under this Agreement, (ii) incurred in connection with the Iatan 2 Power
Station, or (iii) secured by the Collateral.

"Iatan 1 Power Station" means the existing 670 MW power station partially owned
by the Borrower on the date hereof and located in vicinity of Weston, Missouri.

"Iatan 2 Power Station" means the approximately 800-900 MW (nominal) coal-fired
power station that is to be constructed in close proximity to the Iatan 1 Power
Station.

"Indebtedness" means, with respect to any Person, any indebtedness of such
Person, whether or not contingent, and without duplication (a) in respect of
borrowed money, (b) evidenced by notes, bonds, debentures or similar instruments
or letters of credit (or reimbursement agreements in respect thereof), (c) in
respect of banker's acceptances, (d) representing Capital Lease Obligations,
(e) representing the

 

12

DC1 - 221047.18

 



 

balance deferred and unpaid of the purchase price of any property, except any
such balance that constitutes an accrued expense or trade payable, or (f)
representing any net payment obligation under a Hedge Agreement; provided,
however, that the term "Indebtedness" of the Borrower excludes liabilities or
other obligations to the extent cash collateralized. In addition, the term
"Indebtedness" includes all Indebtedness of others secured by a Lien on any
asset of such Person (whether or not such Indebtedness is assumed by such
Person) and, to the extent not otherwise included, the Guarantee by such Person
of any indebtedness of any other Person.

"Indemnified Person" has the meaning assigned to that term in Section 11.04(b).

"Indenture of Mortgage and Deed of Trust" means the Bond Indenture, Mortgage,
Deed of Trust, Security Agreement and Fixture Filing dated as of August 31,
2005, between the Borrower and Union Bank, as Trustee and Securities
Intermediary, as the same may be amended, modified or supplemented.

"Index Debt" means the Indebtedness of the Borrower under this Agreement.

"Initial Series" has the meaning assigned to that term in the Indenture of
Mortgage and Deed of Trust.

"Insolvency" means, with respect to any Multiemployer Plan, the condition that
such Plan is insolvent within the meaning of Section 4245 of ERISA; and the term
"Insolvent" shall have a correlative meaning (pertaining to a condition of
Insolvency).

"Intellectual Property" means the collective reference to all rights, priorities
and privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including copyrights,
copyright licenses, patents, patent licenses, trademarks, trademark licenses,
technology, know-how and processes, and all rights to sue at law or in equity
for any infringement or other impairment thereof, including the right to receive
all proceeds and damages therefrom.

"Interest Period" has the meaning assigned to that term in Section 3.03.

"Issuing Bank" means Union Bank.

"LC Outstandings" means, for all Letters of Credit outstanding on any date of
determination, the maximum amount available to be drawn under such Letters of
Credit at any time on or after such date (assuming the satisfaction of all
conditions for drawing enumerated therein).

"LC Payment Notice" has the meaning assigned to that term in Section 4.03(b).

 

13

DC1 - 221047.18

 



 

 

"Lender Assignment" means an assignment and agreement entered into by a Lender
and an Eligible Assignee, and accepted by the Administrative Agent, in
substantially the form of Exhibit C.

"Lender's Policy" has the meaning assigned to that term in Section 8.01(k).

"Lenders" means the Banks listed on the signature pages hereof, each Eligible
Assignee that shall become a party hereto pursuant to Section 11.07, and to the
extent provided in Section 4.03(c), each Issuing Bank.

"Letter of Credit" means a Tranche 2 Letter of Credit.

"Letter of Credit Expiration Date" means the date that occurs ten (10) Business
Days prior to the Final Maturity Date.

"Letter of Credit Sublimit" means $175,000,000.

"Lien" means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind in respect of such asset, whether
or not filed, recorded or otherwise perfected under applicable law, including
any conditional sale or other title retention agreement, any lease in the nature
thereof, any option or other agreement to sell or give a security interest in
and any filing of or agreement to give any financing statement under the Uniform
Commercial Code (or equivalent statutes) of any jurisdiction.

"Loan" means a loan by a Lender to the Borrower pursuant to Section 3.01 (or
deemed made pursuant to Section 4.03(c) or (d)), and refers to an ABR Loan or a
Eurodollar Rate Loan (each of which shall be a "Type" of Loan). All Loans by a
Lender of the same Tranche and Type, having the same Interest Period and made or
Converted on the same day shall be deemed to be a single Loan by such Lender
until repaid or next Converted.

"Loan Documents" means this Agreement, any Promissory Notes, the Fee Letter, the
Officer’s Certificate and the 2005 Series A Mortgage Bond.

"Material Adverse Effect" means a material adverse effect on (a) the business,
assets, property or condition (financial or otherwise) or prospects of the
Borrower and its Subsidiaries taken as a whole or (b) the validity or
enforceability of this Agreement or any of the other Loan Documents or the
rights or remedies of the Administrative Agent, the Issuing Bank or the Lenders
hereunder or thereunder, or (c) the value of the Collateral, provided, however,
the term "Material Adverse Effect" excludes any material adverse effect as set
forth in (a) above which is caused by any final adverse determination related to
a judgment against Borrower in respect of any Disclosed Litigation.

"Materials of Environmental Concern" means any Hazardous Substance, gasoline or
petroleum (including crude oil or any fraction thereof) or petroleum products,

 

14

DC1 - 221047.18

 



 

polychlorinated biphenyls, urea-formaldehyde insulation, asbestos, pollutants,
contaminants, radioactivity, and any other substances or forces of any kind,
whether or not any such substance or force is defined as hazardous or toxic
under any Environmental Law, that is regulated pursuant to or could give rise to
liability under any Environmental Law.

"Moody's" means Moody's Investors Service, Inc.

"Mortgaged Property" has the meaning assigned to such term in the Indenture of
Mortgage and Deed of Trust.

"MPSC" means the Missouri Public Service Commission.

"MPSC Order" means the MPSC Order Approving Stipulation and Agreement, Case No.
EO-2005-0293, issued August 9, 2005.

"Multiemployer Plan" means a Plan that is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

"Notice of Borrowing" has the meaning assigned to that term in Section 3.01(a).

"OECD" means the Organization for Economic Cooperation and Development.

"Obligations" means the unpaid principal of and interest on (including interest
accruing after the maturity of the Loans and interest accruing after the filing
of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, relating to the Borrower) the Loans and all
other obligations and liabilities of the Borrower to the Administrative Agent,
the Issuing Bank or any Lender, whether direct or indirect, absolute or
contingent, due or to become due, or now existing or hereafter incurred, which
may arise under, out of, or in connection with, this Agreement, any Promissory
Note, any Letter of Credit, any other Loan Document or any other document made,
delivered or given in connection herewith or therewith, whether on account of
principal, interest, fees, indemnities, costs or expenses (including all fees,
charges and disbursements of counsel to the Administrative Agent, the Issuing
Bank or any Lender that are required to be paid by the Borrower pursuant
hereto).

"Officer's Certificate" means an "Officer's Certificate" (as defined in the
Indenture of Mortgage and Deed of Trust) setting forth the terms of the 2005
Series A Mortgage Bond, executed by a duly authorized officer of the Borrower
and authenticated by the trustee under the Indenture of Mortgage and Deed of
Trust.

"Other Taxes" has the meaning assigned to that term in Section 5.06(b).

"Participant" has the meaning assigned to that term in Section 11.07(e).

"Patriot Act" has the meaning assinged to that term in Section 11.14.

 

15

DC1 - 221047.18

 



 

 

"Payment Amounts" has the meaning assigned to that term in Section 9.01(e).

"PBGC" means, the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA.

"Percentage" means, for any Lender on any date of determination, the percentage
obtained by dividing such Lender's Commitment on such date by the total of the
Commitments on such date, and multiplying the quotient so obtained by 100%. In
the event that the Commitments have been terminated, each Lender's Percentage
shall be calculated on the basis of the Commitments in effect immediately prior
to such termination.

"Perfectible Property" means that portion of the Mortgaged Property upon which
the Lien of the Indenture of Mortgage and Deed of Trust has been perfected by
filing or recording (i) a financing statement pursuant to the Uniform Commercial
Code, (ii) the Indenture of Mortgage and Deed of Trust, or a recordable Notice
thereof, in the real property records of each of the various counties in the
Subject Jurisdiction, or (iii) the Indenture of Mortgage and Deed of Trust
pursuant to Section 443.451 of the Revised Statutes of the State of Missouri.

"Permitted Business" means any business that derives a majority of its revenues
from the business engaged in by the Borrower and its Subsidiaries on the Closing
Date and/or activities that are reasonably similar, ancillary, incidental,
complementary or related to, or a reasonable extension, development or expansion
of, the businesses in which the Borrower and its Subsidiaries are engaged on the
Closing Date, as determined in good faith by the Board of Directors of the
Borrower.

"Permitted Liens" means:

(i) the Lien created by the Indenture of Mortgage and Deed of Trust to secure
the Indebtedness of the Borrower under the Initial Series;

(ii) Liens that are "Permitted Liens" as defined in the Indenture of Mortgage
and Deed of Trust;

(iii) Liens to secure any Indebtedness of the Borrower issued under the
Indenture (other than the Initial Series) permitted to be incurred pursuant to
this Agreement, where such Indebtedness is incurred after the date of this
Agreement to acquire, develop or construct assets for the Borrower's Domestic
Utility Business that are or will be located in a Subject Jurisdiction and will
be utilized to provide electric utility service to Borrower's service area
within a Subject Jurisdiction regulated by the MPSC, provided that the Borrower
has obtained the requisite regulatory approvals (including from the MPSC) in
connection therewith; and

(iv) Liens to secure Hedge Agreements with holders of Securities (as defined in
the Indenture of Mortgage and Deed of Trust).

 

16

DC1 - 221047.18

 



 

 

"Person" means an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, Governmental Authority or other entity of whatever nature.

"Plan" means, at a particular time, any employee benefit plan that is covered by
ERISA and in respect of which the Borrower or a Commonly Controlled Entity is
(or, if such plan were terminated at such time, would under Section 4069 of
ERISA be deemed to be) an "employer" as defined in Section 3(5) of ERISA.

"Promissory Note" means any promissory note of the Borrower payable to the order
of a Lender (and, if requested, its registered assigns), issued pursuant to
Section 3.01(d) in the form attached hereto as Exhibit G.

"Property" means any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including
Capital Stock.

"Property Additions" has the meaning assigned to that term in the Indenture of
Mortgage and Deed of Trust.

"Recipient" has the meaning assigned to that term in Section 11.08.

"Reference Rate" means the rate of interest announced publicly by Union Bank in
Los Angeles, California, from time to time, as the Union Bank Reference Rate.

"Register" has the meaning assigned to that term in Section 11.07(c).

"Regulation U" means Regulation U of the Board as in effect from time to time.

"Reimbursement Notice" has the meaning assigned to that term in Section 4.03(a).

"Related Parties" means, with respect to any specified Person, such Person's
Affiliates and the respective directors, officers, employees and agents of such
Person and of such Person's Affiliates.

"Release" means any release, pumping, pouring, emptying, injecting, escaping,
leaching, migrating, dumping, seepage, spill, leak, flow, discharge, disposal or
emission.

"Reorganization" means, with respect to any Multiemployer Plan, the condition
that such plan is in reorganization within the meaning of Section 4241 of ERISA.

"Reportable Event" means any of the events set forth in Section 4043(c) of
ERISA, other than those events as to which the thirty day notice period is
waived under subsections .27, .28, .29, .31, .or 35 of PBGC Reg. § 4043.

 

17

DC1 - 221047.18

 



 

 

"Request for Issuance" has the meaning assigned to that term in Section 4.02(a).

"Required Lenders" means, on any date of determination, Lenders that,
collectively, on such date (i) hold at least 51% of the then aggregate
outstanding principal amount of the Loans owing to Lenders and (ii) if no Loans
are then outstanding, have Percentages in the aggregate of at least 51%. Any
determination of those Lenders constituting the Required Lenders shall be made
by the Administrative Agent and shall be conclusive and binding on all parties
absent manifest error.

"Required Rating" means an unsecured debt rating of 'BBB' or better by Standard
and Poor's Rating Service and 'Baa2' or better by Moody's Investors Service,
Inc.

"Requirement of Law" means, as to any Person, the certificate of incorporation
and bylaws or other organizational or governing documents of such Person, and
any law, treaty, rule or regulation or determination of an arbitrator or a court
or other Governmental Authority, in each case applicable to or binding upon such
Person or any of its Property or to which such Person or any of its Property is
subject.

"Responsible Officer" means the chief executive officer, president, senior
vice-president, vice-president, chief financial officer, treasurer or assistant
treasurer of the Borrower, but in any event, with respect to financial matters,
the chief financial officer, treasurer, or assistant treasurer of the Borrower.

"Restricted Payments" has the meaning assigned to such term in Section 8.02(f).

"S&P" means Standard & Poor's Ratings Services, a division of The McGraw-Hill
Companies, Inc.

"SEC" means the Securities and Exchange Commission.

"SEC Reports" means public reports, notices or other filings of the Borrower
filed with the SEC.

"Significant Subsidiary" has the meaning ascribed to such term in Article 1,
Rule 1-02(w) of Regulation S-X of the SEC as of the Closing Date. Unless
otherwise qualified, all references to a "Significant Subsidiary" in this
Agreement shall refer to a Significant Subsidiary of the Borrower.

"Single Employer Plan" means any Plan that is covered by Title IV of ERISA, but
which is not a Multiemployer Plan.

"Solvent" means, with respect to any Person, as of any date of determination,
(a) the amount of the "present fair saleable value" of the assets of such Person
will, as of such date, exceed the amount of all "liabilities of such Person,
contingent or otherwise", as of such date, as such quoted terms are determined
in accordance with applicable federal and state laws governing determinations of
the

 

18

DC1 - 221047.18

 



 

insolvency of debtors, (b) the present fair saleable value of the assets of such
Person will, as of such date, be greater than the amount that will be required
to pay the liability of such Person on its debts as such debts become absolute
and matured, (c) such Person will not have, as of such date, an unreasonably
small amount of capital with which to conduct its business, and (d) such Person
will be able to pay its debts as they mature. For purposes of this definition,
(i) "debt" means liability on a "claim", and (ii) "claim" means any (x) right to
payment, whether or not such a right is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed,
legal, equitable, secured or unsecured or (y) right to an equitable remedy for
breach of performance if such breach gives rise to a right to payment, whether
or not such right to an equitable remedy is reduced to judgment, fixed,
contingent, matured or unmatured, disputed, undisputed, secured or unsecured.

"SPC" has the meaning assigned to that term in Section 11.07(j).

"Stipulation and Agreement" means the Stipulation and Agreement that was
approved by the MPSC in the MPSC Order.

"Subject Jurisdiction" has the meaning assigned to that term in the Indenture of
Mortgage and Deed of Trust.

"Subsidiary" means, as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock or other ownership
interests having ordinary voting power (other than stock or such other ownership
interests having such power only by reason of the happening of a contingency) to
elect a majority of the Board of Directors or other managers of such
corporation, partnership or other entity are at the time owned, or the
management of which is otherwise controlled, directly or indirectly through one
or more intermediaries, or both, by such Person. Unless otherwise qualified, all
references to a "Subsidiary" or to "Subsidiaries" in this Agreement shall refer
to a Subsidiary or Subsidiaries of the Borrower.

"Taxes" has the meaning assigned to that term in Section 5.06(a).

"Telecommunications Business" means the telecommunications business conducted by
Everest Global Technologies Group, LLC and its Subsidiaries.

"Title Company" has the meaning assigned to that term in Section 8.01(k).

"Total Capital" means on any date (a) Debt of the Borrower on such date plus (b)
Consolidated Net Worth as of the end of the most recent fiscal quarter.

"Tranche" means an Extension of Credit made, or available to the Borrower, under
either the Trache 1 Commitment or Tranche 2 Commitment, as the context requires.

"Tranche 1 Commitment" means, for each Lender, the obligation of such Lender to
make Tranche 1 Loans to the Borrower in an aggregate amount no greater than
(i) the amount set forth opposite such Lender's name on Schedule 1.01A hereto or
(ii) if

 

19

DC1 - 221047.18

 



 

such Lender has entered into one or more Lender Assignments, the amount set
forth for such Lender in the Register maintained by the Administrative Agent
pursuant to Section 11.07(c), in each such case as such amount may be reduced
from time to time pursuant to Section 2.03. The aggregate amount of the Lenders’
Tranche 1 Commitments shall in no event exceed $45,000,000.

"Tranche 2 Commitment" means, for each Lender, the obligation of such Lender to
make Tranche 2 Loans to the Borrower and to participate in any Tranche 2 Letters
of Credit in an aggregate amount no greater than (i) the amount set forth
opposite such Lender's name on Schedule 1.01A hereto or (ii) if such Lender has
entered into one or more Lender Assignments, the amount set forth for such
Lender in the Register maintained by the Administrative Agent pursuant to
Section 11.07(c), in each such case as such amount may be reduced from time to
time pursuant to Section 2.03. The aggregate amount of the Lenders’ Tranche 2
Commitments shall in no event exceed $255,000,000.

"Tranche 1 Extension of Credit" means a Loan made by a Lender to the Borrower
pursuant to the Lender’s Tranche 1 Commitment, as contemplated by Section
2.01(a).

"Tranche 2 Extension of Credit" means a Tranche 2 Loan or a Tranche 2 Letter of
Credit, or both, as the context requires.

"Tranche 2 Letter of Credit" means a letter of credit issued by the Issuing Bank
pursuant to Section 4.02, as such letter of credit may from time to time be
amended, modified or extended in accordance with the terms of this Agreement.

"Tranche 1 Loan" has the same meaning as "Tranche 1 Extension of Credit".

"Tranche 2 Loan" means a Loan made by a Lender to the Borrower pursuant to the
Lender’s Tranche 2 Commitment, as contemplated by Section 2.01(b) or a Loan
deemed to have been made pursuant to Section 4.03(c) or (d).

"Trustee" has the meaning assigned to such term in the Indenture of Mortgage and
Deed of Trust.

"Type" has the meaning assigned to such term (i) in the definition of "Loan"
when used in such context and (ii) in the definition of "Borrowing" when used in
such context.

"Undrawn Fee Rate" means, for any day, the applicable percentage per annum set
forth below under the caption "Undrawn Fee Rate", based upon the ratings, if
any, by S&P and Moody's applicable on such date to the Index Debt or, if the
Index Debt is unrated on such date, the Undrawn Fee Rate for "Category 7" below:

 

Undrawn Fee Rate

 

 

20

DC1 - 221047.18

 



 

 

 

Category 1
BBB- or higher by S&P and
Baa3 or higher by Moody's

0.225%

Category 2
BB+ or higher by S&P and
Ba1 or higher by Moody's

0.300%

Category 3
BB or higher by S&P and
Ba2 or higher by Moody's

0.375%

Category 4
BB- or higher by S&P and
Ba3 or higher by Moody's

0.500%

Category 5
B+ or higher by S&P and

Ba3 or higher by Moody's

 

or

 

BB- or higher by S&P and

B1 or higher by Moody's

0.625%

Category 6
B+ or higher by S&P and
B1 or higher by Moody's

0.625%

Category 7
B or lower by S&P or
B2 or lower by Moody's

or Unrated

0.750%

Notwithstanding the foregoing:

(A) If more than one Category is applicable at any one time, the Undrawn Fee
Rate shall be based on the applicable Category having the lowest number (e.g.,
Category 1 is lower than Category 2).

(B) During the ninety (90) day period commencing on the Closing Date, if the
Borrower had begun the rating process prior to the Closing Date but Moody's or

 

21

DC1 - 221047.18

 



 

S&P does not yet have in effect a rating for the Index Debt, then such rating
agency shall be deemed to have established a rating in Category 4 (the "Assumed
Ratings"); provided, however, (i) if the actual ratings received after the
Closing Date are higher than the Assumed Ratings, the Undrawn Fee Rate will be
adjusted on a prospective basis as of the date the actual ratings are received;
(ii) if the actual ratings are received within sixty (60) days after the Closing
Date and are lower than the Assumed Ratings, the Undrawn Fee Rate will be
adjusted on a prospective basis as of the date that the actual ratings are
received; (iii) if the actual ratings are received more than sixty (60) days
after the Closing Date (but fewer than ninety (90) days after the Closing Date)
and are lower than the Assumed Ratings (or if, as of the ninetieth (90th) day
after the Closing Date, the ratings have not been received), the Undrawn Fee
Rate will be adjusted retroactively to the date of the Closing Date.

The Undrawn Fee Rate shall be increased or decreased in accordance with this
definition upon any change in the applicable ratings of the Index Debt, and such
increased or decreased Undrawn Fee Rate shall be effective from the date of
announcement of any such new ratings. The Borrower agrees to notify the
Administrative Agent promptly after each change in any rating of the Index Debt.
If the rating system of Moody's or S&P shall change, or if any such rating
agency shall cease to be in the business of rating corporate debt obligations,
the Borrower and the Lenders shall negotiate in good faith to amend this
definition to reflect such changed rating system or the non-availability of
ratings from such rating agency and, pending the effectiveness of any such
amendment, the Undrawn Fee Rate shall be determined by reference to the rating
most recently in effect prior to such change or cessation.

"Union Bank" has the meaning assigned to that term in the preamble hereto.

"Weighted Average Life to Maturity" means, when applied to any Indebtedness at
any date, the number of years obtained by dividing (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect of the Indebtedness, by (ii) the number of
years (calculated to the nearest one-twelfth) that will elapse between such date
and the making of such payment; by (b) the then outstanding principal amount of
such Indebtedness.

SECTION 1.02. Computation of Time Periods; Construction. (a)  Unless otherwise
indicated, each reference in this Agreement to a specific time of day is a
reference to Los Angeles time. In the computation of periods of time under this
Agreement, any period of a specified number of days or months shall be computed
by including the first day or month occurring during such period and excluding
the last such day or month. Unless the context requires otherwise, in the case
of a period of time "from" a specified date "to" or "until" a later specified
date, the word "from" means "from and including" and the words "to" and "until"
each means "to but excluding".

 

22

DC1 - 221047.18

 



 

 

(b)           The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words "include", "includes", and "including" shall be deemed
to be followed by the phrase "without limitation". The words "will" and "shall"
are to be construed to have the same meaning and effect as the word "must".
Unless the context requires otherwise (i) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (ii) any reference
herein to any Person shall be construed to include such Person's successors and
assigns, (iii) the words "herein", "hereof" and "hereunder", and words of
similar import, shall be construed to refer to this Agreement in its entirety
and not to any particular provision hereof, and (iv) all references herein to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, this Agreement.

SECTION 1.03. Accounting Terms. All accounting terms not specifically defined
herein shall be construed in accordance with GAAP, applied in a manner
consistent with those applied in the preparation of the financial statements
referred to in Section 7.01(a).

ARTICLE II

 

COMMITMENTS

SECTION 2.01. The Commitments.

(a)           Each Lender severally agrees that during the period from the
Closing Date until the Credit Termination Date, on the terms and conditions
hereinafter set forth, to make Tranche 1 Extensions of Credit to the Borrower in
an aggregate amount not to exceed on any day such Lender's Available Tranche 1
Commitment. Within the limits hereinafter set forth, the Borrower may request
Tranche 1 Extensions of Credit hereunder. In no event shall the Borrower be
entitled to receive any Tranche 1 Extensions Credit that would exceed its
Available Tranche 1 Commitments. Once repaid, except for any Tranche 1 Loans
made pursuant to Section 3.01(c), Tranche 1 Loans may not be reborrowed.

(b)           Each Lender severally agrees, on the terms and conditions
hereinafter set forth, to make Tranche 2 Extensions of Credit in an aggregate
amount not to exceed on any day such Lender's Available Tranche 2 Commitment.
Within the limits hereinafter set forth, the Borrower may request Tranche 2
Extensions of Credit hereunder, or reduce or cancel LC Outstandings, and use the
resulting increase in the Available Tranche 2 Commitments for further Tranche 2
Extensions of Credit in accordance with the terms hereof. In no event shall the
Borrower be entitled to receive any Tranche 2 Extensions of Credit that would
exceed its Available Tranche 2 Commitments. Once repaid, except for any Tranche
2 Loans made pursuant to Section 3.01(c), Tranche 2 Loans may not be reborrowed.

SECTION 2.02. Fees. (a)  The Borrower agrees to pay to the Administrative Agent
for the account of each Lender an undrawn commitment fee on the daily amount of
the aggregate of such Lender's Available Tranche 1 Commitment and Available
Tranche 2

 

23

DC1 - 221047.18

 



 

Commitment at a rate per annum equal to the Undrawn Fee Rate in effect from time
to time, from the date hereof, in the case of each Bank, and from the effective
date specified in the Lender Assignment pursuant to which it became a Lender, in
the case of each other Lender, until the Credit Termination Date, payable
quarterly in arrears on the last day of each March, June, September and
December, commencing on the first such date to occur following the date hereof,
and on the Credit Termination Date, and calculated on the basis of a year of 365
days or 366 days, as the case may be.

(b)           The Borrower agrees to pay to the Administrative Agent for the
account of each Lender a commission on the average daily aggregate amount of the
LC Outstandings from the date hereof until the Letter of Credit Expiration Date,
at a rate per annum equal to the Applicable Margin with respect to Eurodollar
Rate Loans from time to time, payable quarterly in arrears on the last day of
each March, June, September and December, commencing on the first such date to
occur following the date hereof, and on the Letter of Credit Expiration Date.

(c)           In addition to the fees provided for in subsections (a) and
(b) above, the Borrower shall pay to the Administrative Agent, for its own
account, such other fees as are provided for in that certain letter agreement,
dated the Closing Date, between the Borrower and the Administrative Agent (the
"Fee Letter"), in the amounts and at the times specified therein.

SECTION 2.03. Reduction of the Commitments. (a)  The Commitments shall be
automatically and permanently terminated on the Credit Termination Date.

(b)           The Tranche 1 Commitments shall be automatically and permanently
terminated upon the closing of the Borrower's sale of all or substantially all
of the assets comprising its St. Joseph Light & Power electric division.

(c)           The Borrower may, upon at least three Business Days' notice to the
Administrative Agent (which shall promptly distribute copies thereof to the
Lenders), terminate in whole or reduce ratably in part the Available Commitments
(which termination or reduction (as the case may be), upon its effectiveness,
shall be permanent and irrevocable); provided that any such partial reduction
shall be in the aggregate amount of (x) with respect to the Tranche 1
Commitments, $5,000,000, or (y) with respect to the Tranche 2 Commitments,
$10,000,000, or (in either case) an integral multiple of $1,000,000 in excess
thereof.

SECTION 2.04. Computations of Outstandings.

(a)           Whenever reference is made in this Agreement to the principal
amount outstanding on any date under this Agreement, such reference shall refer
to the sum of (i) the aggregate principal amount of all Loans outstanding on
such date plus (ii) the aggregate LC Outstandings on such date, in case of each
(i) and (ii), after giving effect to all Extensions of Credit and prepayments to
be made on such date.

(b)           At no time may (in each case after giving effect to all Extensions
of Credit and prepayments to be made on such date):

 

(i)

(A) the aggregate amount of (without duplication) (1) all Tranche 1 Extensions
of Credit made under this Agreement, less the amount

 

24

DC1 - 221047.18

 



 

of any Tranche 1 Extensions of Credit made under Section 3.01(c) that have been
prepaid by the Borrower, (2) all Tranche 2 Extensions of Credit made under this
Agreement, less any Tranche 2 Loans made under Section 3.01(c) that have been
prepaid by the Borrower and (3) all LC Outstandings, exceed (B) the Commitments;

 

(ii)

(A) the aggregate amount of all Tranche 1 Extensions of Credit made under this
Agreement, less any Tranche 1 Extensions of Credit made under Section 3.01(c)
that have been prepaid by the Borrower, exceed (B) the Tranche 1 Commitments;
and

 

(iii)

(A) the aggregate amount of (1) all Tranche 2 Loans made under this Agreement,
less any Tranche 2 Loans made under Section 3.01(c) that have been prepaid by
the Borrower and (2) all LC Outstandings, exceed (B) the Tranche 2 Commitments.

(c)           References to the unused portion of the Tranche 1 Commitments
shall refer to (after giving effect to all Extensions of Credit and prepayments
to be made on such date) (i) the amount of the Tranche 1 Commitments, less (ii)
the aggregate principal amount of all Tranche 1 Extensions of Credit made under
this Agreement, plus (iii) the amount of any Tranche 1 Extensions of Credit made
under Section 3.01(c) that have been prepaid by the Borrower.

(d)           References to the unused portion of the Tranche 2 Commitment shall
refer to (after giving effect to all Extensions of Credit and prepayments to be
made on such date) (i) the amount of the Tranche 2 Commitments, less (ii) (A)
the aggregate principal amount of all Tranche 2 Loans made under this Agreement
and (B) all LC Outstandings, plus (iii) the amount of any Tranche 2 Loans made
under Section 3.01(c) that have been prepaid by the Borrower.

ARTICLE III

 

LOANS

SECTION 3.01. Loans. (a)  The Borrower may request a Borrowing (other than a
Conversion) by delivering a notice (a "Notice of Borrowing") to the
Administrative Agent no later than noon (Los Angeles time) on the third Business
Day or, in the case of ABR Loans, on the first Business Day, prior to the date
of the proposed Borrowing. The Administrative Agent shall give each Lender
prompt notice of each Notice of Borrowing. Each Notice of Borrowing shall be in
substantially the form of Exhibit A and shall specify the requested (i) date of
such Borrowing (which shall be a Business Day, but in no event later than the
Business Day immediately preceding the Credit Termination Date), (ii) Tranche
and Type of Loans to be made in connection with such Borrowing, (iii) Interest
Period, if any, for such Loans, and (iv) amount of such Borrowing. Each proposed
Borrowing shall conform to the requirements of Sections 3.03 and 3.04.

(b)           Each Lender shall, before 12:00 noon (Los Angeles time) on the
date of such Borrowing, make available for the account of its Applicable Lending
Office to the

 

25

DC1 - 221047.18

 



 

Administrative Agent at the Administrative Agent's address referred to in
Section 11.02, in same day funds, such Lender's Percentage of such Borrowing.
After the Administrative Agent's receipt of such funds and upon fulfillment of
the applicable conditions set forth in Article VI, the Administrative Agent will
make such funds available to the Borrower by 1:00 P.M. (Los Angeles time) on the
date of such Borrowing by crediting the account of the Borrower or by wire
transfer to Borrower’s account or to the payee and account identified in the
Borrower's Notice of Borrowing. Notwithstanding the foregoing, unless the
Administrative Agent shall have received notice from a Lender prior to the date
of any Borrowing that such Lender will not make available to the Administrative
Agent such Lender's Percentage of such Borrowing, the Administrative Agent may
assume that such Lender has made such Percentage available to the Administrative
Agent on the date of such Borrowing in accordance with the first sentence of
this subsection (b), and the Administrative Agent may, in reliance upon such
assumption, make available to the Borrower on such date a corresponding amount.

(c)           If and to the extent that any Lender (for purposes of this Section
3.01, a "non-performing Lender") shall not have made available to the
Administrative Agent, in accordance with subsection (b) above, such Lender's
Percentage of any Borrowing and the Administrative Agent has made funds
available to the Borrower in accordance with Section 3.01(b), the non-performing
Lender and the Borrower severally agree to repay to the Administrative Agent
forthwith on demand corresponding amounts (not to exceed the aggregate amount
that such non-performing Lender failed to make available to the Administrative
Agent), together with interest thereon for each day from the date such amount is
made available to the Borrower until the date such amount is repaid to the
Administrative Agent, at (i) in the case of the Borrower, the interest rate
applicable at the time to Loans made in connection with such Borrowing and
(ii) in the case of such Lender, the Federal Funds Effective Rate. Within the
limits of each Lender's Available Commitment with respect to the relevant
Tranche and subject to the other terms and conditions set forth in this
Agreement for the making of Loans, the Borrower may request (and the Lenders
shall honor) one or more additional Borrowings from the performing Lenders to
fund such repayment to the Administrative Agent. If a non-performing Lender
shall repay to the Administrative Agent such corresponding amount in full (with
interest as above provided), (x) the Administrative Agent shall apply such
corresponding amount and interest to the repayment to the Administrative Agent
(or repayment of Loans made to fund such repayment to the Administrative Agent),
and shall make any remainder available to the Borrower and (y) such amount so
repaid shall be deemed to constitute such Lender's Loan, made as part of such
Borrowing for purposes of this Agreement as if funded concurrently with the
other Loans made as part of such Borrowing, and such Lender shall forthwith
cease to be deemed a non-performing Lender; if and so long as such
non-performing Lender shall not repay such amount, and unless and until an
Eligible Assignee shall have assumed and performed the obligations of such
non-performing Lender, all computations by the Administrative Agent of
Percentages, Commitments and payments hereunder shall be made without regard to
the Commitments, or outstanding Loans, of such non-performing Lender, and any
amounts paid to the Administrative Agent for the account of such non-performing
Lender shall be held by the Administrative Agent in trust for such
non-performing Lender in a non-interest-bearing special purpose account. Nothing
herein shall in any way limit, waive or otherwise reduce any claims that any
party hereto may have against any non-performing Lender. The failure of any
Lender to make the Loan to be made by it as part of any Borrowing shall not
relieve any other Lender of its obligation, if any, hereunder to make its Loan
on the date of such Borrowing, but no Lender shall

 

26

DC1 - 221047.18

 



 

be responsible for the failure of any other Lender to make the Loan to be made
by such other Lender on the date of any Borrowing.

(d)           Any Lender may request that Loans made by it hereunder be
evidenced by a Promissory Note. In such event, the Borrower shall prepare,
execute and deliver to such Lender a Promissory Note payable to the order of
such Lender (or, if requested by such Lender, to such Lender and its registered
assigns). Thereafter, the Loans evidenced by such Promissory Note and interest
thereon shall at all times (including after assignment pursuant to
Section 11.07) be represented by one or more Promissory Notes in such form
payable to the order of the payee named therein (or, if such Promissory Note is
a registered note, to such payee and its registered assigns).

SECTION 3.02. Conversion of Loans. The Borrower may from time to time Convert
any Loan (or portion thereof) of any Type into one or more Loans of the same or
any other Type by delivering a notice of such Conversion (a "Notice of
Conversion") to the Administrative Agent no later than noon (Los Angeles time)
on (x) the third Business Day prior to the date of any proposed Conversion into
a Eurodollar Rate Loan and (y) the first Business Day prior to the date of any
proposed Conversion into an ABR Loan. The Administrative Agent shall give each
Lender prompt notice of each Notice of Conversion. Each Notice of Conversion
shall be in substantially the form of Exhibit B and shall specify (i) the
requested date of such Conversion, (ii) the Type of, and Interest Period, if
any, applicable to, the Loans (or portions thereof) proposed to be Converted,
(iii) the requested Type of Loans to which such Loans (or portions thereof) are
proposed to be Converted, (iv) the requested initial Interest Period, if any, to
be applicable to the Loans resulting from such Conversion and (v) the aggregate
amount of Loans (or portions thereof) proposed to be Converted. Each proposed
Conversion shall be subject to the provisions of Sections 3.03 and 3.04. For
avoidance of doubt, the Borrower may not Convert a Tranche 1 Loan into a Tranche
2 Loan, or a Tranche 2 Loan into a Tranche 1 Loan.

SECTION 3.03. Interest Periods. The period between the date of each Eurodollar
Rate Loan and the date of payment in full of such Loan shall be divided into
successive periods ("Interest Periods") for purposes of computing interest
applicable thereto. The initial Interest Period for each such Loan shall begin
on the day such Loan is made, and each subsequent Interest Period shall begin on
the last day of the immediately preceding Interest Period for such Loan. The
duration of each Interest Period shall be 1, 2, 3, or 6 months, as the Borrower
may, in accordance with Section 3.01 or 3.02, select; provided, however, that:

(i)           the Borrower may not select any Interest Period that ends after
the Final Maturity Date;

(ii)          whenever the last day of any Interest Period would otherwise occur
on a day other than a Business Day, the last day of such Interest Period shall
occur on the next succeeding Business Day, provided that if such extension would
cause the last day of such Interest Period to occur in the next following
calendar month, the last day of such Interest Period shall occur on the next
preceding Business Day; and

 

(iii)

any Interest Period that commences on the last Business Day of a

 

27

DC1 - 221047.18

 



 

calendar month (or on a day for which there is no numerically corresponding day
in the last calendar month of such Interest Period) shall end on the last
Business Day of the last calendar month of such Interest Period.

SECTION 3.04. Other Terms Relating to the Making and Conversion of Loans.
(a)  Notwithstanding anything in Section 3.01 or 3.02 to the contrary:

(i)           each Borrowing (other than a Borrowing made under Section 3.01(c)
and a Borrowing deemed made under Section 4.03(c) or (d)) shall be in an
aggregate amount not less than (x) with respect to Tranche 1, $5,000,000, and
(y) with respect to Tranche 2, $10,000,000, or (in either case) an integral
multiple of $1,000,000 in excess thereof (or such lesser amount as shall be
equal to the total amount of the Available Commitments on such date with respect
to a Tranche, after giving effect to all other Extensions of Credit to be made
on such date with respect to such Tranche), and shall consist of Loans of the
same Tranche and Type, having the same Interest Period and made or Converted on
the same day by the Lenders ratably according to their respective Percentages;

(ii)          the Borrower may request that more than one Borrowing be made on
the same day;

(iii)         at no time shall more than six (6) different Borrowings comprising
Eurodollar Rate Loans be outstanding hereunder with respect to either Tranche;

(iv)         no Eurodollar Rate Loan may be Converted on a date other than the
last day of the Interest Period applicable to such Loan unless the corresponding
amounts, if any, payable to the Lenders pursuant to Section 5.04(b) are paid
within two Business Days after the Administrative Agent provides written notice
to the Borrower as to amounts owing under Section 5.04(b) in connection with
such Conversion;

(v)          if the Borrower shall either fail to give a timely Notice of
Conversion pursuant to Section 3.02 in respect of any Loans or fail, in any
Notice of Conversion that has been timely given, to select the duration of any
Interest Period for Loans to be Converted into Eurodollar Rate Loans in
accordance with Section 3.03, such Loans shall, on the last day of the then
existing Interest Period therefor, automatically Convert into, or remain as, as
the case may be, ABR Loans; and

(vi)         if, on the date of any proposed Conversion, any Event of Default
shall have occurred and be continuing, all Loans then outstanding shall, on such
date, automatically Convert into, or remain as, as the case may be, ABR Loans.

(b)           If any Lender shall notify the Administrative Agent that the
introduction of or any change in or in the interpretation of any law or
regulation makes it unlawful, or that any central bank or other governmental
authority asserts that it is unlawful, for such Lender or its Applicable Lending
Office to perform its obligations hereunder to make, or to fund or maintain,
Eurodollar Rate Loans hereunder, (i) the obligation of such Lender to make, or
to Convert Loans into, Eurodollar Rate Loans for such Borrowing or any
subsequent Borrowing from such Lender shall be forthwith suspended until the
earlier to occur of the date upon which (A) such Lender

 

28

DC1 - 221047.18

 



 

shall cease to be a party hereto and (B) it is no longer unlawful for such
Lender to make, fund or maintain Eurodollar Rate Loans, and (ii) if the
maintenance of Eurodollar Rate Loans then outstanding through the last day of
the Interest Period therefor would cause such Lender to be in violation of such
law, regulation or assertion, such Lender may require the Borrower to either
prepay or Convert all Eurodollar Rate Loans from such Lender within five
Business Days after the Borrower's receipt of such notice, and if the Borrower
shall not have so prepaid or Converted such Eurodollar Rate Loans by such fifth
Business Day, then such Eurodollar Rate Loans shall be deemed automatically
Converted to ABR Loans on such fifth Business Day. Promptly upon becoming aware
that the circumstances that caused such Lender to deliver such notice no longer
exist, such Lender shall deliver notice thereof to the Administrative Agent (but
the failure to do so shall impose no liability upon such Lender). Promptly upon
receipt of such notice from such Lender (or upon such Lender's assigning all of
its Commitments, Loans, participation and other rights and obligations hereunder
to an Eligible Assignee), the Administrative Agent shall deliver notice thereof
to the Borrower and the Lenders and such suspension shall terminate. Prior to
any Lender giving notice to the Administrative Agent or the Borrower under this
subsection (b), such Lender shall use reasonable efforts to change the
jurisdiction of its Applicable Lending Office, if such change would avoid such
unlawfulness and would not, in the sole determination of such Lender, be
otherwise disadvantageous to such Lender.

(c)           If the Required Lenders shall, at least one Business Day before
the date of any requested Borrowing, notify the Administrative Agent that the
Eurodollar Rate for Eurodollar Rate Loans to be made in connection with such
Borrowing will not adequately reflect the cost to such Required Lenders of
making, funding or maintaining their respective Eurodollar Rate Loans for such
Borrowing or that Dollar deposits are not being offered to banks in the London
interbank eurodollar market for the applicable amount and Interest Period of
such Eurodollar Rate Loans, the right of the Borrower to select Eurodollar Rate
Loans for such Borrowing and any subsequent Borrowing shall be suspended until
the Administrative Agent shall notify the Borrower and the Lenders that the
circumstances causing such suspension no longer exist, and each Loan to be made
or Converted in connection with such Borrowing shall be an ABR Loan.

(d)           If any Lender shall have delivered a notice to the Borrower or the
Administrative Agent described in Section 3.04(b), Section 3.04(c) or
Section 3.06, or shall become a non-performing Lender under Section 3.01(c) or
Section 4.03(c), and if and so long as such Lender shall not have withdrawn such
notice or corrected such non-performance in accordance with said
Section 3.04(b), Section 3.04(c), Section 3.06, Section 3.01(c) or
Section 4.03(c), the Borrower or the Administrative Agent may demand that such
Lender assign in accordance with Section 11.07, to one or more Eligible
Assignees designated by the Borrower or the Administrative Agent, all (but not
less than all) of such Lender's Commitments, Loans, participation and other
rights and obligations hereunder; provided that any such demand by the Borrower
during the continuance of a Default or Event of Default shall be ineffective
without the consent of the Required Lenders. If, within 30 days following any
such demand by the Administrative Agent or the Borrower, any such Eligible
Assignee so designated shall fail to consummate such assignment on terms
reasonably satisfactory to such Lender, or the Borrower and the Administrative
Agent shall have failed to designate any such Eligible Assignee, then such
demand by the Borrower or the Administrative Agent shall become ineffective, it
being understood for purposes of this provision that such assignment shall be
conclusively deemed to

 

29

DC1 - 221047.18

 



 

be on terms reasonably satisfactory to such Lender, and such Lender shall be
compelled to consummate such assignment forthwith, if such Eligible Assignee
(i) shall agree to such assignment in substantially the form of the Lender
Assignment attached hereto as Exhibit C and (ii) shall tender payment to such
Lender in an amount equal to the full outstanding dollar amount accrued in favor
of such Lender hereunder (as computed in accordance with the records of the
Administrative Agent), including all accrued interest and fees and, to the
extent not paid by the Borrower, any payments required pursuant to
Section 5.04(b).

(e)           Each Notice of Borrowing and Notice of Conversion shall be
irrevocable and binding on the Borrower. In the case of any Borrowing which the
related Notice of Borrowing or Notice of Conversion specifies is to be comprised
of Eurodollar Rate Loans, the Borrower shall indemnify each Lender against any
loss, cost or expense incurred by such Lender as a result of any failure by the
Borrower to fulfill, on or before the date specified in such Notice of Borrowing
or Notice of Conversion for such Borrowing, the applicable conditions (if any)
set forth in this Article III (other than failure pursuant to the provisions of
Section 3.04(c) hereof) or in Article VI, including any such loss (including
loss of anticipated profits), cost or expense incurred by reason of the
liquidation or reemployment of deposits or other funds acquired by such Lender
to fund the Loan to be made by such Lender when such Loan, as a result of such
failure, is not made on such date.

SECTION 3.05. Repayment of Loans; Interest.

(a)           Principal. The Borrower shall repay the outstanding principal
amount of the Tranche 1 Loans and the Tranche 2 Loans on the Credit Termination
Date.

(b)           Interest. The Borrower shall pay interest on the unpaid principal
amount of each Loan owing to each Lender from the date of such Loan until such
principal amount shall be paid in full, at the Applicable Rate for such Loan,
payable as follows:

 

(i)

ABR Loans. If such Loan is an ABR Loan, interest thereon shall be payable
quarterly in arrears on the last day of each March, June, September and
December, on the date of any Conversion of such ABR Loan and on the date such
ABR Loan shall become due and payable or shall otherwise be paid in full.

 

(ii)

Eurodollar Rate Loans. If such Loan is a Eurodollar Rate Loan, interest thereon
shall be payable on the last day of each Interest Period for such Loan and, if
the Interest Period for such Loan has a duration of more than three months, on
that day of each third month during such Interest Period that corresponds to the
first day of such Interest Period (or, if any such month does not have a
corresponding day, then on the last day of such month).

SECTION 3.06. Additional Interest on Eurodollar Rate Loans. The Borrower shall
pay to the Administrative Agent for the account of each Lender any costs
actually incurred by such Lender with respect to Eurodollar Rate Loans that are
attributable to such Lender's compliance with regulations of the Board requiring
the maintenance of reserves with respect to

 

30

DC1 - 221047.18

 



 

liabilities or assets consisting of or including Eurocurrency Liabilities. Such
costs shall be paid to the Administrative Agent for the account of such Lender
in the form of additional interest on the unpaid principal amount of each
Eurodollar Rate Loan of such Lender, from the date of such Eurodollar Rate Loan
until such principal amount is paid in full, at an interest rate per annum equal
at all times to the remainder obtained by subtracting (i) the Eurodollar Rate
for the Interest Period for such Eurodollar Rate Loan from (ii) the rate
obtained by dividing such Eurodollar Rate by a percentage equal to 100% minus
the Eurodollar Reserve Percentage of such Lender for such Interest Period,
payable on each date on which interest is payable on such Eurodollar Rate Loan
(but in no event earlier than ten Business Days after the Borrower's receipt of
the certificate referred to in the last sentence of this Section 3.06). Such
additional interest shall be determined by such Lender and notified to the
Borrower through the Administrative Agent. A certificate as to the amount of
such additional interest and giving a reasonable explanation and calculation
thereof shall be submitted to the Borrower and the Administrative Agent by such
Lender and shall be conclusive and binding for all purposes, absent manifest
error.

ARTICLE IV

 

LETTERS OF CREDIT

SECTION 4.01. General. Subject to the terms and conditions hereof, the Borrower
may request the issuance of Tranche 2 Letters of Credit for its own account, in
the form attached hereto as Exhibit F or in such other form as may be mutually
agreed by the Borrower, the Issuing Bank and the Administrative Agent, from time
to time during the period from the Closing Date through and including the date
that occurs one (1) month prior to the Final Maturity Date.

SECTION 4.02. Letters of Credit. (a)  Each Tranche 2 Letter of Credit shall be
issued (or the stated maturity thereof extended or terms thereof modified or
amended) on not less than three Business Days' prior written notice thereof to
the Administrative Agent (which shall promptly distribute copies thereof to the
Lenders) and the Issuing Bank. Each such notice (a "Request for Issuance") shall
be substantially in the form of Exhibit H and specify (i) the date (which shall
be a Business Day, but in no event later than one Business Day prior to the
Letter of Credit Expiration Date) of issuance of such Letter of Credit (or the
date of effectiveness of such extension, modification or amendment) and the
stated expiry date thereof (which shall be no later than the Letter of Credit
Expiration Date), (ii) the proposed stated amount of such Letter of Credit
(which shall be in Dollars and shall not be less than $10,000,000) and
(iii) such other information as shall demonstrate compliance of such Letter of
Credit with the requirements specified therefor in this Agreement. Each Request
for Issuance shall be irrevocable unless modified or rescinded by the Borrower
not less than one Business Day prior to the proposed date of issuance (or
effectiveness) specified therein. Not later than 12:00 noon (Los Angeles time)
on the proposed date of issuance (or effectiveness) specified in such Request
for Issuance, and upon fulfillment of the applicable conditions precedent and
the other requirements set forth herein, the Issuing Bank shall issue (or
extend, amend or modify) such Letter of Credit and provide notice and a copy
thereof to the Administrative Agent, which shall promptly furnish copies thereof
to the Lenders.

 

31

DC1 - 221047.18

 



 

 

(b)           Each Lender severally agrees with the Issuing Bank to participate
in the Extension of Credit resulting from the issuance (or extension,
modification or amendment) of such Letter of Credit, in the manner and the
amount provided in Section 4.03(b), and the issuance of such Letter of Credit
shall be deemed to be a confirmation by the Issuing Bank and each Lender of such
participation in such amount.

(c)           Notwithstanding anything herein to the contrary, the aggregate LC
Outstandings at any one time shall not exceed the Letter of Credit Sublimit.

SECTION 4.03. Reimbursement to Issuing Bank. (a)  The Borrower hereby agrees to
pay, either directly or through the incurrence of a Borrowing pursuant to
Section 4.03(d), to the Administrative Agent for the account of the Issuing Bank
(i) not later than 3:00 P.M. (Los Angeles time) on the first Business Day
following the date that Borrower receives notice (a "Reimbursement Notice") from
the Issuing Bank of a draft drawn on a Letter of Credit issued by such Issuing
Bank and paid by such Issuing Bank, if such Reimbursement Notice is received by
the Borrower on a Business Day prior to 11:00 A.M. (Los Angeles time), or (ii)
not later than 3:00 P.M. (Los Angeles time) on the second Business Day
immediately following the Business Day on which the Borrower receives such
Reimbursement Notice, if the Reimbursement Notice is received by the Borrower on
such Business Day after 11:00 A.M. (Los Angeles time), a sum equal to the amount
so paid plus interest on such amount from the date so paid by the Issuing Bank
until repayment to the Issuing Bank in full at a fluctuating interest rate per
annum equal at all times to the Applicable Rate for ABR Loans.

(b)           If the Issuing Bank shall not have been reimbursed in full for any
payment made by the Issuing Bank under a Letter of Credit issued by the Issuing
Bank on the date of such payment, the Issuing Bank shall give the Administrative
Agent and each Lender prompt notice thereof (an "LC Payment Notice") no later
than 12:00 noon (Los Angeles time) on the Business Day immediately succeeding
the date of such payment by such Issuing Bank. Each Lender severally agrees to
purchase a participation in the reimbursement obligation of the Borrower to the
Issuing Bank under subsection (a) above, by paying to the Administrative Agent
for the account of the Issuing Bank an amount equal to such Lender's Percentage
of such unreimbursed amount paid by such Issuing Bank, plus interest on such
amount at a rate per annum equal to the Federal Funds Effective Rate from the
date of such payment by the Issuing Bank to the date of payment to the Issuing
Bank by such Lender. Each such payment by a Lender shall be made not later than
3:00 P.M. (Los Angeles time) on the later to occur of (i) the Business Day
immediately following the date of such payment by the Issuing Bank and (ii) the
Business Day on which such Lender shall have received an LC Payment Notice from
such Issuing Bank. Each Lender's obligation to make each such payment to the
Administrative Agent for the account of the Issuing Bank shall be several and
shall not be affected by (A) the occurrence or continuance of any Default or
Event of Default, (B) the failure of any other Lender to make any payment under
this Section 4.03, or (C) the date of the drawing under the applicable Letter of
Credit issued by such Issuing Bank. Each Lender further agrees that each such
payment shall be made without any offset, abatement, withholding or reduction
whatsoever.

(c)           The failure of any Lender to make any payment to the
Administrative Agent for the account of the Issuing Bank in accordance with
subsection (b) above shall not relieve any other Lender of its obligation to
make payment, but no Lender shall be responsible

 

32

DC1 - 221047.18

 



 

for the failure of any other Lender. If any Lender (for purposes of this Section
4.03, a "non-performing Lender") shall fail to make any payment to the
Administrative Agent for the account of the Issuing Bank in accordance with
subsection (b) above, then (i) for the first three (3) Business Day after such
due date, such Lender shall pay interest to the Issuing Bank (through the
Administrative Agent) from such due date to the date such payment is made at a
rate per annum equal to the Federal Funds Effective Rate, and thereafter the
Lender shall pay interests at a rate per annum equal to the Federal Funds
Effective Rate plus 2% and (ii) from the date that is three (3) Business Days
after such due date and for so long as such failure shall continue, the Issuing
Bank shall be deemed, for purposes of Section 5.05 and Article IX hereof, to be
a Lender hereunder owed a Loan in an amount equal to the outstanding principal
amount due and payable by such Lender to the Administrative Agent for the
account of the Issuing Bank pursuant to subsection (b) above and this subsection
(c).

(d)           Each participation purchased by a Lender under subsection
(b) above shall constitute an ABR Loan deemed made by such Lender to the
Borrower on the date of such payment by the Issuing Bank under the Letter of
Credit issued by the Issuing Bank (irrespective of the Borrower's noncompliance,
if any, with the conditions precedent for Loans hereunder); and all such
payments by the Lenders in respect of any one such payment by the Issuing Bank
shall constitute a single Borrowing hereunder.

SECTION 4.04. Obligations Absolute. The payment obligations of each Lender under
Section 4.03(b) and of the Borrower under this Agreement in respect of any
payment under any Letter of Credit and any Loan deemed made under
Section 4.03(c) or (d) shall be unconditional and irrevocable (subject only to
the Borrower's right to bring suit against the Issuing Bank pursuant to
Section 4.05 following the reimbursement of the Issuing Bank for any such
payment), and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following circumstances:

(i)           the occurrence or continuance of any Default or Event of Default
under this Agreement or any Loan Document;

(ii)          any lack of validity or enforceability of any Loan Document or any
other agreement or instrument relating thereto or to such Letter of Credit;

(iii)         any amendment or waiver of, or any consent to departure from, all
or any of the Loan Documents;

(iv)         the existence of any claim, set-off, defense or other right which
the Borrower may have at any time against any beneficiary, or any transferee, of
such Letter of Credit (or any Persons for whom any such beneficiary or any such
transferee may be acting), any Issuing Bank, or any other Person, whether in
connection with this Agreement, the transactions contemplated herein or by such
Letter of Credit, or any unrelated transaction;

(v)          any statement or any other document presented under such Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect;

 

33

DC1 - 221047.18

 



 

 

(vi)         payment in good faith by the Issuing Bank under the Letter of
Credit issued by the Issuing Bank against presentation of a draft or certificate
which does not comply with the terms of such Letter of Credit; or

(vii)        any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing.

SECTION 4.05. Liability of Issuing Bank and the Lenders. The Borrower assumes
all risks of the acts and omissions of any beneficiary or transferee of any
Letter of Credit in connection with such Letter of Credit, and neither the
Issuing Bank that has issued such Letter of Credit, the Lenders nor any of their
respective officers, directors, employees, agents or Affiliates shall be liable
or responsible for (a) the use that may be made of such Letter of Credit or any
acts or omissions of any beneficiary or transferee thereof in connection
therewith; (b) the validity, sufficiency or genuineness of documents, or of any
endorsement thereon, even if such documents should prove to be in any or all
respects invalid, insufficient, fraudulent or forged; (c) payment by the Issuing
Bank against presentation of documents that do not comply with the terms of such
Letter of Credit, including failure of any documents to bear any reference or
adequate reference to such Letter of Credit; or (d) any other circumstances
whatsoever in making or failing to make payment under such Letter of Credit,
except that the Borrower shall have the right to bring suit against such Issuing
Bank, and the Issuing Bank shall be liable to the Borrower and any Lender, to
the extent of any direct, as opposed to consequential, damages suffered by the
Borrower or such Lender which the Borrower or such Lender proves were caused by
such Issuing Bank's bad faith, willful misconduct or gross negligence, including
such Issuing Bank's willful failure to make timely payment under such Letter of
Credit following the presentation to it by the beneficiary thereof of a draft
and accompanying certificate(s) which strictly comply with the terms and
conditions of such Letter of Credit. In furtherance and not in limitation of the
foregoing, the Issuing Bank may accept sight drafts and accompanying
certificates presented under the Letter of Credit issued by the Issuing Bank
that appear on their face to be in order, without responsibility for further
investigation. Notwithstanding the foregoing, no Lender shall be obligated to
indemnify the Borrower for damages caused by any Issuing Bank's bad faith,
willful misconduct or gross negligence, and the obligation of the Borrower to
reimburse the Lenders hereunder shall be absolute and unconditional,
notwithstanding the bad faith, gross negligence or willful misconduct of the
Issuing Bank.

ARTICLE V

 

PAYMENTS, COMPUTATIONS AND

YIELD PROTECTION

SECTION 5.01. Payments and Computations. (a)  The Borrower shall make each
payment hereunder and under the other Loan Documents not later than 11:00 A.M.
(Los Angeles time) on the day when due in Dollars to the Administrative Agent at
its address referred to in Section 11.02 in same day funds, except payments to
be made directly to the Issuing Bank as expressly provided herein; any payment
received after 11:00 A.M. (Los Angeles time) shall be deemed to have been
received at the start of business on the next succeeding Business Day. The
Administrative Agent will promptly thereafter cause to be distributed like funds
relating to the payment of principal, interest, fees or other amounts payable to
the Lenders, to the respective

 

34

DC1 - 221047.18

 



 

Lenders to which the same are payable, for the account of their respective
Applicable Lending Offices, in each case to be applied in accordance with the
terms of this Agreement. If and to the extent that any distribution of any
payment from the Borrower required to be made to any Lender pursuant to the
preceding sentence shall not be made in full by the Administrative Agent on the
date such payment was received by the Administrative Agent, the Administrative
Agent shall pay to such Lender, upon demand, interest on the unpaid amount of
such distribution, at a rate per annum equal to the Federal Funds Effective
Rate, from the date of such payment by the Borrower to the Administrative Agent
to the date of payment in full by the Administrative Agent to such Lender of
such unpaid amount. Upon the Administrative Agent's acceptance of a Lender
Assignment and recording of the information contained therein in the Register
pursuant to Section 11.07, from and after the effective date specified in such
Lender Assignment, the Administrative Agent shall make all payments hereunder
and under any Promissory Notes in respect of the interest assigned thereby to
the Lender assignee thereunder, and the parties to such Lender Assignment shall
make all appropriate adjustments in such payments for periods prior to such
effective date directly between themselves.

(b)          Subject to Section 11.05, the Borrower hereby authorizes the
Administrative Agent, each Lender and each Issuing Bank, if and to the extent
payment owed by the Borrower to the Administrative Agent, such Lender or such
Issuing Bank, as the case may be, is not made when due hereunder (or, in the
case of a Lender, under any Promissory Note held by such Lender), to charge from
time to time against any or all of the Borrower's accounts with the
Administrative Agent, such Lender or such Issuing Bank, as the case may be, any
amount so due.

(c)           All computations of interest based on the Alternate Base Rate
(when the Alternate Base Rate is based on the Reference Rate) shall be made by
the Administrative Agent on the basis of a year of 365 or 366 days, as the case
may be. All other computations of interest and fees hereunder (including
computations of interest based on the Eurodollar Rate and the Federal Funds
Effective Rate) shall be made by the Administrative Agent on the basis of a year
of 360 days, except where expressly otherwise indicated. In each such case, such
computation shall be made for the actual number of days (including the first day
but excluding the last day) occurring in the period for which such interest or
fees are payable. Each such determination by the Administrative Agent shall be
conclusive and binding for all purposes, absent manifest error.

(d)           Whenever any payment hereunder or under any other Loan Document
shall be stated to be due on a day other than a Business Day, such payment shall
be made on the next succeeding Business Day, and such extension of time shall in
such case be included in the computation of payment of interest and fees
hereunder; provided, however, that if such extension would cause payment of
interest on or principal of Eurodollar Rate Loans to be made in the next
following calendar month, such payment shall be made on the next preceding
Business Day.

(e)           Unless the Administrative Agent shall have received notice from
the Borrower prior to the date on which any payment is due to the Lenders
hereunder that the Borrower will not make such payment in full, the
Administrative Agent may assume that the Borrower has made such payment in full
to the Administrative Agent on such date, and the Administrative Agent may, in
reliance upon such assumption, cause to be distributed to each Lender on such
due date an amount equal to the amount then due such Lender. If and to the

 

35

DC1 - 221047.18

 



 

extent the Borrower shall not have so made such payment in full to the
Administrative Agent, such Lender shall repay to the Administrative Agent
forthwith on demand such amount distributed to such Lender, together with
interest thereon, for each day from the date such amount is distributed to such
Lender until the date such Lender repays such amount to the Administrative
Agent, at the Federal Funds Effective Rate.

(f)            Any fees, interest, costs, expenses or other amount (other than
the principal amount of any Loan, which shall accrue interest at the Applicable
Rate for such Loan) payable by the Borrower hereunder or under any of the
Promissory Notes that is not paid when due (whether at stated maturity, by
acceleration or otherwise) shall (to the fullest extent permitted by law) bear
interest, from the date when due until paid in full, at a rate per annum equal
at all times to the Default Rate, payable on demand.

(g)           If at any time insufficient funds are received by and available to
the Administrative Agent to pay fully all amounts of principal, interest and
fees then due hereunder, such funds shall be applied (i) first, towards payment
of interest and fees then due hereunder, ratably among the parties entitled
thereto in accordance with the amounts of interest and fees then due to such
parties, and (ii) second, towards payment of principal then due hereunder,
ratably among the parties entitled thereto.

SECTION 5.02. Interest Rate Determination. The Administrative Agent shall give
prompt notice to the Borrower and the Lenders of the applicable interest rate
determined by the Administrative Agent for purposes of Section 3.05(b)(i) or
(ii).

SECTION 5.03. Prepayments. The Borrower shall have no right to prepay any
principal amount of any Loans other than as provided in subsections (a) through
(d) below.

(a)           The Borrower may, upon at least three Business Days' notice (which
notice shall be irrevocable), with respect to Eurodollar Rate Loans, and one
Business Day's notice (which notice shall be irrevocable), with respect to ABR
Loans, to the Administrative Agent stating the proposed date and the aggregate
principal amount of the prepayment, and if such notice is given the Borrower
shall, prepay the outstanding principal amounts of Loans made as part of the
same Borrowing, in whole or ratably in part, together with (i) accrued interest
to the date of such prepayment on the principal amount prepaid and (ii) in the
case of Eurodollar Rate Loans, and subject to Section 5.04(d), any amount
payable to the Lenders pursuant to Section 5.04(b); provided, however, that each
partial prepayment shall be in an aggregate principal amount of not less than
(A) with respect to Tranche 1, $5,000,000, and (B) with respect to Tranche 2,
$10,000,000, or (in either case) an integral multiple of $1,000,000 in excess
thereof.

(b)           Except as provided in Section 5.03(c), on the date of any
termination or reduction of the Tranche 1 Commitments or the Tranche 2
Commitments pursuant to Section 2.03, the Borrower shall pay or prepay so much
of the principal amount outstanding hereunder as shall be necessary in order
that the aggregate principal amount outstanding hereunder (after giving effect
to all Extensions of Credit to be made on such date) will not exceed the Tranche
1 Commitments or Tranche 2 Commitments, as applicable, following such
termination or reduction, together with (i) accrued interest to the date of such
prepayment on the

 

36

DC1 - 221047.18

 



 

principal amount prepaid and (ii) in the case of prepayments of Eurodollar Rate
Loans, and subject to Section 5.04(d), any amount payable to the Lenders
pursuant to Section 5.04(b). Any prepayments required by this subsection
(b) shall be applied as the Administrative Agent is directed in writing by the
Borrower at the time of such prepayment, or in the absence of such direction,
shall be applied first to the Tranche 1 Loans.

(c)           The Borrower shall, to the extent required by any Requirement of
Law or Contractual Obligation, use the proceeds of the sale of any of the
Borrower's assets to prepay the then-outstanding principal amounts of Loans,
together with (i) accrued interest to the date of such prepayment on the
principal amount prepaid and (ii) in the case of Eurodollar Rate Loans, and
subject to Section 5.04(d), any amount payable to the Lenders pursuant to
Section 5.04(b). Any prepayments required by this subsection (c) shall be
applied as the Administrative Agent is directed in writing by the Borrower at
the time of such prepayment, or in the absence of such direction, shall be
applied first to the Tranche 1 Loans.

SECTION 5.04. Yield Protection.

(a)           Increased Costs. If, due to either (i) the introduction of or any
change in or in the interpretation of any law or regulation after the date
hereof, or (ii) the compliance with any guideline or request from any central
bank or other governmental authority (whether or not having the force of law)
issued or made after the date hereof, there shall be reasonably incurred any
increase in (A) the cost to any Lender of agreeing to make or making, funding or
maintaining Eurodollar Rate Loans, or of participating in the issuance,
maintenance or funding of any Letter of Credit, or (B) the cost to the Issuing
Bank of issuing or maintaining any Letter of Credit, then the Borrower shall
from time to time, promptly (but in any event within five Business Days) after
receipt of written demand by such Lender or the Issuing Bank, as the case may be
(with a copy of such demand to the Administrative Agent), pay to the
Administrative Agent for the account of such Lender or the Issuing Bank, as the
case may be, additional amounts sufficient to compensate such Lender or the
Issuing Bank, as the case may be, for such increased cost. A certificate as to
the amount of such increased cost and giving a reasonable explanation and
calculation thereof shall be submitted to the Borrower and the Administrative
Agent by such Lender or such Issuing Bank, as the case may be, shall constitute
such demand and shall be conclusive and binding for all purposes, absent
manifest error.

(b)           Breakage. If, due to any prepayment pursuant to Section 5.03, an
acceleration of maturity of the Loans pursuant to Section 9.02, or any other
reason, any Lender receives payments of principal of any Eurodollar Rate Loan
other than on the last day of the Interest Period relating to such Loan, or if
the Borrower shall Convert any Eurodollar Rate Loans on any day other than the
last day of the Interest Period therefor, the Borrower shall, promptly (but in
any event within five Business Days) after demand by such Lender (with a copy of
such demand to the Administrative Agent), pay to the Administrative Agent for
the account of such Lender any amounts required to compensate such Lender for
additional losses, costs, or expenses (including anticipated lost profits) that
such Lender may reasonably incur as a result of such payment or Conversion,
including any loss, cost or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by such Lender to fund or
maintain such Loan. For purposes of this subsection (b) and Section 3.04(e), a
certificate setting forth the amount of such additional losses, costs, or
expenses and giving a reasonable explanation and

 

37

DC1 - 221047.18

 



 

calculation thereof shall be submitted to the Borrower and the Administrative
Agent by such Lender, shall constitute such demand and shall be conclusive and
binding for all purposes, absent manifest error.

(c)           Capital. If any Lender or the Issuing Bank determines that (i) the
introduction of or any change in or in the interpretation of any law or
regulation after the date hereof or (ii) compliance with any law or regulation
or any guideline or request from any central bank or other governmental
authority (whether or not having the force of law) issued or made after the date
hereof, affects or would affect the amount of capital required or expected to be
maintained by such Lender or the Issuing Bank, whether directly, or indirectly
as a result of commitments of any corporation controlling such Lender or the
Issuing Bank (but without duplication), and the amount of such capital is
increased by or based upon (A) the existence of such Lender's or the Issuing
Bank's commitment to lend or issue or participate in any Letter of Credit
hereunder, or (B) the participation in or issuance or maintenance of any Letter
of Credit or Loan and (C) other similar such commitments, then, promptly (but in
any event within five Business Days) after demand by such Lender or the Issuing
Bank, the Borrower shall pay to the Administrative Agent for the account of such
Lender or the Issuing Bank from time to time as specified by such Lender or the
Issuing Bank additional amounts sufficient to compensate such Lender or the
Issuing Bank in the light of such circumstances, to the extent that such Lender
or the Issuing Bank reasonably determines such increase in capital to be
allocable to the transactions contemplated hereby. A certificate as to such
amounts and giving a reasonable explanation and calculation thereof (to the
extent permitted by law) shall be submitted to the Borrower and the
Administrative Agent by such Lender or the Issuing Bank and shall be conclusive
and binding for all purposes, absent manifest error.

(d)           Notices, Etc. Each Lender hereby agrees to use its best efforts to
notify the Borrower of the occurrence of any event referred to in subsection
(a), (b) or (c) of this Section 5.04 promptly after becoming aware of the
occurrence thereof. The Borrower shall pay the Administrative Agent, for the
account of such Lender, the amount shown as due on any certificate delivered
pursuant to this Section 5.04 within ten (10) Business Days after its receipt of
the same. The failure of any Lender to provide such notice or to make demand for
payment under said subsection shall not constitute a waiver of such Lender's
rights hereunder; provided that, notwithstanding any provision to the contrary
contained in this Section 5.04, the Borrower shall not be required to reimburse
any Lender for any amounts or costs incurred under subsection (a), (b) or
(c) above, more than 90 days prior to the date that such Lender notifies the
Borrower in writing thereof, in each case unless, and to the extent that, any
such amounts or costs so incurred shall relate to the retroactive application of
any event notified to the Borrower which entitles such Lender to such
compensation. Each Lender claiming any compensation under this Section 5.04
shall use reasonable efforts to designate a different Applicable Lending Office
if such designation would not result in the incurrence by such Lender of
additional costs or expenses which it deems material or, in the sole judgment of
such Lender, be inadvisable for regulatory, competitive or internal management
reasons. If any Lender shall subsequently determine that any amount demanded and
collected under this Section 5.04 was done so in error, such Lender will
promptly return such amount to the Borrower.

(e)           Survival of Obligations. Subject to subsection (d) above, the
Borrower's obligations under this Section 5.04 shall survive the repayment of
all other amounts owing to the

 

38

DC1 - 221047.18

 



 

Lenders, the Administrative Agent and the Issuing Bank under the Loan Documents
and the termination of the Commitments.

SECTION 5.05. Sharing of Payments, Etc. If any Lender shall obtain any payment
(whether voluntary, involuntary, through the exercise of any right of set-off,
or otherwise) on account of the Loans owing to it (other than pursuant to
Section 5.04 or 11.07) in excess of its ratable share of payments obtained by
all the Lenders on account of the Loans of such Lenders, such Lender shall
forthwith purchase from the other Lenders such participation in the Loans owing
to them as shall be necessary to cause such purchasing Lender to share the
excess payment ratably with each of them; provided, however, that if all or any
portion of such excess payment is thereafter recovered from such purchasing
Lender, such purchase from each Lender shall be rescinded and such Lender shall
repay to the purchasing Lender the purchase price to the extent of such recovery
together with an amount equal to such Lender's ratable share (according to the
proportion of (i) the amount of such Lender's required repayment to (ii) the
total amount so recovered from the purchasing Lender) of any interest or other
amount paid or payable by the purchasing Lender in respect of the total amount
so recovered. The Borrower agrees that any Lender so purchasing a participation
from another Lender pursuant to this Section 5.05 may exercise all its rights of
payment with respect to such participation as fully as if such Lender were the
direct creditor of the Borrower in the amount of such participation.
Notwithstanding the foregoing, if any Lender shall obtain any such excess
payment involuntarily, such Lender may, in lieu of purchasing participations
from the other Lenders in accordance with this Section 5.05, on the date of
receipt of such excess payment, return such excess payment to the Administrative
Agent for distribution in accordance with Section 5.01(a).

SECTION 5.06. Taxes. (a)  All payments by the Borrower hereunder and under the
other Loan Documents shall be made in accordance with Section 5.01, free and
clear of and without deduction for all present or future taxes, levies, imposts,
deductions, charges or withholdings, and all liabilities with respect thereto,
excluding, in the case of each Lender, each Issuing Bank and the Administrative
Agent, taxes imposed on its overall net or gross income, receipts, capital, net
worth, privilege of transacting business or corporate franchise taxes imposed on
it by the jurisdiction under the laws of which such Lender, the Issuing Bank or
the Administrative Agent (as the case may be) is organized or any political
subdivision thereof and, in the case of each Lender, taxes imposed on its
overall net or gross income, receipts, capital, net worth, privilege of
transacting business or corporate franchise taxes imposed on it by the
jurisdiction of such Lender's Applicable Lending Office or any political
subdivision thereof (all such non-excluded taxes, levies, imposts, deductions,
charges, withholdings and liabilities being hereinafter referred to as "Taxes").
If the Borrower shall be required by law to deduct any Taxes from or in respect
of any sum payable hereunder or under any other Loan Document to any Lender, the
Issuing Bank or the Administrative Agent, (i) the sum payable shall be increased
as may be necessary so that after making all required deductions (including
deductions applicable to additional sums payable under this Section 5.06) such
Lender, the Issuing Bank or the Administrative Agent (as the case may be)
receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Borrower shall make such deductions, and
(iii) the Borrower shall pay the full amount deducted to the relevant taxation
authority or other authority in accordance with applicable law.

 

39

DC1 - 221047.18

 



 

 

(b)           In addition, the Borrower agrees to pay any present or future
stamp or documentary taxes or any other similar taxes or charges that arise from
any payment made hereunder or under any other Loan Document or from the
execution, delivery or registration of, or otherwise with respect to, this
Agreement or any other Loan Document (hereinafter referred to as "Other Taxes").

(c)           The Borrower will indemnify each Lender, each Issuing Bank and the
Administrative Agent for the full amount of Taxes and Other Taxes (including any
Taxes and any Other Taxes imposed by any jurisdiction on amounts payable under
this Section 5.06) paid by such Lender, the Issuing Bank or the Administrative
Agent (as the case may be) and any liability (including penalties, interest and
expenses) arising therefrom or with respect thereto, whether or not such Taxes
or Other Taxes were correctly or legally asserted, except to the extent that any
such Taxes are attributable to such Person's failure to comply with the
requirements of subsection (e) below. This indemnification shall be made within
30 days from the date such Lender, the Issuing Bank or the Administrative Agent
(as the case may be) makes written demand therefor. Nothing herein shall
preclude the right of the Borrower to contest any such Taxes or Other Taxes so
paid, and each Lender, each Issuing Bank and the Administrative Agent (as the
case may be) will, following notice from, and at the expense of, the Borrower,
reasonably cooperate with the Borrower to preserve the Borrower's rights to
contest such Taxes or Other Taxes.

(d)           Within 30 days after the date of any payment of Taxes, the
Borrower will furnish to the Administrative Agent, at its address referred to in
Section 11.02, the original or a certified copy of a receipt evidencing payment
thereof.

(e)           Each Bank represents and warrants that either (i) it is organized
under the laws of a jurisdiction within the United States or (ii) it has
delivered to the Borrower or the Administrative Agent duly completed copies of
such form or forms prescribed by the United States Internal Revenue Service
indicating that such Bank is entitled to receive payments without deduction or
withholding of any United States federal income taxes, as permitted by the Code
or any tax treaty to which the United States is a party. Each other Lender
agrees that, on or prior to the date upon which it shall become a party hereto,
and upon the reasonable request from time to time of the Borrower or the
Administrative Agent, such Lender will deliver to the Borrower and the
Administrative Agent (to the extent that it is not prohibited by law from doing
so) either (A) a statement that it is organized under the laws of a jurisdiction
within the United States or (B) duly completed copies of such form or forms as
may from time to time be prescribed by the United States Internal Revenue
Service, indicating that such Lender is entitled to receive payments without
deduction or withholding of any United States federal income taxes, as permitted
by the Internal Revenue Code. Each Bank that has delivered, and each other
Lender that hereafter delivers, to the Borrower and the Administrative Agent the
form or forms referred to in the two preceding sentences further undertakes to
deliver to the Borrower and the Administrative Agent, to the extent that it is
not prohibited by law from doing so, further copies of such form or forms, or
successor applicable form or forms, as the case may be, as and when any previous
form filed by it hereunder shall expire or shall become incomplete or inaccurate
in any respect. Each Lender represents and warrants that each such form supplied
by it to the Administrative Agent and the Borrower pursuant to this subsection
(e), and not superseded by another form supplied by it, is or will be, as the
case may be, complete and accurate, and such

 

40

DC1 - 221047.18

 



 

Lender acknowledges and agrees that nothing contained herein shall in any way
limit, waive, or otherwise reduce any claim that the Administrative Agent or the
Borrower may have against such Lender in the event that any such form shall not
be complete and accurate.

(f)            Any Lender claiming any additional amounts payable pursuant to
this Section 5.06 shall use its best efforts (consistent with its internal
policy and legal and regulatory restrictions) to change the jurisdiction of its
Applicable Lending Office if the making of such a change would avoid the need
for, or reduce the amount of, any such additional amounts that may thereafter
accrue and would not, in the reasonable judgment of such Lender, be otherwise
disadvantageous to such Lender.

(g)           Any Lender claiming any additional amounts payable pursuant to
this Section 5.06 ("Additional Amounts") who receives a tax credit, rebate,
allowance, remission, deduction, or similar tax benefit as a result of the
Borrower's payment of such Additional Amounts shall, to the extent it can do so
without prejudice to the retention of the amount of the tax benefit so realized
(after taking into account any net additional taxes paid in connection with the
realization thereof), notify the Borrower and pay to the Borrower (to the extent
that the same shall not already have been taken into account in computing any
amount previously paid by the Borrower or the amount of any reimbursement
previously received by such Lender) promptly after the realization thereof an
amount that is equal to the net amount thereof (or, in the event of a deduction
from taxable income, the net tax benefit generated thereby, if less than such
deduction) plus any additional tax savings resulting from the payment of such
amount to the Borrower pursuant to this sentence, provided that the aggregate of
all such payments shall not exceed the aggregate of all Additional Amounts paid
by the Borrower with respect to such Lender.

(h)           Without prejudice to the survival of any other agreement of the
Borrower hereunder, the agreements and obligations of the Borrower contained in
this Section 5.06 shall survive the repayment of all other amounts owing to the
Lenders, the Administrative Agent and the Issuing Bank under the Loan Documents
and the termination of the Commitments. If and to the extent that the
obligations of the Borrower under this Section 5.06 are unenforceable for any
reason, the Borrower agrees to make the maximum contribution to the payment and
satisfaction thereof which is permissible under applicable law.

(i)            Each Bank shall deliver to the Administrative Agent on the
Closing Date a duly completed and executed Form W-9, W-8BEN, or W-8ECI (as
applicable to it), of the United States Internal Revenue Service, or equivalent
replacement forms issued by the Internal Revenue Service. If a Lender determines
that, as a result of any change in law or any official interpretation thereof,
such Lender ceases to qualify for exemption from any tax imposed by any
jurisdiction with respect to payments made hereunder, such Lender shall promptly
notify the Administrative Agent. In the event of such notification, the
Administrative Agent may, but shall not be required to, withhold the amount of
tax which the Lender deems appropriate. In addition, in the Administrative
Agent’s discretion, the Administrative Agent shall not be obligated to make any
payments hereunder to any Lender hereunder until the Administrative Agent has
received the appropriate tax exemption forms of the United States Internal
Revenue Service.

 

41

DC1 - 221047.18

 



 

 

ARTICLE VI

 

CONDITIONS PRECEDENT

SECTION 6.01. Conditions Precedent to the Closing. The Closing Date shall be the
earliest date upon which each of the following conditions precedent shall have
occurred to the satisfaction of each Lender or shall have been waived:

(a)           Loan Documents. The Administrative Agent shall have received
(i) this Agreement, executed and delivered by a duly authorized officer of the
Borrower and each Bank, (ii) the 2005 Series A Mortgage Bond, duly issued and
delivered by a duly authorized officer of the Borrower and duly authenticated by
the trustee under the Indenture of Mortgage and Deed of Trust, (iii) the Fee
Letter, duly executed by the Borrower, in form and substance satisfactory to the
Administrative Agent, and (iv) the Promissory Notes (if requested by any Lender
pursuant to Section 3.01(d)), duly executed by the Borrower.

(b)           Authorizations. The Administrative Agent shall have received such
documents and certificates as the Administrative Agent or its counsel may
reasonably request relating to the organization, existence and good standing of
the Borrower, the authorization of the transactions and any other legal matters
relating to the Borrower, the Loan Documents, or the Indenture of Mortgage and
Deed of Trust, all in form and substance satisfactory to the Administrative
Agent and its counsel.

(c)           Approvals. The governmental and third party approvals identified
in Schedule 6.01(c), necessary in connection with the transactions contemplated
herein and the issuance and delivery to the Administrative Agent of the 2005
Series A Mortgage Bond, shall have been obtained, be Final and in full force and
effect; and the Administrative Agent shall have received evidence satisfactory
to it that the foregoing have been accomplished.

(d)           Filing of Indenture of Mortgage and Deed of Trust. Unless waived
by the Administrative Agent, the Indenture of Mortgage and Deed of Trust and
First Supplemental Indenture of Mortgage and Deed of Trust shall have been filed
with the Missouri Secretary of State and recorded in each county (and in each
recording office if there is more than one recording office in a particular
county) that is a Subject Jurisdiction, and the Administrative Agent shall have
received evidence satisfactory to it of each such filing and recording. In lieu
of recording the Indenture of Mortgage and Deed of Trust and First Supplemental
Indenture of Mortgage and Deed of Trust in each county that is a Subject
Jurisdiction, written notice, in form and substance acceptable to Administrative
Agent, of the Indenture of Mortgage and Deed of Trust and First Supplemental
Indenture of Mortgage and Deed of Trust as filed with the Missouri Secretary of
State may be recorded and the Administrative Agent shall have received evidence
satisfactory to it of each such notice recording. Notwithstanding the foregoing,
the recording of this notice, shall not relieve or discharge Borrower's
obligations under Section 8.01(k) to record such other documents, instruments or
writings (including, but not limited to, duplicate originals of the full
Indenture of Mortgage and Deed of Trust and First Supplemental Indenture of
Mortgage and Deed of Trust) as may be required by the Title Company as a
condition of the Title Company's issuance of the Lender's Policy.

 

42

DC1 - 221047.18

 



 

 

(e)           Fees. The Lenders, the Administrative Agent, the Issuing Bank and
Union Bank (in its capacity as Sole Lead Arranger) shall have received all fees
required to be paid, and all expenses for which invoices have been presented
(including reasonable fees, disbursements and other charges of counsel to the
Administrative Agent), on or before the Closing Date.

(f)           Closing Certificates. The Administrative Agent shall have received
an officer's certificate of the Borrower, dated the Closing Date, substantially
in the form of Exhibit D, and a secretary's certificate of the Borrower, dated
the Closing Date, substantially in the form of Exhibit E, with appropriate
insertions and attachments.

(g)           Legal Opinions. The Administrative Agent shall have received, with
a counterpart for each Lender, the following executed legal opinions, in form
and substance reasonably satisfactory to the Administrative Agent, of (i)
counsel to the Borrower, which may be Christopher Reitz, general counsel to the
Borrower, (ii) Colorado regulatory counsel to the Borrower, (iii) Iowa
regulatory counsel to the Borrower (iv) Kansas regulatory counsel to the
Borrower, (v) Michigan regulatory counsel to the Borrower, (vi) Minnesota
regulatory counsel to the Borrower, (vii) South Dakota regulatory counsel to the
Borrower, (viii) Missouri regulatory counsel to the Borrower, (viii) Nebraska
regulatory counsel to the Borrower, (ix) federal regulatory counsel to the
Borrower, and (x) Chadbourne & Parke LLP, special New York counsel to the
Administrative Agent.

(h)           Mortgage Bond Documents. The Administrative Agent shall have
received copies of the following documents (all as defined in the Indenture of
Mortgage and Deed of Trust): either a supplemental indenture or an "Officer's
Certificate" setting forth the terms of the 2005 Series A Mortgage Bond; a
"Company Order" requesting authentication of the 2005 Series A Mortgage Bond by
the trustee under the Indenture of Mortgage and Deed of Trust; and all legal
opinions provided in connection with the issuance of the 2005 Series A Mortgage
Bond.

(i)            Financial Statements and Projections. The Lenders and the
Administrative Agent shall have received and be satisfied with (i) the financial
statements referred to in Section 7.01(a) and (ii) projections for the Borrower
through the fiscal year ending December 31, 2010.

(j)            Financial Ratios. The Administrative Agent shall have received a
certificate of a Responsible Officer certifying that attached thereto is a true
and correct calculation of each of the ratios described in Sections 8.03(a)
through (d) as of the Borrower's most recently ended fiscal quarter for which
internal financial statements are available immediately preceding the Closing
Date, determined on a pro forma basis (including a pro forma application of the
net proceeds from such initial Extension of Credit), as if such initial
Extension of Credit had been incurred at the beginning of the applicable period.
The Administrative Agent shall also have received an independent valuation of
the assets of the Borrower's Missouri Public Service division, satisfactory to
it, demonstrating that the Fair Value of the Mortgaged Property is equal to or
greater than the book value thereof.

 

43

DC1 - 221047.18

 



 

 

(k)           Good Standing Certificate. The Administrative Agent shall have
received a certificate of good standing (or equivalent certification) issued
within five Business Days prior to the Closing Date by the Missouri Secretary of
State with respect to the Borrower.

(l)            "Know Your Customer" Information. The Administrative Agent shall
have received documentation and other information required by bank regulatory
authorities under applicable "know your customer" and Anti-Money Laundering
rules and regulations, including the USA PATRIOT Act, Title III of Pub. L.
107-56 (signed into law October 26, 2001). Such documentation shall include
evidence satisfactory to the Administrative Agent of the listing of Capital
Stock of the Borrower on New York Stock Exchange.

(m)         Other Approvals, Etc. The Administrative Agent shall have received
such other approvals, opinions and documents as any Lender, through the
Administrative Agent, may reasonably request.

SECTION 6.02. Conditions Precedent to Each Extension of Credit.

(a)           The obligation of each Lender or the Issuing Bank, as the case may
be, to make an Extension of Credit (including the initial Extension of Credit,
but excluding (a) Conversions (b) Loans made, or deemed made, pursuant to
Sections 4.03(c) or 4.03(d), and (b) the amendment (whether accomplished through
amendment or the issuing of a replacement Letter of Credit) of any Letter of
Credit not having the effect of increasing the LC Outstandings thereunder) shall
be subject to the satisfaction of the following condition precedents:

(i)           Each of the representations and warranties made by the Borrower in
or pursuant to the Loan Documents (other than, in the case of any Extension of
Credit other than the initial Extension of Credit, the representations and
warranties set forth in Sections 7.01(b) of this Agreement), is true and correct
in all material respects on and as of the date of such Extension of Credit as if
made on and as of the date of such Extension of Credit, except to the extent
such representation and warranty specifically relates to any earlier date, in
which case such representation and warranty shall have been true and correct in
all material respects on and as of such earlier date; and

(ii)          No Default or Event of Default has occurred and is continuing on
the date of such Extension of Credit or after giving effect to the Extensions of
Credit requested to be made on such date.

(b)           Delivery by the Borrower of a Notice of Borrowing (except for a
Notice of Borrowing deemed made under Section 4.03) or Request for Issuance in
connection with any Extension of Credit (except for those Extensions of Credit
excluded in Section 6.02(a)) shall constitute a representation and warranty by
the Borrower as of the date of such Notice of Borrowing or Request for Issuance
that the conditions contained in Section 6.02(a) have been satisfied.

SECTION 6.03. Determinations Under Section 6.01. For purposes of determining
compliance with the conditions specified in Section 6.01, each Lender shall be
deemed to have consented to, approved or accepted or to be satisfied with each
document or

 

44

DC1 - 221047.18

 



 

other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to the Lenders unless an officer of the Administrative Agent
responsible for the transactions contemplated by this Agreement shall have
received written notice from such Lender prior to the date of the initial
Extension of Credit specifying its objection thereto.

SECTION 6.04. Reliance on Certificates. The Lenders, the Issuing Bank and the
Administrative Agent shall be entitled to rely conclusively upon the
certificates delivered from time to time by officers of the Borrower as to the
names, incumbency, authority and signatures of the respective individuals named
therein until such time as the Administrative Agent may receive a replacement
certificate, in form acceptable to the Administrative Agent, from an officer of
such Person identified to the Administrative Agent as having authority to
deliver such certificate, setting forth the names and true signatures of the
officers and other representatives of such Person thereafter authorized to act
on behalf of such Person.

ARTICLE VII

 

REPRESENTATIONS AND WARRANTIES

SECTION 7.01. Representations and Warranties of the Borrower. To induce the
Administrative Agent, the Issuing Bank and the Lenders to enter into this
Agreement and to make Extensions of Credit, the Borrower hereby represents and
warrants to the Administrative Agent, the Issuing Bank and each Lender that:

(a)           Financial Condition. The audited consolidated balance sheet of the
Borrower as at December 31, 2004 and the related consolidated statements of
income and of cash flows for the fiscal year ended on such date, reported on by
and accompanied by an unqualified report from KPMG LLP, and the unaudited
consolidated balance sheet of the Borrower as at June 30, 2005 and the related
consolidated statements of income and cash flows for the six-month period then
ended (copies of which have been furnished to the Administrative Agent) present
fairly the consolidated financial condition of the Borrower as at such dates,
and the consolidated results of its operations and its consolidated cash flows
for the respective periods then ended. All such financial statements, including
the related schedules and notes thereto, have been prepared in accordance with
GAAP applied consistently throughout the periods involved (except as disclosed
therein). During the period from January 1, 2005 to the date hereof there has
been no Disposition by the Borrower or any of its Subsidiaries of any material
part of its business or Property, except as described in the SEC Reports filed
at least five Business Days prior to the date hereof and other than sales in the
ordinary course of business.

(b)           No Change. Since December 31, 2004, there has been no development
or event that has had or could reasonably be expected to have a Material Adverse
Effect, except as disclosed to the Lenders through documents posted on the
Intralinks internet website for this transaction prior to the date hereof, or
described in the SEC Reports filed at least five Business Days prior to the date
hereof.

(c)           Corporate Existence; Compliance with Law. Each of the Borrower and
its Subsidiaries (i) is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its organization, (ii) has the corporate
power and authority, and the legal right, to

 

45

DC1 - 221047.18

 



 

own and operate its Property, to lease the Property it operates as lessee and to
conduct the business in which it is currently engaged, (iii) is duly qualified
as a foreign corporation and in good standing under the laws of each
jurisdiction where its ownership, lease or operation of Property or the conduct
of its business requires such qualification and (iv) is in compliance with all
Requirements of Law, except to the extent that, in the case of clauses (ii),
(iii) and (iv) above, the failure to comply therewith could not reasonably be
expected to have a Material Adverse Effect.

(d)           Corporate Power; Authorization; Enforceable Obligations. The
Borrower has the corporate power and authority, and the legal right, to make,
deliver and perform the Loan Documents and to borrow hereunder. The Borrower has
taken all necessary corporate action to authorize the execution, delivery and
performance of the Loan Documents, to authorize the issuance and delivery of the
2005 Series A Mortgage Bond on the terms and conditions of this Agreement and to
authorize such borrowings on the terms and conditions of this Agreement. No
consent or authorization of, filing with, notice to or other act by or in
respect of, any Governmental Authority or any other Person is required in
connection with the borrowings hereunder or the execution, delivery,
performance, validity or enforceability of this Agreement or any of the other
Loan Documents, except (i) the authorizations described in Schedule 7.01(d),
which are Final and in full force and effect, and (ii) informational filings
required after the closing of the transactions contemplated by this Agreement.
Each Loan Document has been duly executed and delivered on behalf of the
Borrower. This Agreement constitutes, and each other Loan Document upon
execution (and with respect to the 2005 Series A Mortgage Bond, upon
authentication by the Trustee under the Indenture of Mortgage and Deed of Trust)
will constitute, a legal, valid and binding obligation of the Borrower,
enforceable against the Borrower in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors' rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

(e)           No Legal Bar. The execution, delivery and performance of this
Agreement and the other Loan Documents, the Extensions of Credit hereunder and
the use of the proceeds thereof will not (i) violate any material Requirement of
Law, (ii) violate any Contractual Obligation of the Borrower or any of its
Subsidiaries, which violation could reasonably be expected to have a Material
Adverse Effect, and (iii) result in, or require, the creation or imposition of
any Lien on any of their respective properties or revenues pursuant to any such
Requirement of Law or Contractual Obligation (other than the Liens created
pursuant to the Indenture of Mortgage and Deed of Trust).

(f)           No Material Litigation. No litigation, investigation or proceeding
of or before any arbitrator or Governmental Authority is pending or, to the
knowledge of the Borrower, threatened by or against the Borrower or any of its
Subsidiaries or against any of their respective properties or revenues that
could reasonably be expected to have a Material Adverse Effect, except for any
Disclosed Litigation.

(g)           No Default. As of the Closing Date, neither the Borrower nor any
of its Subsidiaries is in default under or with respect to any of its
Contractual Obligations in any

 

46

DC1 - 221047.18

 



 

respect that could reasonably be expected to have a Material Adverse Effect. No
Default or Event of Default has occurred and is continuing.

(h)           Ownership of Property; Liens. Except as set forth on Schedule
7.01(h), the Borrower has good title in fee simple to, or a valid leasehold,
easement, license or other interest in, all of the Collateral, and none of such
Collateral is subject to any Liens except for Permitted Liens or defects in
title that do not materially interfere with the Borrower’s ability to utilize
such properties for their intended purpose.

(i)            Intellectual Property. The Borrower and each of its Subsidiaries
owns, or is licensed to use, all Intellectual Property necessary for the conduct
of its business as currently conducted, except for those which the failure to
own or license could not reasonably be expected to have a Material Adverse
Effect. The use of Intellectual Property by the Borrower and its Subsidiaries
does not infringe on the rights of any Person, except for such claims and
infringements that could not reasonably be expected to have a Material Adverse
Effect.

(j)            Taxes. Each of the Borrower and its Subsidiaries has filed or
caused to be filed all federal, state and other material tax returns which are
required to be filed and has paid or caused to be paid all taxes (including
interest and penalties) shown to be due and payable on said returns or on any
assessments made against it or any of its property and all other taxes, fees or
other charges imposed on it or any of its property by any Governmental Authority
(other than any tax, fee or other charge the amount or validity of which is
currently being contested in good faith by appropriate proceedings and with
respect to which reserves in conformity with GAAP have been provided on the
books of the Borrower or such Subsidiary, as the case may be); and no tax Lien
has been filed, and, to the knowledge of the Borrower, no claim is being
asserted, with respect to any such tax, fee or other charge.

(k)           Federal Regulations. No part of the proceeds of any Extension of
Credit will be used for "purchasing" or "carrying" any "margin stock" within the
respective meanings of each of the quoted terms under Regulation U as now and
from time to time hereafter in effect or for any purpose that violates the
provisions of the regulations of the Board. If requested by any Lender or the
Administrative Agent, the Borrower will furnish to the Administrative Agent and
each Lender a statement to the foregoing effect in conformity with the
requirements of FR Form G-3 or FR Form U-1 referred to in Regulation U.

 

(l)

[Intentionally Omitted].

(m)         Labor Matters. There are no strikes, lock-outs, work stoppages,
petitions for labor certification, grievances or other labor disputes against
the Borrower or any of its Subsidiaries pending or, to the knowledge of the
Borrower, threatened that (individually or in the aggregate) could reasonably be
expected to have a Material Adverse Effect. Hours worked by and payment made to
employees of the Borrower and its Subsidiaries have not been in violation of the
Fair Labor Standards Act or any other applicable Requirement of Law dealing with
such matters that (individually or in the aggregate) could reasonably be
expected to have a Material Adverse Effect. All payments due from the Borrower
or any of its Subsidiaries on account of employee health and welfare insurance
that (individually or in the aggregate) could reasonably

 

47

DC1 - 221047.18

 



 

be expected to have a Material Adverse Effect if not paid have been paid or
accrued as a liability on the books of the Borrower or the relevant Subsidiary.

(n)           ERISA. Neither the Borrower nor any of its Subsidiaries maintains,
contributes to or has material obligations with respect to, any welfare plan (as
defined in Section (3)(1) of ERISA) which provides benefits to employees after
termination of employment other than as required by Part 6 of Title I of ERISA
or similar state laws regarding continuation of benefits. Each Plan has complied
and is in compliance in all respects with the applicable provisions of ERISA and
the Code except where failure to do so could not reasonably be expected to
result in material liability to the Borrower. The Borrower and each of its
Subsidiaries have not breached any of the responsibilities, obligations or
duties imposed on it by ERISA, the Code, or regulations promulgated thereunder
with respect to any Plan, which breach could reasonably be expected to result in
material liability to the Borrower. Neither the Borrower nor any of its
Subsidiaries nor any fiduciary of any Plan who is an officer or an employee of
the Borrower or any of its Subsidiaries, nor to the knowledge of the Borrower,
any other fiduciary of any Plan, has engaged in a nonexempt prohibited
transaction described in Section 406 of ERISA or 4975 of the Code with respect
to a Plan which could reasonably be expected to result in material liability to
the Borrower. With respect to any employee benefit plan (as defined in Section
3(3) of ERISA) currently or formerly maintained or contributed to by any
Commonly Controlled Entity, no liability exists and no event has occurred which
could reasonably be expected to subject the Borrower or any Subsidiary to any
liability which could reasonably be expected to result in material liability to
the Borrower. None of the Borrower or any of its Subsidiaries has any liability,
direct or indirect, contingent (including any such liability in connection with
a Multiemployer Plan) or otherwise, under Title IV of ERISA or under Section 412
of the Code which could reasonably be expected to result in material liability
to the Borrower. All contributions to, and premium payments in respect of any
Plan or Multiemployer Plan due by the Borrower or any Commonly Controlled Entity
have been timely made and there are no contributions or premium payments that
are past due and owing. No ERISA Event nor an "accumulated funding deficiency"
(within the meaning of Section 412 of the Code or Section 302 of ERISA) has
occurred during the five-year period prior to the date on which this
representation is made or deemed made with respect to any Plan or is reasonably
expected to occur.

(o)           Investment Company Act; Other Regulations. The Borrower is not an
"investment company", or a company "controlled" by an "investment company",
within the meaning of the Investment Company Act of 1940, as amended. The
Borrower is not a "holding company", a "subsidiary company" of a "holding
company", or an "affiliate" of a "holding company", as each such term is defined
in the Public Utility Holdings Company Act of 1935, as amended.

 

(p)

Subsidiaries.

 

(i)

The Subsidiaries listed on Schedule 7.01(p) constitute all the Significant
Subsidiaries of the Borrower at the date hereof. Schedule 7.01(p) sets forth as
of the Closing Date the name and jurisdiction of incorporation of each
Significant Subsidiary and, as to each Subsidiary, the percentage of each class
of Capital Stock

 

48

DC1 - 221047.18

 



 

owned by the Borrower.

 

(ii)

Except as described in SEC Reports filed at least five Business Days prior to
the date hereof, there are no outstanding subscriptions, options, warrants,
calls, rights or other agreements or commitments of any nature relating to any
Capital Stock of the Borrower or any Significant Subsidiary.

(q)           Environmental Matters. Other than exceptions to any of the
following that could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, and except for events or occurrences
specifically described by the Borrower in the SEC Reports filed at least five
Business Days prior to the date hereof or as disclosed to the Lenders through
documents posted on the Intralinks internet website for this transaction at
least five Business Days prior to the date hereof:

 

(i)

The facilities and properties owned, leased or operated by the Borrower or its
Subsidiaries (for purposes of this Section 7.01(q), the "Properties") and all
operations at the Properties are in, and have been in, compliance in all
material respects with all applicable Environmental Laws, and there is no
contamination in, at, under, from or about the Properties or violation of any
Environmental Law or other circumstance or condition, with respect to the
Properties or the business currently or formerly operated or conducted by the
Borrower or its Subsidiaries, or to the knowledge of the Borrower, any
predecessor of any of them (the "Business") which in either case could
reasonably be expected to result in any claims, liability, investigation or cost
pursuant to any Environmental Law.

 

(ii)

None of the Borrower or any Subsidiary, or to the knowledge of the Borrower, any
predecessor of any of them, has received any notice of violation, alleged
violation, non-compliance, liability or potential liability, or pleading
asserting a claim for liability or relief, or any governmental order regarding
environmental matters or compliance with Environmental Laws with regard to any
of the Properties or the Business, nor do the Borrower or any Subsidiary have
knowledge or reason to believe that any such notice may be received or is being
threatened.

 

(iii)

There has been no Release or threat of Release of Materials of Environmental
Concern at or from any of the Properties, or at, into, or upon other locations,
or arising from or related to the Business.

 

(iv)

Neither the Borrower nor any of its Subsidiaries has entered into or agreed to
any consent decree, order, or settlement or other agreement, or is subject to
any judgment, decree, or order or other agreement, in any judicial,
administrative, arbitral, or other forum

 

49

DC1 - 221047.18

 



 

for dispute resolution, relating to compliance with or liability under any
Environmental Law.

 

(v)

Neither the Borrower nor any of its Subsidiaries has assumed or retained, by
contract or operation of law, any liabilities of any kind, fixed or contingent,
known or unknown, under any Environmental Law or with respect to any Material of
Environmental Concern.

(r)            Accuracy of Information, etc. No statement or information
contained in this Agreement, any other Loan Document or any other document,
certificate or statement furnished to the Administrative Agent or the Lenders or
any of them, by or on behalf of the Borrower for use in connection with the
transactions contemplated by this Agreement or the other Loan Documents, taken
as a whole, contained as of the date such statement, information, document or
certificate was so furnished (as modified or supplemented by other information
so furnished), any untrue statement of a material fact or omitted to state a
material fact necessary in order to make the statements contained herein or
therein, in light of the circumstances under which they were made, not
misleading. The projections and pro forma financial information contained in the
materials referenced above are based upon good faith estimates and assumptions
believed by management of the Borrower to be reasonable at the time made, it
being recognized by the Lenders that such financial information as it relates to
future events is not to be viewed as fact and that actual results during the
period or periods covered by such financial information may differ from the
projected results set forth therein by a material amount. The Borrower has filed
as exhibits to SEC Reports, or disclosed to the Lenders through documents posted
on the Intralinks internet website for this transaction, in each case at least
five Business Days prior to the date hereof, all agreements, instruments and
corporate or other restrictions existing on the date hereof that are or, but for
the lapse of time, would be required to be filed by the Borrower as exhibits to
any report on Form 10-Q or 10-K under the Exchange Act. Except as described by
the Borrower in the SEC Reports filed at least five Business Days prior to the
date hereof or as disclosed to the Lenders through documents posted on the
Intralinks internet website for this transaction at least five Business Days
prior to the date hereof, there are no facts or other matters known to the
Borrower that are or, but for the lapse of time, would be required to be
disclosed by the borrower on a report on Form 8-K under the Exchange Act.

 

(s)

Mortgage Bonds. The 2005 Series A Mortgage Bond,

 

(i)

when executed by the Borrower and authenticated by the trustee under the
Indenture of Mortgage and Deed of Trust in accordance with the Indenture of
Mortgage and Deed of Trust and delivered to the Administrative Agent in
accordance with the terms hereof, will constitute a valid and binding obligation
of the Borrower, enforceable against the Borrower in accordance with its terms,
except as the enforceability thereof may be limited by bankruptcy, insolvency or
similar laws affecting the enforcement of creditors' rights generally. The
Borrower has all requisite corporate power and authority to issue and deliver
the 2005 Series A Mortgage Bond in accordance with and upon the terms and
conditions set

 

50

DC1 - 221047.18

 



 

forth herein.

 

(ii)

has been duly and validly issued and is entitled to the security and benefits of
the Indenture of Mortgage and Deed of Trust; is secured equally and ratably
with, and only with, all other securities issued and outstanding under the
Indenture of Mortgage and Deed of Trust; and is secured by direct and valid,
duly perfected first priority Liens on and security interests in the Mortgaged
Property (as defined in the Indenture of Mortgage and Deed of Trust), subject
only to the prior Lien of the Indenture of Mortgage and Deed of Trust and to
Permitted Liens.

(t)            Solvency. The Borrower is, and after giving effect to the
incurrence of all Indebtedness and obligations being incurred in connection
herewith and therewith will be and will continue to be, Solvent.

(u)           Insurance. All policies of insurance of any kind or nature
maintained by or issued to the Borrower or any Subsidiary, including policies of
life, fire, theft, product liability, public liability, property damage, other
casualty, employee fidelity, worker's compensation, employee health and welfare,
title, property and liability insurance, are in full force and effect in all
material respects and are of a nature and provide such coverage as is
customarily carried by companies of similar size and character.

(v)           Leaseholds, permits, etc. The Borrower possesses or has the right
to use, all leaseholds, easements, franchises and permits and all authorizations
and other rights which are material to and necessary for the conduct of the
business of the Borrower and its Subsidiaries, except (a) as described in the
SEC Reports filed at least five Business Days prior to the date hereof including
as related to any Disclosed Litigation, or (b) where the failure to obtain such
authorizations and other rights could not reasonably be expected to result in a
Material Adverse Effect. All the foregoing are in full force and effect, and
each of the Borrower and the Subsidiaries is in substantial compliance with the
foregoing without any known conflict with the valid rights of others, except for
such noncompliance with the foregoing which could not be reasonably be expected
to have a Material Adverse Effect. Except as described in the SEC Reports filed
at least five Business Days prior to the date hereof, no event has occurred
which permits, or after notice or lapse of time or both would permit, the
revocation or termination of any such leasehold, easement, franchise, license or
other right, which termination or revocation, considered as a whole, could
reasonably be expected to have a Material Adverse Effect.

(w)          Liabilities; Contingent Obligations. The Borrower has no
liabilities or other obligations, including contingent liabilities, unusual
forward or long-term commitments or unrealized or unanticipated losses from
unfavorable commitments other than (i) as set forth in the financial statements
referenced in Section 7.01(a), (ii) those which are not required to be reflected
on such financial statements in accordance with GAAP, (iii) those liabilities
which have arisen in the ordinary course since the date of the financial
statements referred to in Section 7.01(a) and (iv) those liabilities that in the
aggregate could not reasonably be expected to have a Material Adverse Effect.

 

51

DC1 - 221047.18

 



 

 

ARTICLE VIII

 

COVENANTS OF THE BORROWER

SECTION 8.01. Affirmative Covenants. So long as any Loan or any other amount
payable hereunder or under any Promissory Note shall remain unpaid, any Letter
of Credit shall remain outstanding or any Lender shall have any Commitment, the
Borrower shall and shall cause each of its Subsidiaries to:

(a)           Financial Statements. Furnish to the Administrative Agent for each
Lender:

 

(i)

as soon as available, but in any event within 90 days after the end of each
fiscal year of the Borrower, a copy of the audited consolidated balance sheet of
the Borrower and its consolidated Subsidiaries as at the end of such year and
the related audited consolidated statements of income and of cash flows for such
year, setting forth in each case in comparative form the figures for the
previous year, reported on without qualification arising out of the scope of the
audit, by independent certified public accountants of nationally recognized
standing; and

 

(ii)

as soon as available, but in any event not later than 45 days after the end of
each of the first three quarterly periods of each fiscal year of the Borrower,
the unaudited consolidated balance sheet of the Borrower and its consolidated
Subsidiaries as at the end of such quarter and the related unaudited
consolidated statements of income and of cash flows for such quarter and the
portion of the fiscal year through the end of such quarter, setting forth in
each case in comparative form the figures for the previous year, certified by a
Responsible Officer as being fairly stated in all material respects (subject to
normal year-end audit adjustments);

provided, however, in each case, that the submission of the Borrower’s Form 10-K
or Form 10-Q, as applicable, shall satisfy the foregoing requirements, which
shall be deemed delivered on the date which the same have been posted on the SEC
website at www.sec.gov. All such financial statements shall be complete and
correct in all material respects and shall be prepared in reasonable detail and
in accordance with GAAP applied (except as approved by such accountants and
disclosed in reasonable detail therein) consistently throughout the periods
reflected therein and with prior periods.

 

(b)

Certificates; Other Information. Furnish to the Administrative Agent:

 

(i)

concurrently with the delivery of any financial statements pursuant to
Section 8.01(a), (A) a certificate of a Responsible Officer stating that, to the
best of such Responsible Officer's knowledge, the Borrower and each of its
Subsidiaries during such period has

 

52

DC1 - 221047.18

 



 

observed or performed all of its covenants contained in Section 8.03 of this
Agreement, (B) a schedule in form satisfactory to the Administrative Agent of
the computations used by the Borrower in determining, as of the end of such
fiscal year or quarter (as the case may be), compliance with the covenants
contained in Section 8.03; and (C) to the extent available, a statement of the
firm of independent public accountants which reported on such statements whether
anything has come to their attention as a result of their audit (which was not
directed primarily towards obtaining knowledge of noncompliance) to cause them
to believe that the Borrower has failed to comply with the terms, covenants,
provisions or conditions as they relate to accounting of financial matters
addressed in Section 8.03.

 

(ii)

within ten days after the same are sent, copies of all financial statements and
reports that the Borrower sends to the holders of any class of its debt
securities or public equity securities and, within ten days after the same are
filed, copies of all financial statements and reports that the Borrower may make
to, or file with, the SEC, provided, however, that the Borrower will have
satisfied the foregoing requirements as to any report upon the Administrative
Agent receiving such report from the Borrower in an electronic notification
thereof to the Administrative Agent; and

 

(iii)

promptly, such additional financial and other information (including information
regarding the Iatan 1 Power Station and the Iatan 2 Power Station to the extent
reasonably available to the Borrower) as any Lender, acting through the
Administrative Agent, may from time to time reasonably request.

(c)           Payment and Performance of Obligations. Perform in all respects
all of its obligations under the terms of indentures, mortgages, security
agreements and other agreements evidencing indebtedness for monies borrowed to
which it is party or bound, including pay, discharge or otherwise satisfy at or
before maturity or before they become delinquent, as the case may be, all taxes,
fees or other charges imposed on it or on any of its properties by any
Governmental Authority and all its other obligations of whatever nature except,
in each case (other than such obligations under the Loan Documents), where the
amount or validity thereof is currently being diligently contested in good faith
and reserves in conformity with GAAP with respect thereto have been provided on
the books of the Borrower or any of its Subsidiaries, as the case may be, or
where the failure to perform such obligations (other than such obligations under
the Loan Documents) could not reasonably be expected to result in a Material
Adverse Effect.

(d)           Conduct of Business and Maintenance of Existence, etc. (i) Renew
and keep in full force and effect its corporate existence, take all reasonable
action to maintain all rights, privileges and franchises necessary or desirable
in the normal conduct of its business except to the extent such failure to
maintain could not, in the aggregate, reasonably be expected

 

53

DC1 - 221047.18

 



 

to have a Material Adverse Effect; (ii) comply with the MPSC Order; and (iii)
comply with all other Requirements of Law and Contractual Obligations except to
the extent (with respect to this clause (iii)) that failure to comply therewith
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect; provided, however, that any Subsidiary may merge,
consolidate or amalgamate in accordance with Section 8.02(c) (and such
transaction shall not constitute a breach of this Section 8.01(d)).

(e)           Maintenance of Property; Insurance. (i)  Keep all Property and
systems useful and necessary in its business in good working order and
condition, ordinary wear and tear excepted and (ii) maintain with financially
sound and reputable insurance companies insurance on all its Property in at
least such amounts and against at least such risks (but including in any event
public liability, product liability and business interruption) as are usually
insured against in the same general area by companies engaged in the same or a
similar business.

(f)            Inspection of Property; Books and Records; Discussions. (i)  Keep
proper books of records and account in which full, true and correct entries in
conformity with GAAP and all Requirements of Law shall be made of all dealings
and transactions in relation to its business and activities and (ii) permit,
after reasonable notice, representatives of any Lender (at such Lender's
expense, except during the continuation of an Event of Default) to visit and
inspect any of its properties and examine and make abstracts from any of its
books and records at any reasonable time and as often as may reasonably be
desired and to discuss the business, operations, properties and financial and
other condition of the Borrower and its Subsidiaries with officers and employees
of the Borrower and its Subsidiaries and with its independent certified public
accountants.

 

(g)

Notices. Promptly give notice to the Administrative Agent of:

 

(i)

the occurrence of any Default or Event of Default;

 

(ii)

any (A) default or event of default under any Contractual Obligation of the
Borrower or any of its Subsidiaries or (B) litigation, investigation or
proceeding unrelated to any litigation, investigation or proceeding disclosed in
the SEC Reports filed at least five Business Days prior to the date hereof,
which may exist at any time between the Borrower or any of its Subsidiaries and
any Governmental Authority, that in either case, if not cured or if adversely
determined, as the case may be, could reasonably be expected to have a Material
Adverse Effect;

 

(iii)

any litigation or proceeding unrelated to any litigation or proceeding disclosed
in the SEC Reports filed at least five Business Days prior to the date hereof
affecting the Borrower or any of its Subsidiaries in which the amount involved
is $15,000,000 or more and not covered by insurance or in which injunctive or
similar relief is sought; and

 

(iv)

the following events, as soon as possible and in any event within

 

54

DC1 - 221047.18

 



 

10 days after the Borrower obtains knowledge thereof: (A) the occurrence of any
ERISA Event with respect to any Plan, a failure to make any required
contribution to a Plan, the creation of any Lien in favor of the PBGC or a Plan
or any withdrawal from, or the termination, Reorganization or Insolvency of, any
Multiemployer Plan or (B) the institution of proceedings or the taking of any
other action by the PBGC or the Borrower or any Commonly Controlled Entity or
any Multiemployer Plan with respect to the withdrawal from, or the termination,
Reorganization or Insolvency of, any Plan.

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer setting forth details of the occurrence referred to therein
and stating what action the Borrower or the relevant Subsidiary proposes to take
with respect thereto.

(h)           Environmental Laws. (i) Comply in all respects with all applicable
Environmental Laws, rules, regulations and orders of any Governmental Authority,
whether now in effect or hereafter enacted except instances that could not, in
the aggregate, reasonably be expected to result in a Material Adverse Effect;
(ii) comply and cause its Subsidiaries, the Properties, and all other activities
and operations on the Properties to comply in all material respects with all
applicable Environmental Laws and obtain and comply and cause its Subsidiaries
to obtain and comply with and maintain and cause its Subsidiaries to maintain
any and all licenses, approvals, notifications, registrations or permits
required by applicable Environmental Laws except to the extent that failure to
do so could not, individually or in the aggregate, be reasonably expected to
have a Material Adverse Effect; and (iii) conduct and complete all
investigations, studies, sampling and testing, and all remedial, removal and
other actions required under Environmental Laws and promptly comply in all
material respects with all lawful orders and directives of all Governmental
Authorities regarding Environmental Laws except to the extent that the same are
being contested in good faith by appropriate proceedings and the pendency of
such proceedings could not reasonably be expected to have a Material Adverse
Effect.

(i)            ERISA. Establish, maintain and operate and cause each of its
Commonly Controlled Entities to establish, maintain and operate all Plans to
comply in all material respects with the applicable provisions of ERISA, the
Code and all other applicable laws, and the regulations and interpretations
thereunder and the respective requirements of the governing documents for such
Plans except to the extent that failure to do so could not reasonable be
expected to have a Material Adverse Effect.

(j)            Use of Proceeds. Utilize the proceeds of (i) the Tranche 1
Extensions of Credit solely to fund the costs, including capital and operation
and maintenance costs, associated with environmental upgrades to the Iatan 1
Power Station, (ii) the Tranche 2 Extensions of Credit solely to fund
construction of the Iatan 2 Power Station and related expenses.

(k)           Title Insurance. No later than sixty (60) days from the date
hereof, the Borrower shall deliver (or cause to be delivered) to the
Administrative Agent an ALTA Loan Policy of title insurance (the "Lender's
Policy") issued by a title insurance company authorized

 

55

DC1 - 221047.18

 



 

to issue title insurance policies in the State of Missouri reasonably acceptable
to the Administrative Agent ("Title Company"), insuring the Collateral. When
issued, the Lender's Policy shall be in form and substance reasonably acceptable
to the Administrative Agent, shall contain such customary endorsements as are
reasonably requested by the Administrative Agent, shall cover the Collateral,
shall be in the amount of $50,000,000, shall name the Administrative Agent (and
its successors and assigns) as the insured and shall insure that the Indenture
of Mortgage and Deed of Trust creates and is a valid, existing and subsisting
first priority lien on said Collateral, subject only to Permitted Liens. The
Borrower shall deliver to Title Company such documents, instruments,
certificates, affidavits, agreements or other items as is necessary or required
in order for the Title Company to issue the Lender's Policy, shall comply with,
satisfy and fulfill any requirements established by the Title Company as
necessary or required in order for the Title Company to issue said Lender's
Policy and shall execute, deliver and cause to be recorded such documents,
instruments or other writings (including, if required, duplicate originals of
the Indenture of Mortgage and Deed of Trust) as is necessary or required in
order for the Title Company to issue said Lender's Policy. The Borrower shall be
responsible for the cost and expense of said Lender's Policy and Borrower and
shall pay any and all of the costs and expenses associated with the issuance of
said Lender's Policy, including, but not limited to, any and all recording fees,
search fees, escrow fees and the premium for said Lender's Policy.

(l)            Liens on South Harper Assets. The Borrower shall use commercially
reasonable efforts to subject the assets making up the South Harper power plant
and associated substation (and, in the event those facilities are deconstructed,
any generation and substation facilities constructed in replacement thereof) to
the Lien of the Indenture of Mortgage and Deed of Trust following the resolution
of the on-going litigation involving the South Harper assets, subject to any
limitations or prohibitions set forth in Contractual Obligations or any
Requirements of Law.

(m)         Removal of Certain Liens. No later than the sixty (60) days from the
date hereof, the Borrower shall cause to be released any Liens over the
Collateral under (i) the Lien of United Missouri Bank of Kansas City, N.A., as
trustee, created by that certain Indenture, dated January 1, 1946, as amended
and supplemented, and (ii) the Lien of Commerce Bank of Kansas City, N.A., as
trustee, created by that certain General Mortgage Indenture and Deed of Trust,
dated September 15, 1988, as amended and supplemented. Upon such release, the
Borrower shall promptly provide to the Trustee evidence thereof.

(n)           Perfectible Property. So long as the 2005 Series A Bond, or any
bond issued to the Administrative Agent pursuant to Section 8.01(o) hereof in
the event the Borrower fails to maintain the Required Ratings, is issued and
outstanding and has not been terminated pursuant to paragraph 3 thereof, cause
the Perfectible Property to at all times constitute substantially all of the
assets and properties included in the Mortgaged Property.

(o)           Repledge of Collateral. In the event the Borrower's unsecured debt
rating falls below the Required Ratings after the termination of the 2005 Series
A Bond pursuant to paragraph 3 thereof, the Borrower shall take all action
necessary to reinstate the Collateral by issuing to the Administrative Agent a
new series of Securities under the Indenture having the same terms as the 2005
Series A Bonds and to reperfect the liens granted under the Indenture on the
Mortgaged Property if necessary.

 

56

DC1 - 221047.18

 



 

 

SECTION 8.02. Negative Covenants. So long as any Loan or any other amount
payable hereunder or under any Promissory Note shall remain unpaid, any Letter
of Credit shall remain outstanding or any Lender shall have any Commitment, the
Borrower shall not:

(a)           Limitation on Indebtedness and Preferred Stock. (i) Create, incur,
issue, assume, Guarantee or otherwise become directly or indirectly liable,
contingently or otherwise, with respect to (collectively, "incur") any
Indebtedness (including Acquired Debt), or issue any Disqualified Stock;
provided, however, that the Borrower may incur Indebtedness (including Acquired
Debt) or issue Disqualified Stock, if the covenants set forth in Section 8.03,
for the Borrower's most recently ended four full fiscal quarters for which
internal financial statements are available immediately preceding the date on
which such additional Indebtedness is incurred or such Disqualified Stock is
issued would have been satisfied, determined on a pro forma basis (including a
pro forma application of the net proceeds therefrom), as if the additional
Indebtedness had been incurred or Disqualified Stock had been issued, as the
case may be, at the beginning of such four-quarter period.

(b)           Limitation on Liens. Create, incur, assume or suffer to exist any
Lien of any kind securing Indebtedness or trade payables on any of the
Collateral, whether now owned or hereafter acquired, except for Permitted Liens.

(c)           Limitation on Fundamental Changes. Enter into any merger,
consolidation or amalgamation, or liquidate, wind up or dissolve itself (or
suffer any liquidation or dissolution), or Dispose of all or substantially all
of its Property or business, except that:

 

(i)

any Subsidiary of the Borrower may be merged or consolidated with another
Subsidiary or into the Borrower (provided that the Borrower shall be the
continuing or surviving corporation);

 

(ii)

subject to clause (iii) below, the Borrower may Dispose of any or all of its
assets (upon voluntary liquidation or otherwise) to one or more Subsidiaries of
the Borrower; and

 

(iii)

the Company may transfer the Collateral to one or more wholly-owned Subsidiaries
of the Borrower, provided that upon such transfer the Liens under the Indenture
of Mortgage and Deed of Trust shall continue in full force and effect and with
the same priority and provided further that:

 

(A)

the Borrower shall have provided the Administrative Agent with no less than
sixty (60) days' prior written notice of such transfer;

 

(B)

the Borrower shall have delivered to the Administrative Agent an opinion of the
Borrower's counsel, in form and substance satisfactory to the Administrative
Agent and including opinions to the effect that upon the transfer (i) the Lien
under the Indenture of Mortgage and Deed of Trust shall continue in full force
and effect and with the same

 

57

DC1 - 221047.18

 



 

priority, and (ii) the obligations of the Borrower under this Agreement shall
remain in full force and effect, and

 

(C)

the Borrower shall have delivered to the Administrative Agent such other
documents and certifications as the Administrative Agent may reasonably request,
including copies of any filings necessary or desirable to maintain the Liens
under the Indenture of Mortgage and Deed of Trust and the priority thereof.

(d)           Limitation on Disposition of Property. Dispose of any of its
Property (including receivables and leasehold interests), whether now owned or
hereafter acquired, except:

 

(i)

for the Disposition of any Property that, in the reasonable judgment of the
Borrower, has become uneconomic, obsolete or worn out, and which is disposed of
in the ordinary course of business;

 

(ii)

the sale of inventory in the ordinary course of business;

 

(iii)

for sales or disposition of assets (including accounts receivables) by the
Borrower after the date hereof; provided however, that (A) such sale or other
disposition shall be made for fair sale value on an arm's-length basis, (B) at
least seventy-five percent (75%) of the purchase price therefore shall be paid
in cash and such cash portion of the purchase price shall be payable at (or
prior to) the time of such Disposition, (C) the Borrower uses the net cash
proceeds for general corporate purposes (including debt retirement or working
capital purposes) and (D) the Borrower shall comply with the Indenture of
Mortgage and Deed of Trust and Section 5.03 hereof, if applicable;

 

(iv)

that the Borrower may cancel or make changes or alterations in or substitutions
for any and all easements, servitudes, rights of way and similar rights or
interests, in each case in the ordinary course of business;

 

(v)

that the Borrower may grant easements, ground leases or rights-of-way in, upon,
over or across property or rights-of-way, provided such grant shall not
materially impair the use of the property or rights-of-way for the purposes for
which such property or rights-of-way are held, in each case in the ordinary
course of business;

 

(vi)

for operating leases entered into ordinary course of business;

 

(vii)

for any Disposition of Property that is Disposed in a sale-leaseback transaction
entered into in connection with a payment-in-lieu-of-

 

58

DC1 - 221047.18

 



 

taxes arrangement pursuant to the Revised Statutes of Missouri, provided that if
such Disposition is with respect to Collateral, such arrangement expressly
allows the Property to be subject to the Liens under the Indenture of Mortgage
and Deed of Trust and the Company and the Administrative Agent shall have agreed
upon the applicable adjustment to be made to the denominator of the Asset to
Loan Ratio as a result of such transaction; or

 

(viii)

for any Disposition required by a Requirement of Law.

(e)           Limitation on Investments, Loans and Advances. Make, and shall not
permit any Subsidiary to make, any advance, loan, extension of credit (excluding
Guarantee obligations but including any payment by a guarantor thereunder) or
capital contribution to, or purchase of any Capital Stock, bonds, notes,
debentures (other than bonds, notes or debentures in respect of Debt of the
Borrower or any Subsidiary) or other securities of, or purchase all or a
material part of a business unit or line of business of (or all or substantially
all the assets of), or make any other investment in, any Person (any of the
foregoing, an "Investment") except:

 

(i)

(A) extensions of trade credit in the ordinary course of business and (B)
Investments (including reinvestments thereof by any intermediate Subsidiary) to
the extent the ultimate proceeds thereof are applied to maintenance capital
expenditures in the ordinary course of business and required to comply with
Section 8.01(e) for merchant generation plants of any wholly-owned Subsidiary;

 

(ii)

the Borrower may acquire all of a material part of any domestic regulated
business, provided that the aggregate principal amount of Debt incurred or
assumed by the Borrower and its Subsidiaries in connection with such acquisition
(together with the aggregate principal amount of Indebtedness of such acquired
Person) shall not exceed fifty percent (50%) of the lesser of the fair value or
cost of such acquired assets;

 

(iii)

the Borrower and its Subsidiaries may invest in, acquire and hold Cash
Equivalents (as defined in Schedule 8.02(e)(iii));

 

(iv)

the Borrower or any of its Subsidiaries may make reasonable travel and
entertainment advances, relocation loans and payroll advances in the ordinary
course of business to officers and employees of the Borrower or any such
Subsidiary;

 

(v)

Investments of the Borrower or any Subsidiary existing on the date hereof and
the receipt of any additional securities constituting payments in kind on such
existing Investments;

 

(vi)

Investment arising out of bankruptcy of customers and suppliers;

 

(vii)

subject to 8.02(d), Investments consisting of non-cash

 

59

DC1 - 221047.18

 



 

consideration received in connection with sales of assets;

 

(viii)

Investments in wholly-owned Subsidiaries of the Borrower in furtherance of
winding down or exiting of the operation of the unregulated merchant energy
business or operation of the Borrower and its Subsidiaries;

 

(ix)

in connection with cash management and tax efficient financing of the Borrower
and its Subsidiaries in the ordinary course of business consistent with past
practice, Investments by the Borrower or any Subsidiary of the Borrower in the
Borrower or any Subsidiary of the Borrower, provided that the proceeds thereof
shall not be used to finance any capital expenditure;

 

(x)

other Investments of the Borrower or any Subsidiary after the date hereof of not
more than $30,000,000 in the aggregate;

 

(xi)

Investments the Borrower or any Subsidiary is contractually obligated to make on
the date hereof; and

 

(xii)

Investments required by a Requirement of Law.

(f)           Limitation on Restricted Payments. Declare any dividends other
than dividends paid in kind on any shares of any class of Capital Stock of the
Borrower, or make any payment on account of, or set apart assets for a sinking
or other analogous fund for, the purchase, redemption, retirement or other
acquisition of any shares of any class of Capital Stock of the Borrower, whether
now or hereafter outstanding, or make any other distribution in respect thereof,
either directly or indirectly, whether in cash or property or in obligations of
the Borrower or any of its Subsidiaries (all of the foregoing being referred to
herein as ("Restricted Payments"); except that the Borrower may make Restricted
Payments on or with respect to its Capital Stock so long as, after giving effect
to such Restricted Payments, no Default or Event of Default shall have occurred
and be continuing or shall result therefrom and (ii) the Borrower's senior
unsecured credit rating is at least Ba2 by Moody's and BB by S&P.

(g)           Modifications of Organizational Documents. Amend or modify its
articles of incorporation or bylaws in any manner that could reasonably be
expected to have a Material Adverse Effect.

(h)           Limitation on Transactions with Affiliates. Enter into any
transaction, including any purchase, sale, lease or exchange of Collateral, the
rendering of any service or the payment of any management, advisory or similar
fees, with any Affiliate (other than the Borrower or any Subsidiary) unless such
transaction is (i) otherwise permitted under this Agreement, (ii) in the
ordinary course of business or consistent with past practice of the Borrower or
such Subsidiary, as the case may be, and (iii) upon fair and reasonable terms no
less favorable to the Borrower or such Subsidiary, as the case may be, than it
would obtain in a comparable arm's length transaction with a Person that is not
an Affiliate.

 

60

DC1 - 221047.18

 



 

 

(i)            Limitation on Sales and Leasebacks. Enter into any arrangement
with any Person providing for the leasing by the Borrower or any of its
Subsidiaries of any Collateral which has been or is to be sold or transferred by
the Borrower or such Subsidiary to such Person or to any other Person to whom
funds have been or are to be advanced by such Person on the security of such
property or rental obligations of the Borrower or such Subsidiary, provided that
such arrangement shall not be prohibited by this Section 8.02(i) if (i) such
arrangement is entered into in connection with a payment-in-lieu-of-taxes
arrangement pursuant to the Revised Statutes of Missouri, (ii) such arrangement
expressly allows the Property to be subject to the Liens under the Indenture of
Mortgage and Deed of Trust, (iii) the Company and the Administrative Agent shall
have agreed upon the applicable adjustment to the denominator of the Asset to
Loan Ratio as a result of such transaction, and (iv) a Responsible Officer of
the Borrower has certified no fewer than thirty (30) days prior to the entry
into such transaction that the Asset to Loan Ratio immediately following entry
into such transaction will be greater than 2.00 to 1.

(j)            Limitation on Changes in Fiscal Periods. Permit the fiscal year
of the Borrower to end on a day other than December 31 or change the Borrower's
method of determining fiscal quarters.

(k)           Limitation on Negative Pledge Clauses. Enter into or suffer to
exist or become effective any agreement that (i) prohibits or limits the ability
of the Borrower to create, incur, assume or suffer to exist any Lien upon any of
the Collateral, whether now owned or hereafter acquired, other than (x) this
Agreement and the other Loan Documents, (y) any agreements governing any
purchase money Liens or Capital Lease Obligations otherwise permitted hereby (in
which case, any prohibition or limitation shall only be effective against the
assets financed thereby) and (z) any restriction in effect on the date hereof or
(ii) contains covenants more restrictive than the covenants in this
Section 8.02, unless the Borrower offers to amend this Agreement, concurrently
with the effectiveness of such other agreement, to provide covenants under this
Agreement equivalent to the more restrictive covenants under such other
agreement for so long as such more restrictive covenants remain in effect under
such other agreement.

(l)            Limitation on Lines of Business. Enter into any business, either
directly or through any Subsidiary, except for those businesses in which the
Borrower and its Subsidiaries are engaged on the date of this Agreement or that
are reasonably related thereto or any Permitted Business.

(m)         Limitation on Release from Liens. Cause or permit the Liens of the
Indenture of Mortgage and Deed of Trust, upon any assets, to be released if such
release would cause a breach by the Borrower of Section 8.03(d).

(n)           Limitation on Hedging Arrangements. Enter into any hedging
arrangements, other than (i) in the ordinary course of business to hedge or
mitigate risks to such which the Borrower or any Subsidiary is exposed in the
conduct of its business or the management of its liabilities, and not for
speculative purposes, or (ii) Hedge Agreements.

 

61

DC1 - 221047.18

 



 

 

SECTION 8.03. Financial Covenants.

(a)           Maximum Leverage. The Borrower shall not permit the ratio of
(i) Debt to (ii) Total Capital, determined as of the last day of each fiscal
quarter, to exceed (x) for the period from the Closing Date until September 30,
2008, 0.75 to 1; (y) for the period from October 1, 2008 until September 30,
2009, 0.70 to 1; and (z) thereafter, 0.65 to 1.

(b)           Consolidated Interest Coverage Ratio. The Borrower shall not
permit the ratio of (i) EBITDA to (ii) Consolidated Interest Expense, determined
as of the last day of each fiscal quarter for the period of four consecutive
fiscal quarters ended as of such last day, to be less than (v) for the period
from the Closing Date until September 30, 2006, 1.2 to 1; (w) for the period
from October 1, 2006 until September 30, 2007, 1.3 to 1; (x) for the period from
October 1, 2007 until September 30, 2008, 1.4; to 1; (y) for the period from
October 1, 2008 until September 30, 2009, 1.6; to 1, and (z) thereafter, 1.8 to
1.

(c)           Leverage Ratio. The Borrower shall not permit the ratio of (a) 
Debt, as determined as of the last day of each fiscal quarter, to (b)  EBITDA,
as of such last day of each fiscal quarter for the period of four consecutive
fiscal quarters ended as of such last day, to exceed (v) for the period from the
Closing Date until September 30, 2006, 7.75 to 1; (w) for the period from
October 1, 2006 until September 30, 2007, 7.5 to 1; (x) for the period from
October 1, 2007 until September 30, 2008, 6.0 to 1; (y) for the period from
October 1, 2008 until September 30, 2009, 5.5 to 1, and (z) thereafter, 5.0 to
1.

(d)           Asset to Loan Ratio. So long as the 2005 Series A Bond, or any
bond issued to the Administrative Agent pursuant to Section 8.01(o) hereof in
the event the Borrower fails to maintain the Required Ratings, is issued and
outstanding and has not been terminated pursuant to paragraph 3 thereof, the
Borrower shall not permit the Asset to Loan Ratio be less than 2.00 to 1 as of
the last day of each fiscal quarter.

ARTICLE IX

 

DEFAULTS

SECTION 9.01. Events of Default. If any of the following events shall occur and
be continuing, the Administrative Agent and the Lenders shall be entitled to
exercise the remedies set forth in Section 9.02:

(a)           The Borrower shall fail to pay any principal of any Loan when due
in accordance with the terms hereof; or the Borrower shall fail to pay any
interest on any Loan, or any other amount payable hereunder or under any other
Loan Document, within three days after any such interest or other amount becomes
due in accordance with the terms hereof or thereof; or

(b)           Any representation or warranty made or deemed made by the Borrower
herein or in any other Loan Document or that is contained in any certificate,
document or financial or other statement furnished by it at any time under or in
connection with this Agreement or any such other Loan Document shall prove to
have been inaccurate in any material respect on or as of the date made or deemed
made or furnished; or

 

62

DC1 - 221047.18

 



 

 

(c)           The Borrower shall default in the observance or performance of any
agreement contained in clause (A) or (B) of Section 8.01(d)(i),
Section 8.01(g)(i), Section 8.02 or Section 8.03; or

(d)           The Borrower shall default in the observance or performance of any
other agreement contained in this Agreement or any other Loan Document (other
than as provided in paragraphs (a) through (c) of this Section), and such
default shall continue unremedied for a period of 30 days after the earlier of
notice thereof being provided by the Administrative Agent or the Required
Lenders or discovery thereof by a Responsible Officer; or

(e)           The Borrower or any of its Significant Subsidiaries shall
(A) default in making any payment of any principal of any Indebtedness
(including any Guarantees, but excluding the Loans) on the scheduled or original
due date with respect thereto; or (B) default in making any payment of any
interest on any such Indebtedness beyond the period of grace, if any, provided
in the instrument or agreement under which such Indebtedness was created; or
(C) default in the observance or performance of any other agreement or condition
relating to any such Indebtedness or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event shall occur or
condition exist, the effect of which default or other event or condition is to
cause, or to permit the holder or beneficiary of such Indebtedness (or a trustee
or agent on behalf of such holder or beneficiary) to cause, with the giving of
notice if required, such Indebtedness to become due prior to its stated maturity
or to become subject to a mandatory offer to purchase by the obligor thereunder
or (in the case of any such Indebtedness constituting a Guarantee) to become
payable (collectively, "Payment Amounts"); provided, that a default, event or
condition described in this paragraph (e) shall not at any time constitute an
Event of Default unless, at such time, one or more defaults, events or
conditions of the type described in this paragraph (e) shall have occurred and
be continuing with respect to Indebtedness and/or Payment Amounts the
outstanding principal amount of which exceeds in the aggregate $40,000,000; or

(f)            (i) The Borrower or any of its Significant Subsidiaries shall
commence any case, proceeding or other action (A) under any existing or future
law of any jurisdiction, domestic or foreign, relating to bankruptcy,
insolvency, reorganization or relief of debtors, seeking to have an order for
relief entered with respect to it, or seeking to adjudicate it a bankrupt or
insolvent, or seeking reorganization, arrangement, adjustment, winding-up,
liquidation, dissolution, composition or other relief with respect to it or its
debts, or (B) seeking appointment of a receiver, trustee, custodian, conservator
or other similar official for it or for all or any substantial part of its
assets, or the Borrower or any of its Significant Subsidiaries shall make a
general assignment for the benefit of its creditors; or (ii) there shall be
commenced against the Borrower or any of its Significant Subsidiaries any case,
proceeding or other action of a nature referred to in clause (i) above that
(A) results in the entry of an order for relief or any such adjudication or
appointment or (B) remains undismissed, undischarged or unbonded for a period of
60 days; or (iii) there shall be commenced against the Borrower or any of its
Significant Subsidiaries any case, proceeding or other action seeking issuance
of a warrant of attachment, execution, distraint or similar process against all
or any substantial part of its assets that results in the entry of an order for
any such relief that shall not have been vacated, discharged, or stayed or
bonded pending appeal within 60 days from the entry thereof; or (iv) the
Borrower or any of its Significant Subsidiaries shall take any action in
furtherance of, or

 

63

DC1 - 221047.18

 



 

indicating its consent to, approval of, or acquiescence in, any of the acts set
forth in clause (i), (ii), or (iii) above; or (v) the Borrower or any of its
Significant Subsidiaries shall generally not, or shall be unable to, or shall
admit in writing its inability to, pay its debts as they become due; or

(g)           (i) Any Person shall engage in any "prohibited transaction" (as
defined in Section 406 of ERISA or Section 4975 of the Code) involving any Plan,
(ii) any "accumulated funding deficiency" (as defined in Section 302 of ERISA),
whether or not waived, shall exist with respect to any Plan, or any Lien in
favor of the PBGC or a Plan shall arise on the assets of the Borrower or any
Commonly Controlled Entity, (iii) any ERISA Event shall occur, (iv) the Borrower
or any Commonly Controlled Entity shall, or in the reasonable opinion of the
Required Lenders shall be likely to, incur any liability in connection with a
withdrawal from, or the Insolvency or Reorganization of, a Multiemployer Plan or
(v) any other event or condition shall occur or exist with respect to a Plan;
and in each case in clauses (i) through (v) above, such event or condition,
together with all other such events or conditions, if any, could, in the sole
judgment of the Required Lenders, reasonably be expected to have a Material
Adverse Effect; or

(h)           One or more judgments or decrees shall be entered against the
Borrower or any of its Significant Subsidiaries involving for the Borrower and
its Significant Subsidiaries taken as a whole a liability (not paid or fully
covered by insurance as to which the relevant insurance company has acknowledged
coverage) of $40,000,000 or more, and none of such judgments or decrees shall
have been vacated, discharged, stayed, paid or bonded pending appeal within 60
days from the entry thereof to reduce such amount to less than $40,000,000; or

(i)            Any of the Loan Documents or the Indenture of Mortgage and Deed
of Trust (or any security documents executed in connection therewith) shall
cease for any reason to be in full force and effect, or the Borrower or any
Affiliate of the Borrower shall so assert; or any Lien created by any of the
Loan Documents or the Indenture of Mortgage and Deed of Trust (or any security
documents executed in connection therewith) shall cease to be enforceable and of
the same effect and priority purported to be created thereby; or

(j)            Any Event of Default under (and as defined in) the Indenture of
Mortgage and Deed of Trust shall occur; or

 

(k)

Any Change of Control shall occur; or

(l)            At any time the Issuing Bank shall have been served with or
otherwise subjected to a court order, injunction, or other process or decree
issued or granted at the instance of the Borrower restraining or seeking to
restrain the Issuing Bank from paying any amount under any Letter of Credit
issued by it and either (i) there has been a drawing under such Letter of Credit
which the Issuing Bank would otherwise be obligated to pay or (ii) the stated
expiration date or any reduction of the stated amount of such Letter of Credit
has occurred but the right of the beneficiary to draw thereunder has been
extended to a date after the Letter of Credit Expiration Date in connection with
the pendency of the related court action or proceeding.

SECTION 9.02. Remedies. If any Event of Default has occurred and is continuing,
then the Administrative Agent shall at the request, or may with the consent, of
the

 

64

DC1 - 221047.18

 



 

Required Lenders, upon written notice to the Borrower pursuant to Section 11.02
(i) declare the Commitments and the obligation of each Lender to make or Convert
Loans (other than Loans under Section 4.03(b)) and of the Issuing Bank to issue
a Letter of Credit to be terminated, whereupon the same shall forthwith
terminate, (ii) declare the principal amount outstanding hereunder, all interest
thereon and all other amounts payable under this Agreement and the other Loan
Documents to be forthwith due and payable, whereupon the principal amount
outstanding hereunder, all such interest and all such amounts shall become and
be forthwith due and payable, without presentment, demand, protest or further
notice of any kind, all of which are hereby expressly waived by the Borrower,
and/or (iii) require the Borrower to pay immediately to the Administrative Agent
an amount equal to the aggregate LC Outstandings, to be held by the
Administrative Agent (for its benefit and the benefit of the Issuing Bank and
the Lenders) as cash collateral securing LC Outstandings and the Borrower's
reimbursement obligations with respect thereto; provided, however, upon the
occurrence of any Event of Default specified in Section 9.01(f) with respect to
the Borrower, (A) the Commitments and the obligation of each Lender to make
Loans and of the Issuing Bank to issue any Letter of Credit shall automatically
be terminated, (B) the principal amount outstanding hereunder, all such interest
and all such amounts shall automatically become and be immediately due and
payable, without presentment, demand, protest or any notice of any kind, all of
which are hereby expressly waived by the Borrower, and (C) the Borrower shall
pay immediately to the Administrative Agent an amount equal to the aggregate LC
Outstandings, to be held by the Administrative Agent (for its benefit and the
benefit of the Issuing Bank and the Lenders) as cash collateral securing LC
Outstandings and the Borrower's reimbursement obligations with respect thereto.
Notwithstanding anything to the contrary contained herein, no notice given or
declaration made by the Administrative Agent pursuant to this Section 9.02 shall
affect (1) the obligation of the Issuing Bank to make any payment under any
Letter of Credit issued by the Issuing Bank in accordance with the terms of such
Letter of Credit or (2) the participatory interest of each Lender in each such
payment.

ARTICLE X

 

THE ADMINISTRATIVE AGENT

SECTION 10.01. Authorization and Action.

(a)           Each of the Lenders and the Issuing Bank hereby irrevocably
appoints the Administrative Agent as its agent and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms of the Loan Documents,
together with such actions and powers as are reasonably incidental thereto.

(b)           Any Lender serving as Administrative Agent hereunder shall have
the same rights and powers in its capacity as a Lender as any other Lender and
may exercise the same as though it were not the Administrative Agent, and such
Lender and its Affiliates may accept deposits from, lend money to and generally
engage in any kind of business with the Borrower or any of its Subsidiaries or
other Affiliate thereof as if it were not the Administrative Agent hereunder.

 

65

DC1 - 221047.18

 



 

 

(c)           The Administrative Agent shall not have any duties or obligations
except those expressly set forth in the Loan Documents. Without limiting the
generality of the foregoing, (i) the Administrative Agent (in such capacity)
shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default or an Event of Default has occurred and is continuing,
(ii) the Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated by the Loan Documents that the Administrative
Agent is required to exercise in writing by the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 11.01), and (iii) except as expressly set
forth in the Loan Documents, the Administrative Agent shall not have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to the Borrower or any of its Subsidiaries or Affiliates that is
communicated to or obtained by any Affiliate of the Administrative Agent in any
capacity. The Administrative Agent shall not be liable for any action taken or
not taken by it with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 11.01) or in the absence of its own gross
negligence or wilful misconduct. The Administrative Agent shall be deemed not to
have knowledge of any Default or Event of Default unless and until written
notice thereof is given to the Administrative Agent by the Borrower or a Lender
(in which case the Administrative Agent shall promptly give a copy of such
written notice to the Lenders and the Issuing Bank). The Administrative Agent
shall not be responsible to any of the Lenders or the Issuing Bank for or have
any duty to ascertain or inquire into (A) any statement, warranty or
representation made in or in connection with any Loan Document, (B) the contents
of any certificate, report or other document delivered thereunder or in
connection therewith, (C) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth in any Loan Document, (D) the
validity, enforceability, effectiveness or genuineness of any Loan Document or
any other agreement, instrument or document, or (E) the satisfaction of any
condition set forth in Article VI or elsewhere in any Loan Document, other than
to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

(d)           The Administrative Agent shall be entitled to rely upon, and shall
not incur any liability for relying upon, any notice, request, certificate,
consent, statement, instrument, document or other writing believed by it to be
genuine and to have been signed or sent by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to be made by the proper Person, and shall not incur any
liability for relying thereon. The Administrative Agent may consult with legal
counsel (who may be counsel for the Borrower), independent accountants and other
experts selected by it, and shall not be liable for any action taken or not
taken by it in good faith in accordance with the advice of any such counsel,
accountants or experts.

(e)           The Administrative Agent may perform any and all its duties and
exercise its rights and powers by or through one or more sub-agents appointed by
the Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
subsections of this Section 10.01 shall apply to any such sub-agent and to the
Related Parties of the Administrative Agent and any such sub-agent, and shall
apply to

 

66

DC1 - 221047.18

 



 

their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.

(f)           Subject to the appointment and acceptance of a successor
Administrative Agent as provided in this subsection (f), the Administrative
Agent may resign at any time by notifying the Lenders, the Issuing Bank and the
Borrower. Upon any such resignation, the Required Lenders shall have the right,
with the consent of the Borrower (which consent shall not be unreasonably
withheld or delayed, and shall not be required upon the occurrence and during
the continuance of an Event of Default), to appoint a successor. If no successor
shall have been so appointed by the Required Lenders and shall have accepted
such appointment within 30 days after the retiring Administrative Agent gives
notice of its resignation, then the retiring Administrative Agent may, on behalf
of the Lenders and the Issuing Bank, appoint a successor Administrative Agent
which shall be a Lender or an Affiliate of a Lender. Upon the acceptance of its
appointment as Administrative Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder. The fees
payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor. After the Administrative Agent's resignation hereunder, the
provisions of this Article and Section 11.04 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Administrative Agent.

(g)           Each Lender acknowledges that it has independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

(h)          Subject to the prior appointment of a successor Administrative
Agent (with the prior written consent of the Borrower so long as no Event of
Default has occurred and is continuing), the Required Lenders may replace the
Administrative Agent in the event that the Administrative Agent has breached its
material obligations hereunder.

SECTION 10.02. Indemnification. The Lenders agree to indemnify the
Administrative Agent (to the extent not reimbursed by the Borrower), ratably
according to the respective Percentages of the Lenders, from and against any and
all liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements of any kind or nature whatsoever which
may be imposed on, incurred by, or asserted against the Administrative Agent in
any way relating to or arising out of this Agreement or any other Loan Document
(other than the Fee Letter) or any action taken or omitted by the Administrative
Agent under this Agreement or any other Loan Document (other than the Fee
Letter), provided that no Lender shall be liable for any portion of such
liabilities, obligations, losses, damages, penalties,

 

67

DC1 - 221047.18

 



 

actions, judgments, suits, costs, expenses or disbursements resulting from the
Administrative Agent's gross negligence or willful misconduct, as determined by
the final and nonappealable judgment of a court of competent jurisdiction.
Without limitation of the foregoing, each Lender agrees to reimburse the
Administrative Agent promptly upon demand for its ratable share of any
out-of-pocket expenses (including counsel fees) incurred by the Administrative
Agent in connection with the preparation, execution, syndication, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement or any other Loan Document
(other than the Fee Letter) to the extent that the Administrative Agent is
entitled to reimbursement for such expenses pursuant to Section 11.04 but is not
reimbursed for such expenses by the Borrower.

ARTICLE XI

 

MISCELLANEOUS

SECTION 11.01. Amendments, Etc. No amendment or waiver of any provision of any
Loan Document, nor consent to any departure by the Borrower therefrom, shall in
any event be effective unless the same shall be in writing and signed by the
Required Lenders, and then such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given; provided,
however, that no amendment, waiver or consent shall, unless in writing and
signed by all the Lenders, do any of the following: (i) waive, modify or
eliminate any of the conditions specified in Article VI, (ii) increase the
Commitments of the Lenders or subject the Lenders to any additional obligations,
(iii) reduce the principal of, or interest on, any Loan, any Applicable Margin
or any fees or other amounts payable hereunder (other than fees payable to the
Administrative Agent pursuant to Section 2.02(c)), (iv) extend the Credit
Termination Date or the Letter of Credit Expiration Date or postpone any date
fixed for any payment of principal of, or interest on, any Loan or any fees or
other amounts payable hereunder (other than fees payable to the Administrative
Agent pursuant to Section 2.02(c)), (v) change the definition of "Required
Lenders" contained in Section 1.01 or change any other provision that specifies
the percentage of the Commitments or of the aggregate unpaid principal amount of
the Loans or the number of Lenders which shall be required for the Lenders or
any of them to take any action hereunder, (vi) amend any Loan Document in a
manner intended to prefer one or more Lenders over any other Lenders, (vii) so
long as the 2005 Series A Bond, or any bond issued to the Administrative Agent
pursuant to Section 8.01(o) hereof in the event the Borrower fails to maintain
the Required Ratings, is issued and outstanding and has not been terminated
pursuant to paragraph 3 thereof, take any action that would result in the 2005
Series A Mortgage Bond no longer being secured equally and ratably with all
other securities issued and outstanding under the Indenture of Mortgage and Deed
of Trust or no longer being secured by direct and valid, duly perfected Liens on
and security interests in the Mortgaged Property (as defined in the Indenture of
Mortgage and Deed of Trust), subject only to the prior Lien of the Indenture of
Mortgage and Deed of Trust and to Permitted Liens, (viii) release the 2005
Series A Mortgage Bond, except pursuant to the terms thereof, or change any
provision of the 2005 Series A Mortgage Bond providing for the release of the
2005 Series A Mortgage Bond, except as permitted under the Indenture of Mortgage
and Deed of Trust, or (ix) amend, waive or modify this Section 11.01; and
provided, further, that no amendment, waiver or consent shall, unless in

 

68

DC1 - 221047.18

 



 

writing and signed by the Administrative Agent in addition to the Lenders
required above to take such action, affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document; and
provided, further, that no amendment, waiver or consent shall, unless in writing
and signed by each Issuing Bank in addition to the Lenders required above to
take such action, affect the rights or duties of the Issuing Bank under this
Agreement or any other Loan Document. Any request from the Borrower for any
amendment, waiver or consent under this Section 11.01 shall be addressed to the
Administrative Agent. The Administrative Agent, as holder of the 2005 Series A
Mortgage Bond, will not consent to any amendment or other modification of the
Indenture of Mortgage and Deed of Trust that requires the consent of holders of
all securities issued thereunder, without the consent of each Lender.

SECTION 11.02. Notices, Etc. All notices and other communications provided for
hereunder shall be in writing (including telegraphic, facsimile, telex or cable
communication) and mailed, telegraphed, telecopied, telexed, cabled or
delivered, (i) if to the Borrower, at its address at 20 West Ninth Street,
Kansas City, Missouri 64105, Attention: Treasurer (Telecopy No. (816) 467-3591);
(ii) if to any Issuing Bank, at its address specified in Schedule 1.01B;
(iii) if to any Lender other than a Bank, at its Domestic Lending Office
specified in the Lender Assignment pursuant to which it became a Lender; and
(iv) if to the Administrative Agent, at its address at 445 South Figueroa
Street, Los Angeles, California 90071, Attention: Susan Johnson (Telecopy No.
(213) 236-4096); or, as to each party, at such other address as shall be
designated by such party in a written notice to the other parties. All such
notices and communications shall, when mailed, telegraphed, telecopied, telexed
or cabled, be effective five days after being deposited in the mails, or when
delivered to the telegraph company, telecopied, confirmed by telex answerback or
delivered to the cable company, respectively, except that notices and
communications to the Administrative Agent pursuant to Article II, III, or X
shall not be effective until received by the Administrative Agent. Delivery by
telecopier of an executed counterpart of any amendment or waiver of any
provision of this Agreement, the Promissory Notes or any other Loan Document or
of any Exhibit hereto and thereto to be executed and delivered hereunder and
thereunder shall be effective as delivery of a manually executed counterpart
thereof. Electronic mail and internet websites may only be used to distribute
routine information such as financial statements and other information as
provided in Sections 8.01(a), (b) and (g) and to distribute this Agreement and
the other Loan Documents for execution by the parties thereto, and may not be
used for any other purpose, except as agreed to by the Administrative Agent.

SECTION 11.03. No Waiver of Remedies. No failure on the part of the Borrower,
any Lender, the Issuing Bank or the Administrative Agent to exercise, and no
delay in exercising, any right hereunder or under any other Loan Document shall
operate as a waiver thereof; nor shall any single or partial exercise of any
such right preclude any other or further exercise thereof or the exercise of any
other right. The remedies herein provided are cumulative and not exclusive of
any remedies provided by law.

SECTION 11.04. Costs, Expenses and Indemnification. (a) The Borrower agrees to
pay on demand all reasonable costs and expenses of the Administrative Agent in
connection with the preparation, negotiation, syndication, execution and
delivery of the Loan Documents and any proposed modification, amendment, waiver
or consent relating to any Loan Document, including the reasonable fees and
disbursements of external counsel to the

 

69

DC1 - 221047.18

 



 

Administrative Agent with respect thereto and with respect to the administration
of, and advising the Administrative Agent as to its rights and responsibilities
under, this Agreement and the other Loan Documents. The Borrower further agrees
to pay on demand all costs and expenses of the Administrative Agent and each
Lender (including the fees and disbursements of external counsel to the
Administrative Agent and counsel for each Lender) in connection with the
enforcement (whether through negotiations, legal proceedings or otherwise) of
this Agreement, the other Loan Documents and the other documents to be delivered
hereunder.

(b)           The Borrower shall indemnify the Administrative Agent, each
Issuing Bank, each Lender, and each Related Party of any of the foregoing
Persons (each such Person being called an "Indemnified Person") against, and
hold each Indemnified Person harmless from, any and all losses, claims, damages,
liabilities and related expenses, including the reasonable fees, charges and
disbursements of any external counsel for any Indemnified Person (whether or not
such Indemnified Person is named as a party to any proceeding or is otherwise
subjected to judicial or legal process arising from any such proceeding),
incurred by or asserted against any Indemnified Person arising out of, in
connection with, or as a result of (i) the execution or delivery of any Loan
Document or any other agreement or instrument contemplated hereby or thereby,
the performance by the parties to the Loan Documents of their respective
obligations thereunder or the consummation of the transactions contemplated
hereby or thereby, (ii) any Loan, Letter of Credit or other Extension of Credit
or the use or proposed use of the proceeds therefrom (including any refusal by
the Issuing Bank to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or release of
any Hazardous Substance on or from any property owned or operated by the
Borrower or any of its Affiliates, or any Environmental Liability related in any
way to the Borrower or any of its Affiliates, or (iv) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory; provided that such
indemnity shall not, as to any Indemnified Person, be available to the extent
that such losses, claims, damages, liabilities or related expenses are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the bad faith, gross negligence or wilful
misconduct of such Indemnified Person. Each party to this Agreement agrees not
to assert any claim for special, indirect, consequential or punitive damages
against any other party hereto or any of its Affiliates, or any of its officers,
directors, employees, agents and controlling persons, on any theory of
liability, arising out of or otherwise relating to the Promissory Notes, this
Agreement, any other Loan Document or any other documents related thereto, any
of the transactions contemplated herein or the actual or proposed use of the
proceeds of the Loans.

(c)           The Borrower's obligations under this Section 11.04 shall survive
the repayment of all amounts owing to the Lenders, the Issuing Bank and the
Administrative Agent under the Loan Documents and the termination of the
Commitments. If and to the extent that the obligations of the Borrower under
this Section 11.04 are unenforceable for any reason, the Borrower agrees to make
the maximum contribution to the payment and satisfaction thereof which is
permissible under applicable law, which contribution shall in any event not
exceed the amount that the Borrower would otherwise have been obligated to pay
under this Section 11.04.

 

70

DC1 - 221047.18

 



 

 

SECTION 11.05. Right of Set-off. (a)  Upon (i) the occurrence and during the
continuance of any Event of Default and (ii) the making of the request or the
granting of the consent specified by Section 9.02 to authorize the
Administrative Agent to declare the principal amount outstanding hereunder to be
due and payable pursuant to the provisions of Section 9.02, each Lender and
Issuing Bank is hereby authorized at any time and from time to time, to the
fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held and
other indebtedness at any time owing by such Lender or the Issuing Bank to or
for the credit or the account of the Borrower, against any and all of the
obligations of the Borrower to such Lender or the Issuing Bank (as the case may
be) existing under any Loan Document and any Promissory Notes held by such
Lender, as the case may be, irrespective of whether or not such Lender or the
Issuing Bank shall have made any demand under such Loan Document or such
Promissory Notes, as the case may be, and although such obligations may be
unmatured; provided, however, that UBOC shall not (in any capacity hereunder) be
permitted to set off and apply any amounts on deposit with it in connection with
the financing of the Borrower's receivables or otherwise deposited with Union
Bank acting as trustee (other than as Trustee under the Indenture of Mortgage
and Deed of Trust). Each Lender and Issuing Bank agrees to notify promptly the
Borrower after any such set-off and application made by such Lender or the
Issuing Bank, provided that the failure to give such notice shall not affect the
validity of such set-off and application. The rights of each Lender and Issuing
Bank under this Section 11.05 are in addition to other rights and remedies
(including other rights of set-off) which such Lender and Issuing Bank may have.
Notwithstanding the foregoing, no Lender may exercise any right of set-off
pursuant to this Section or under applicable law and apply such set-off to any
portion of the Obligations without the prior written consent of the Required
Lenders.

(b)           The Borrower agrees that it shall have no right of off-set,
deduction or counterclaim in respect of its obligations hereunder, and that the
obligations of the Lenders hereunder are several and not joint. Nothing
contained herein shall constitute a relinquishment or waiver of the Borrower's
rights to any independent claim that the Borrower may have against the
Administrative Agent or any Lender for the Administrative Agent's or such
Lender's, as the case may be, gross negligence or wilful misconduct, but no
Lender shall be liable for any such conduct on the part of the Administrative
Agent or any other Lender, and the Administrative Agent shall be liable for any
such conduct on the part of any Lender.

SECTION 11.06. Binding Effect. This Agreement shall become effective when it
shall have been executed by the Borrower and the Administrative Agent and when
the Administrative Agent shall have been notified by each Bank that such Bank
has executed it and thereafter shall be binding upon and inure to the benefit of
the Borrower, the Administrative Agent and each Lender and their respective
successors and assigns, except that the Borrower shall not have the right to
assign its rights hereunder or any interest herein without the prior written
consent of the Lenders.

SECTION 11.07. Assignments and Participation. (a) Each Lender may, with the
consent of the Borrower, the Administrative Agent and the Issuing Bank (such
consent not to be unreasonably withheld or delayed and, in the case of the
Borrower, shall not be required if an Event of Default has occurred and is
continuing), assign to one or more banks or other financial institutions all or
a portion of its rights and obligations under this Agreement and the other Loan

 

71

DC1 - 221047.18

 



 

Documents (including all or a portion of its Commitment, the Loans owing to it
and any Promissory Notes held by it); provided, however, that (i) each such
assignment shall be of a constant, and not a varying, percentage of all of the
assigning Lender's rights and obligations under this Agreement, (ii) the amount
of the Commitment of the assigning Lender being assigned pursuant to each such
assignment (determined as of the date of the Lender Assignment with respect to
such assignment) shall in no event be less than the lesser of the aggregate
amount of such Lender's Commitment and $5,000,000 and increments of $1,000,000
in excess thereof, (iii) each such assignment shall be to an Eligible Assignee,
and (iv) the parties (other than the Borrower) to each such assignment shall
execute and deliver to the Administrative Agent, for its acceptance and
recording in the Register, a Lender Assignment, together with any Promissory
Notes subject to such assignment and a processing and recordation fee (payable
by the assigning Lender or such assignee) of $4,000; and provided further,
however, that the consent of the Borrower, the Administrative Agent and the
Issuing Bank shall not be required for any assignments by a Lender to any of its
Affiliates or to any other Lender or any of its Affiliates. Upon such execution,
delivery, acceptance and recording, from and after the effective date specified
in each Lender Assignment, which effective date shall be at least five Business
Days after the execution thereof (or such earlier date acceptable to the
Administrative Agent), (A) the assignee thereunder shall be a party hereto and,
to the extent that rights and obligations hereunder have been assigned to it
pursuant to such Lender Assignment, have the rights and obligations of a Lender
hereunder and (B) the Lender assignor thereunder shall, to the extent that
rights and obligations hereunder have been assigned by it to an Eligible
Assignee pursuant to such Lender Assignment, relinquish its rights and be
released from its obligations under this Agreement (and, in the case of a Lender
Assignment covering all or the remaining portion of an assigning Lender's rights
and obligations under this Agreement, such Lender shall cease to be a party
hereto); provided, however, that the limitation set forth in clause (iii) above
shall not apply if an Event of Default shall have occurred and be continuing and
the Administrative Agent shall have declared all Loans to be, or all Loans shall
have automatically become, immediately due and payable hereunder.
Notwithstanding anything to the contrary contained in this Agreement, any Lender
may at any time assign all or any portion of the Loans owing to it to any
Affiliate of such Lender. No such assignment, other than to an Eligible Assignee
in accordance with this Section 11.07, shall release the assigning Lender from
its obligations hereunder.

(b)           By executing and delivering a Lender Assignment, the Lender
assignor thereunder and the assignee thereunder confirm to and agree with each
other and the other parties hereto as follows: (i) other than as provided in
such Lender Assignment, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with any Loan Document or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of any Loan Document or any other instrument or document furnished
pursuant thereto; (ii) such assigning Lender makes no representation or warranty
and assumes no responsibility with respect to the financial condition of the
Borrower or the performance or observance by the Borrower of any of its
obligations under any Loan Document or any other instrument or document
furnished pursuant thereto; (iii) such assignee confirms that it has received a
copy of each Loan Document, together with copies of the financial statements
referred to in Section 7.01(a) of this Agreement and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into such Lender Assignment; (iv) such assignee will,
independently and without reliance upon the Administrative Agent, such assigning
Lender or any

 

72

DC1 - 221047.18

 



 

other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents; (v) such assignee confirms that it
is an Eligible Assignee (unless an Event of Default shall have occurred and be
continuing and the Administrative Agent shall have declared all Loans to be
immediately due and payable hereunder, in which case no such confirmation is
necessary); (vi) such assignee appoints and authorizes the Administrative Agent
to take such action as agent on its behalf and to exercise such powers under the
Loan Documents as are delegated to the Administrative Agent by the terms
thereof, together with such powers as are reasonably incidental thereto; and
(vii) such assignee agrees that it will perform in accordance with their terms
all of the obligations which by the terms of the Loan Documents are required to
be performed by it as a Lender.

(c)           The Administrative Agent shall maintain at its address referred to
in Section 11.02 a copy of each Lender Assignment delivered to and accepted by
it and a register for the recordation of the names and addresses of the Lenders
and the Commitment of, and principal amount of the Loans owing to, each Lender
from time to time (the "Register"). The entries in the Register shall be
conclusive and binding for all purposes, absent manifest error, and the
Borrower, the Administrative Agent, the Issuing Bank and the Lenders may treat
each Person whose name is recorded in the Register as a Lender hereunder for all
purposes of this Agreement. The Register shall be available for inspection by
the Borrower, the Issuing Bank or any Lender at any reasonable time and from
time to time upon reasonable prior notice.

(d)           Upon its receipt of a Lender Assignment executed by an assigning
Lender and an assignee representing that it is an Eligible Assignee, together
with any Promissory Notes subject to such assignment, the processing and
recordation fee referred to in subsection (a) above and any written consent to
such assignment required by subsection (a) above, the Administrative Agent
shall, if such Lender Assignment has been completed and is in substantially the
form of Exhibit C, (i) accept such Lender Assignment, (ii) record the
information contained therein in the Register and (iii) give prompt notice
thereof to the Borrower. New and/or replacement Promissory Notes payable to the
assignee and the assigning Lender (if the assigning Lender assigned less than
all of its rights and obligations hereunder) shall be issued upon request
pursuant to Section 3.01(d), and shall be dated the effective date of such
Lender Assignment.

(e)           Each Lender may sell participations to one or more banks or other
financial institutions (a "Participant") in or to all or a portion of its rights
and obligations under the Loan Documents (including all or a portion of its
Commitment, the Loans owing to it and any Promissory Notes held by it);
provided, however, that (i) such Lender's obligations under this Agreement
(including its Commitment to the Borrower hereunder) shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations, (iii) such Lender shall remain the holder
of any such Promissory Notes for all purposes of this Agreement, and (iv) the
Borrower, the Administrative Agent, the Issuing Bank and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender's rights and obligations under this Agreement. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and the
other Loan Documents and to approve any amendment, modification or waiver of any
provision of this Agreement or any other Loan Document; provided, that such
agreement or instrument may provide that such Lender will not,

 

73

DC1 - 221047.18

 



 

without the consent of the Participant, agree to any amendment, modification or
waiver described in the first proviso to Section 11.01 that affects such
Participant. Subject to subsection (f) below, the Borrower agrees that each
Participant shall be entitled to the benefits of Sections 5.04 and 5.06 (and
subject to the related obligations under such Sections) to the same extent as if
it were a Lender and had acquired its interest by assignment pursuant to
subsection (a) above. To the extent permitted by law, each Participant shall
also be entitled to the benefits of Section 11.05(a) as though it were a Lender,
provided such Participant agrees to be subject to Section 5.05 as though it were
a Lender.

(f)            A Participant shall not be entitled to receive any greater
payment under Section 5.04 or 5.06 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant.
A Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 5.06 unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with Section 5.06 as though it were a Lender.

(g)           Any Lender may, in connection with any assignment or participation
or proposed assignment or participation pursuant to this Section 11.07, disclose
to the assignee or Participant or proposed assignee or Participant, any
information relating to the Borrower furnished to such Lender by or on behalf of
the Borrower; provided that (i) prior to any such disclosure, the assignee or
Participant or proposed assignee or Participant shall agree, in accordance with
the terms of Section 11.08, to preserve the confidentiality of any Confidential
Information received by it from such Lender and (ii) such Lender agrees to
notify promptly the Borrower of the names of the recipients of such Confidential
Information, provided, however, that the failure to notify the Borrower shall
impose no additional or independent liability upon such Lender.

(h)           If any Lender (or any Participant to which such Lender has sold a
participation) shall make any demand for payment under Section 5.04(a) or (c),
then within 30 days after any such demand (if, but only if, such demanded
payment has been made by the Borrower), the Borrower may, with the approval of
the Administrative Agent (which approval shall not be unreasonably withheld) and
provided that no Default or Event of Default shall then have occurred and be
continuing, demand that such Lender assign, at the sole cost and expense of the
Borrower, in accordance with this Section 11.07 to one or more Eligible
Assignees designated by the Borrower, all (but not less than all) of such
Lender's Commitment and the Loans owing to it within the period ending on the
later to occur of (x) the last day of the 30-day period described above and
(y) the last day of the longest of the then current Interest Periods for such
Loans. If any such Eligible Assignee designated by the Borrower shall fail to
consummate such assignment on terms acceptable to such Lender, or if the
Borrower shall fail to designate any such Eligible Assignees for all or part of
such Lender's Commitment or Loans, then such demand by the Borrower shall become
ineffective; it being understood for purposes of this subsection (h) that such
assignment shall be conclusively deemed to be on terms acceptable to such
Lender, and such Lender shall be compelled to consummate such assignment to an
Eligible Assignee designated by the Borrower, if such Eligible Assignee (1)
shall agree to such assignment by entering into a Lender Assignment with such
Lender and (2) shall offer compensation to such Lender in an amount equal to all
amounts then owing by the Borrower to such Lender hereunder and under any
Promissory Notes made by the Borrower to such Lender,

 

74

DC1 - 221047.18

 



 

whether for principal, interest, fees, costs or expenses (other than the
demanded payment referred to above, and payable by the Borrower as a condition
to the Borrower's right to demand such assignment) or otherwise (including,
without limitation, to the extent not paid by the Borrower, any payments
required pursuant to Section 5.04(b)). Notwithstanding anything set forth above
in this subsection (h) to the contrary, the Borrower shall not be entitled to
compel the assignment by any Lender demanding payment under Section 5.04(a) of
its Commitment and Loans if, prior to or promptly following any such demand by
the Borrower, such Lender shall have changed or shall change, as the case may
be, its Applicable Lending Office for its Eurodollar Rate Loans so as to
eliminate the further incurrence of such increased cost. In furtherance of the
foregoing, any such Lender demanding payment or giving notice as provided above
agrees to use reasonable efforts to so change its Applicable Lending Office if,
to do so, would not result in the incurrence by such Lender of additional costs
or expenses which it deems material or, in the sole judgment of such Lender, be
inadvisable for regulatory, competitive or internal management reasons.

(i)            Anything in this Section 11.07 to the contrary notwithstanding,
any Lender may (with notice to the Borrower and the Administrative Agent) assign
and pledge all or any portion of its Commitment and the Loans owing to it to any
Federal Reserve Bank (and its transferees) as collateral security pursuant to
Regulation A of the Board and any Operating Circular issued by such Federal
Reserve Bank. No such assignment shall release the assigning Lender from its
obligations hereunder.

(j)            Notwithstanding anything to the contrary contained herein, any
Lender (a "Granting Lender") may grant to a special purpose funding vehicle (an
"SPC"), identified as such in writing from time to time by the Granting Lender
to the Administrative Agent and the Borrower, the option to fund all or any part
of any Loan that such Granting Lender would otherwise be obligated to fund
pursuant to this Agreement; provided that (i) nothing herein shall constitute a
commitment by any SPC to make any Loan, and (ii) nothing herein shall excuse any
Granting Lender from its obligations hereunder. The funding of a Loan by an SPC
hereunder shall utilize the Commitment of the Granting Lender to the same
extent, and as if, such Loan were funded by such Granting Lender. Each party
hereto hereby agrees that no SPC shall be liable for any indemnity or similar
payment obligation under this Agreement for which a Lender would otherwise be
liable for so long as, and to the extent, the Granting Lender provides such
indemnity or makes such payment. In furtherance of the foregoing, each Lender
hereby agrees (which agreement shall survive the termination of this Agreement)
that, prior to the date that is one year and one day after the payment in full
of all outstanding commercial paper or other senior indebtedness of any SPC, it
will not institute against, or join any other Person in instituting against,
such SPC any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings under the laws of the United States or any State thereof. In
addition, notwithstanding anything to the contrary contained in this subsection
(j), any SPC may, with prior notice to, but without the prior written consent
of, the Borrower and the Administrative Agent and without paying any processing
fee therefor, assign all or a portion of its interests in any Loans to the
Granting Lender or to any financial institutions (consented to by the Borrower
and the Administrative Agent) providing liquidity and/or credit support to or
for the account of such SPC to support the funding or maintenance of Loans. This
subsection (j) may not be amended without the prior written consent of each
Granting Lender, all or any part of whose Loans are being funded by an SPC at
the time of such amendment. Notwithstanding the foregoing provisions of this
subsection, (1) an SPC shall not be deemed to be a Lender or a

 

75

DC1 - 221047.18

 



 

Participant and shall have no rights under this Agreement except as provided in
this subsection (j), and in particular, but not by way of limitation, shall have
no rights to compensation for increased costs pursuant to Article III or
Section 5.04 or 5.06, (2) the Granting Lender's obligations under this Agreement
(including its Commitment to the Borrower hereunder) shall remain unchanged, (3)
the Granting Lender shall remain solely responsible to the other parties hereto
for the performance of such obligations, (4) the Granting Lender shall remain
the holder of any Promissory Notes for all purposes of this Agreement, (5) the
Borrower, the Administrative Agent, the Issuing Bank and the other Lenders shall
continue to deal solely and directly with the Granting Lender in connection with
such Granting Lender's rights and obligations under this Agreement, and (6) the
Granting Lender shall indemnify and hold the Borrower harmless from and against
any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever which may be incurred or shall arise as a result of any grant to an
SPC contemplated hereunder.

SECTION 11.08. Confidentiality. In connection with the negotiation and
administration of this Agreement and the other Loan Documents, the Borrower has
furnished and will from time to time furnish to the Administrative Agent, the
Issuing Bank and the Lenders (each, a "Recipient") written information which is
identified to the Recipient when delivered as confidential (such information,
other than any such information which (a) was publicly available, or otherwise
known to the Recipient, at the time of disclosure, (b) subsequently becomes
publicly available other than through any act or omission by the Recipient or
(c) otherwise subsequently becomes known to the Recipient other than through a
Person whom the Recipient knows to be acting in violation of his or its
obligations to the Borrower, being hereinafter referred to as "Confidential
Information"). The Recipient will not disclose any such Confidential Information
to any third party (other than to those persons who have a confidential
relationship with the Recipient), and will take all reasonable steps to restrict
access to such information in a manner designed to maintain the confidential
nature of such information, in each case until such time as the same ceases to
be Confidential Information or as the Borrower may otherwise instruct. It is
understood, however, that the foregoing will not restrict the Recipient's
ability to freely exchange such Confidential Information with its Affiliates or
with prospective participants in or assignees of the Recipient's position
herein, but the Recipient's ability to so exchange Confidential Information
shall be conditioned upon any such Affiliate's or prospective participant's or
assignee's (as the case may be) entering into an agreement as to confidentiality
similar to this Section 11.08. It is further understood that the foregoing will
not prohibit the disclosure of any or all Confidential Information if and to the
extent that such disclosure may be required (i) by a regulatory agency or
otherwise in connection with an examination of the Recipient's records by
appropriate authorities, (ii) pursuant to court order, subpoena or other legal
process, (iii) otherwise as required by law, or (iv) in order to protect such
Recipient's interests or its rights or remedies hereunder or under the other
Loan Documents; in the event of any required disclosure under clause (ii),
(iii) or (iv), above, the Recipient agrees to use reasonable efforts to inform
the Borrower as promptly as practicable to the extent not prohibited by law.

SECTION 11.09. Waiver of Jury Trial. THE BORROWER, THE ADMINISTRATIVE AGENT, THE
ISSUING BANKS AND THE LENDERS EACH HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL
BY JURY IN ANY

 

76

DC1 - 221047.18

 



 

ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT, OR ANY OTHER INSTRUMENT OR DOCUMENT DELIVERED
HEREUNDER OR THEREUNDER.

SECTION 11.10. Governing Law; Submission to Jurisdiction. This Agreement and the
Promissory Notes shall be governed by, and construed in accordance with, the
laws of the State of New York. The Borrower, the Lenders, the Issuing Bank and
the Administrative Agent each (i) irrevocably submits to the non-exclusive
jurisdiction of any New York State court or Federal court sitting in New York
City in any action arising out of any Loan Document, (ii) agrees that all claims
in such action may be decided in such court, (iii) waives, to the fullest extent
it may effectively do so, the defense of an inconvenient forum and (iv) consents
to the service of process by mail. A final judgment in any such action shall be
conclusive and may be enforced in other jurisdictions. Nothing herein shall
affect the right of any party to serve legal process in any manner permitted by
law or affect its right to bring any action in any other court.

SECTION 11.11. Relation of the Parties; No Beneficiary. No term, provision or
requirement, whether express or implied, of any Loan Document, or actions taken
or to be taken by any party thereunder, shall be construed to create a
partnership, association, or joint venture between such parties or any of them.
No term or provision of the Loan Documents shall be construed to confer a
benefit upon, or grant a right or privilege to, any Person other than the
parties hereto. The Borrower hereby acknowledges that none of the Administrative
Agent, the Issuing Bank nor the Lenders has any fiduciary relationship with or
fiduciary duty to the Borrower arising out of or in connection with this
Agreement or any of the other Loan Documents, and the relationship between the
Administrative Agent, the Issuing Bank and the Lenders, on the one hand, and the
Borrower, on the other hand, in connection herewith or therewith is solely that
of creditor and debtor.

SECTION 11.12. Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts
(including facsimile counterparts), each of which when so executed shall be
deemed to be an original and all of which taken together shall constitute one
and the same Agreement.

SECTION 11.13. Survival of Agreement. All covenants, agreements, representations
and warranties made herein and in the certificates pursuant hereto shall be
considered to have been relied upon by the Administrative Agent, the Issuing
Bank and the Lenders and shall survive the making by the Lenders of the
Extensions of Credit and the execution and delivery to the Lenders of any
Promissory Notes evidencing the Extensions of Credit and shall continue in full
force and effect so long as any Promissory Note or any amount due hereunder or
under any other Loan Document is outstanding and unpaid, any Letter of Credit is
outstanding, or any Commitment of any Lender has not been terminated.

SECTION 11.14. Patriot Act Notice. Each Lender and the Administrative Agent (for
itself and not on behalf of any other party) hereby notifies the Borrower that,
pursuant to the requirements of the USA Patriot Act, Title III of Pub. L.
107-56, signed into law October 26, 2001 (the "Patriot Act"), it is required to
obtain, verify and record information that identifies the Borrower, which
information includes the name and address of the Borrower and

 

77

DC1 - 221047.18

 



 

other information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Borrower in accordance with the Patriot Act.

[Remainder of Page Intentionally Left Blank]

 

78

DC1 - 221047.18

 



 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

AQUILA, INC.

 

By /s/ Randy Miller

Name: Randy Miller

Title: Vice President, Finance & Treasurer

UNION BANK OF CALIFORNIA, N.A.,

as Administrative Agent, Sole Lead Arranger, Issuing Bank and a Lender

By /s/ Susan K. Johnson                                                     

Name: Susan K. Johnson

Title: Vice President

GENERAL ELECTRIC CAPITAL CORPORATION

By /s/ Simon Duncan                                                     

Name: Simon Duncan

Title: Manager - Operations

ALLIED IRISH BANKS, P.L.C.

By /s/ Robert F. Moyle                                                     

Name: Robert F. Moyle

Title: Vice President

By /s/ Vaughn Buck                                                     

Name: Vaughn Buck

Title: Senior Vice President

COMMERZBANK AG, NEW YORK AND
GRAND CAYMAN BRANCHES, as a lender

By /s/ Andrew Campbell                                                     

Name: Andrew Campbell

Title: Senior Vice President

By /s/ Andrew Kjoller                                                     

Name: Andrew Kjoller

Title: Vice President

ING CAPITAL LLC

By /s/ Stephen E. Fischer                                                     

Name: Stephen E. Fischer

Title: Managing Director

By /s/ Els Blomme                                                     

Name: Els Blomme

Title: Associate

CREDIT SUISSE, CAYMAN ISLANDS
BRANCH

By /s/ David Dodd                                                     

Name: David Dodd

Title: Vice President

By /s/ Gregory S. Richards                                                     

Name: Gregory S. Richards

Title: Associate

ERSTE BANK DER OESTERREICHISCHEN
SPARKASSEN AG

By /s/ Bryan J. Lynch                                                     

Name: Bryan J. Lynch

Title: First Vice President

By /s/ Patrick W. Kunkel                                                     

Name: Patrick W. Kunkel

Title: Director ERSTE BANK NEW YORK BRANCH

LEHMAN COMMERCIAL PAPER INC.

By /s/ Frank P. Turner                                                     

Name: Frank P. Turner

Title: Vice President

CITICORP USA, INC.

By /s/ Stuart Glen                                                     

Name: Stuart Glen

Title: Director

CREDIT INDUSTRIEL ET COMMERCIAL

By /s/ Jean-Bruno DUFOUR                                                     

Name: Jean-Bruno DuFour

Title: CIC Project Finance

By /s/ Daniel Staffelbach                                                     

Name: Daniel Staffelbach

Title: Associate

 

79

DC1 - 221047.18

 



 

 

 

 

DC1 - 221047.18

 

 

 